                Case 19-12155-KBO               Doc 5      Filed 11/11/19         Page 1 of 231



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:
                                                                Chapter 11
BAYOU STEEL BD HOLDINGS, L.L.C., et al.,1
                                                                Case No. 19-12153 (KBO)

                  Debtors.                                      (Jointly Administered)


    GLOBAL NOTES AND STATEMENT OF LIMITATIONS, METHODOLOGY AND
       DISCLAIMER REGARDING DEBTORS’ SCHEDULES OF ASSETS AND
           LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS2

         Bayou Steel BD Holdings, L.L.C. (“Bayou Steel Group” and / or “BSG”) and its debtor
affiliates, as debtors and debtors in possession in the above-captioned chapter 11 cases
(collectively, the “Debtors”), with the assistance of their advisors, have filed their respective
Schedules of Assets and Liabilities (the “Schedules”) and Statements of Financial Affairs (the
“Statements,” and together with the Schedules the “Schedules and Statements”) with the
United States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”),
pursuant to section 521 of title 11 of the United States Code (the “Bankruptcy Code”) and Rule
1007 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).

       These Global Notes and Statement of Limitations, Methodology and Disclaimer
Regarding the Debtors’ Schedules of Assets and Liabilities and Statements of Financial Affairs
(the “Global Notes”) pertain to, are incorporated by reference in, and comprise an integral part
of all of the Debtors’ Schedules and Statements. The Global Notes should be referred to,
considered, and reviewed in connection with any review of the Schedules and Statements.

        The Schedules and Statements do not purport to represent financial statements prepared
in accordance with Generally Accepted Accounting Principles in the United States (“GAAP”),
nor are they intended to be fully reconciled with the financial statements of each Debtor.
Additionally, the Schedules and Statements contain unaudited information that is subject to
further review and potential adjustment, and reflect the Debtors’ reasonable best efforts to report
the assets and liabilities of each Debtor on an unconsolidated basis.

       In preparing the Schedules and Statements, the Debtors relied upon information derived
from their books and records that was available at the time of such preparation. Although the
Debtors have made reasonable efforts to ensure the accuracy and completeness of such financial
information, inadvertent errors or omissions, as well as the discovery of conflicting, revised, or

1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are Bayou Steel BD Holdings, L.L.C., a Delaware limited liability company (1984), BD Bayou Steel
Investment, LLC, a Delaware limited liability company (1222), and BD LaPlace, LLC, a Delaware limited liability
company (5783). The location of the Debtors’ mailing address is 138 Highway 3217, LaPlace, Louisiana 70068.
2
 A Statement of Financial Affairs or a Schedule of Assets and Liabilities for a particular Debtor begins immediately
after these Global Notes (as defined below).


71170910.1
              Case 19-12155-KBO          Doc 5     Filed 11/11/19      Page 2 of 231



subsequent information, may cause a material change to the Schedules and Statements.
Accordingly, the Debtors reserve all of their rights to amend, supplement, or otherwise modify
the Schedules and Statements as is necessary and appropriate. Notwithstanding the foregoing, the
Debtors shall not be required to update the Schedules and Statements.

        Mr. Charles S. Deutchman has signed each of the Schedules and Statements. Mr.
Deutchman is the Debtors’ Chief Restructuring Officer and an authorized signatory for each of
the Debtors. In reviewing and signing the Schedules and Statements, Mr. Deutchman necessarily
has relied upon the efforts, statements, and representations of various personnel employed by the
Debtors and their advisors. Mr. Deutchman has not (and could not have) personally verified the
accuracy of each statement and representation contained in the Schedules and Statements,
including statements and representations concerning amounts owed to creditors, classification of
such amounts, and creditor addresses.

                          Global Notes and Overview of Methodology

1.       Reservation of Rights. Reasonable efforts have been made to prepare and file complete
and accurate Schedules and Statements; however, inadvertent errors or omissions may exist. The
Debtors reserve all rights to amend or supplement the Schedules and Statements from time to
time, in all respects, as may be necessary or appropriate, including, without limitation, the right
to amend the Schedules and Statements with respect to claim (“Claim”) description, designation,
or Debtor against which the Claim is asserted; dispute or otherwise assert offsets or defenses to
any Claim reflected in the Schedules and Statements as to amount, liability, priority, status, or
classification; subsequently designate any Claim as “disputed,” “contingent,” or “unliquidated;”
or object to the extent, validity, enforceability, priority, or avoidability of any Claim. Any failure
to designate a Claim in the Schedules and Statements as “disputed,” “contingent,” or
“unliquidated” does not constitute an admission by the Debtors that such Claim or amount is not
“disputed,” “contingent,” or “unliquidated.” Listing a Claim does not constitute an admission of
liability by the Debtor against which the Claim is listed or against any of the Debtors.
Furthermore, nothing contained in the Schedules and Statements shall constitute a waiver of
rights with respect to the Debtors’ chapter 11 cases, including, without limitation, issues
involving Claims, substantive consolidation, defenses, equitable subordination,
recharacterization, and/or causes of action arising under the provisions of chapter 5 of the
Bankruptcy Code and any other relevant non-bankruptcy laws to recover assets or avoid
transfers. Any specific reservation or rights contained elsewhere in the Global Notes does not
limit in any respect the general reservation of rights contained in this paragraph.

2.      Description of Cases and “as of” Information Date. On October 1, 2019 (the “Petition
Date”), the Debtors filed voluntary petitions for relief under chapter 11 of the Bankruptcy Code.
The Debtors are operating their businesses and managing their properties as debtors in
possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. On October 3, 2019,
the Bankruptcy Court entered an order directing procedural consolidation and joint
administration of the Debtors’ chapter 11 cases [Docket No. 33]. On October 10, 2019, the
United States Trustee for the District of Delaware appointed a statutory committee of unsecured
creditors pursuant to section 1102(a)(1) of the Bankruptcy Code [Docket No. 67]. The asset
information provided herein, except as otherwise noted, represents the asset data of the Debtors
as of the close of business on September 30, 2019, and the liability information provided herein,


71170910.1
              Case 19-12155-KBO          Doc 5     Filed 11/11/19     Page 3 of 231



except as otherwise noted, represents the liability data of the Debtors as of the close of business
on September 30, 2019. The debtor had ceased all manufacturing operations in late September
and thus utilizing the balances contained within the September 30, 2019 monthly close of the
books and records of the debtor, appeared reasonable.

3.      Net Book Value of Assets. It would be prohibitively expensive, unduly burdensome, and
an inefficient use of estate assets for the Debtors to obtain current market valuations for all of
their assets. Accordingly, unless otherwise indicated, the Debtors’ Schedules and Statements
reflect net book values as of September 30, 2019. Furthermore, assets that were expensed for
accounting purposes do not appear in these Schedules and Statements as they have no net book
value.

4.      Recharacterization. Notwithstanding the Debtors’ reasonable best efforts to properly
characterize, classify, categorize or designate certain Claims, assets, executory contracts,
unexpired leases and other items reported in the Schedules and Statements, the Debtors may
nevertheless have improperly characterized, classified, categorized, designated, or omitted
certain items due to the complexity and size of the Debtors’ business. Accordingly, the Debtors
reserve all of their rights to recharacterize, reclassify, recategorize, redesignate, add or delete
items reported in the Schedules and Statements at a later time as is necessary or appropriate as
additional information becomes available, including, without limitation, whether contracts or
leases listed herein were deemed executory or unexpired as of the Petition Date and remain
executory and unexpired post-petition.

5.      Liabilities. The Debtors have sought to allocate liabilities between the prepetition and
post-petition periods based on the information and research conducted in connection with the
preparation of the Schedules and Statements. As additional information becomes available and
further research is conducted, the allocation of liabilities between the prepetition and postpetition
periods may change. Accordingly, the Debtors reserve all of their rights to amend, supplement or
otherwise modify the Schedules and Statements as is necessary or appropriate. The liabilities
listed on the Schedules do not reflect any analysis of Claims under section 503(b)(9) of the
Bankruptcy Code. Accordingly, the Debtors reserve all of their rights to dispute or challenge the
validity of any asserted Claims under section 503(b)(9) of the Bankruptcy Code or the
characterization of the structure of any such transaction or any document or instrument related to
any creditor’s Claim.

6.      Excluded Assets and Liabilities. The Debtors have excluded certain categories of assets,
tax accruals, and liabilities from the Schedules and Statements, including, without limitation,
accrued employee withholdings, accrued employee benefits, and customer rebates. The Debtors
also have excluded rejection damage Claims of counterparties to executory contracts and
unexpired leases that may be rejected, to the extent such damage Claims exist. In addition,
certain immaterial assets and liabilities may have been excluded.

7.       Insiders. Solely, for purposes of the Schedules and Statements, the Debtors define
“insiders” to include the following: (a) directors; (b) executives; (c) equity holders holding in
excess of 10% of the voting securities of one of the Debtor entities; (d) Debtor/non-Debtor
affiliates; and (e) relatives of any of the foregoing (to the extent known by the Debtors).



71170910.1
              Case 19-12155-KBO         Doc 5     Filed 11/11/19    Page 4 of 231



Persons listed as “insiders” have been included for informational purposes only. The Debtors do
not take any position with respect to: (a) such person’s influence over the control of the Debtors;
(b) the management responsibilities or functions of such individual; (c) the decision-making or
corporate authority of such individual; or (d) whether such individual could successfully argue
that he or she is not an “insider” under applicable law, including the federal securities laws, or
with respect to any theories of liability or for any other purpose.

8.      Intellectual Property Rights. Exclusion of certain intellectual property shall not be
construed as an admission that such intellectual property rights have been abandoned,
terminated, assigned, expired by their terms, or otherwise transferred pursuant to a sale,
acquisition, or other transaction. Conversely, inclusion of certain intellectual property shall not
be construed to be an admission that such intellectual property rights have not been abandoned,
terminated, assigned, expired by their terms, or otherwise transferred pursuant to a sale,
acquisition, or other transaction.

In addition, although the Debtors have made diligent efforts to attribute intellectual property to
the rightful Debtor entity, in certain instances, intellectual property owned by one Debtor may, in
fact, be owned by another Debtor or by an affiliate. Accordingly, the Debtors reserve all of their
rights with respect to the legal status of any and all such intellectual property rights.

9.      Executory Contracts. Although the Debtors made diligent attempts to accumulate and
analyze all executory contracts of the Debtor, the Debtors may have inadvertently failed to do so
due to the complexity and size of the Debtors’ business. Accordingly, the Debtors reserve all of
their rights with respect to the named parties of any and all executory contracts, including the
right to amend Schedule G.

10.     Classifications. Listing a Claim on (a) Schedule D as “secured,” (b) Schedule E as
“priority,” (c) Schedule F as “unsecured,” or (d) listing a contract on Schedule G as “executory”
or “unexpired,” does not constitute an admission by the Debtors of the legal rights of the
Claimant or a waiver of the Debtors’ rights to recharacterize or reclassify such Claims or
contracts or to setoff of such Claims.

11.      Claims Description. Schedules D, E, and F permit each of the Debtors to designate a
Claim as “disputed,” “contingent,” and/or “unliquidated.” Any failure to designate a Claim on a
given Debtor’s Schedules and Statements as “disputed,” “contingent,” or “unliquidated” does not
constitute an admission by that Debtor that such amount is not “disputed,” “contingent,” or
“unliquidated,” or that such Claim is not subject to objection. The Debtors reserve all of their
rights to dispute, or assert offsets or defenses to, any Claim reflected on their respective
Schedules and Statements on any grounds, including liability or classification. Additionally, the
Debtors expressly reserve all of their rights to subsequently designate such Claims as “disputed,”
“contingent,” or “unliquidated.” Moreover, listing a Claim does not constitute an admission of
liability by the Debtors.

12.     Causes of Action. Despite their reasonable efforts to identify all known assets, the
Debtors may not have listed all of their causes of action or potential causes of action against
third-parties as assets in the Schedules and Statements, including, without limitation, causes of
actions arising under the provisions of chapter 5 of the Bankruptcy Code and any other relevant


71170910.1
              Case 19-12155-KBO        Doc 5     Filed 11/11/19     Page 5 of 231



non-bankruptcy laws to recover assets or avoid transfers. The Debtors reserve all of their rights
with respect to any cause of action (including avoidance actions), controversy, right of setoff,
cross-Claim, counter-Claim, or recoupment and any Claim on contracts or for breaches of duties
imposed by law or in equity, demand, right, action, lien, indemnity, guaranty, suit, obligation,
liability, damage, judgment, account, defense, power, privilege, license, and franchise of any
kind or character whatsoever, known, unknown, fixed or contingent, matured or unmatured,
suspected or unsuspected, liquidated or unliquidated, disputed or undisputed, secured or
unsecured, assertable directly or derivatively, whether arising before, on, or after the Petition
Date, in contract or in tort, in law, or in equity, or pursuant to any other theory of law
(collectively, “Causes of Action”) they may have, and neither these Global Notes nor the
Schedules and Statements shall be deemed a waiver of any Claims or Causes of Action or in any
way prejudice or impair the assertion of such Claims or Causes of Action.

13.     Summary of Significant Reporting Policies. The following is a summary of significant
reporting policies:

         a.   Undetermined Amounts. The description of an amount as
              “unknown,” “TBD” or “undetermined” is not intended to reflect
              upon the materiality of such amount.

         b.   Totals. All totals that are included in the Schedules and actual total
              may be different than the listed total.

         c.   Paid Claims. The Debtors were authorized (but not directed) to pay
              certain outstanding prepetition Claims pursuant to various interim
              orders entered by the Bankruptcy Court on October 3, 2019.
              Accordingly, certain outstanding liabilities may have been reduced
              by post-petition payments made on account of prepetition
              liabilities. To the extent the Debtors pay any of the Claims listed in
              the Schedules and Statements pursuant to any orders entered by the
              Bankruptcy Court, the Debtors reserve all of their rights to amend
              or supplement the Schedules and Statements or take other action as
              is necessary or appropriate to avoid over-payment of or duplicate
              payments for any such liabilities.

         d.   Excluded Assets and Liabilities. The Debtors have excluded
              certain accrued liabilities, including accrued employee
              withholdings, accrued employee benefits and customer rebates
              from the Schedules and Statements. Certain other immaterial assets
              and liabilities may also have been excluded.

         e.   Liens. Property and equipment listed in the Schedules and
              Statements are presented without consideration of any liens that
              may attach (or have attached) to such property and equipment.

14.    Estimates. To prepare and file the Schedules in accordance with the deadline established
in the Chapter 11 Cases, management was required to make certain estimates and assumptions



71170910.1
               Case 19-12155-KBO          Doc 5    Filed 11/11/19     Page 6 of 231



that affected the reported amounts of these assets and liabilities. The Debtors reserve all rights to
amend the reported amounts of assets and liabilities to reflect changes in those estimates or
assumptions.

15.      Currency. Unless otherwise indicated, all amounts are reflected in U.S. Dollars.

16.     Setoffs. The Debtors incur certain offsets and other similar rights during the ordinary
course of business. Offsets in the ordinary course can result from various items, including,
without limitation, intercompany transactions, pricing discrepancies, returns, warranties, and
other disputes between the Debtors and their suppliers. These offsets and other similar rights are
consistent with the ordinary course of business in the Debtors’ industry and are not tracked
separately. Therefore, although such offsets and other similar rights may have been accounted
for when certain amounts were included in the Schedules, offsets are not independently
accounted for, and as such, are excluded from the Debtors’ Schedules and Statements.

17.    Global Notes Control. In the event that the Schedules and Statements differ from the
foregoing Global Notes, the Global Notes shall control.

                  Specific Disclosures with Respect to the Debtors’ Schedules

Schedules A/B.

         Lines 2 and 3. Cash values held in financial accounts are listed as of June 9, 2019.

         Line 63. Customer Lists were not listed due to an undetermined amount on
         account of the fact that the fair market value of such ownership is dependent on
         numerous variables and factors and may differ significantly from their net book
         value.

         Lines 64 and 65. Intangible Assets were not listed due to an undetermined amount
         on account of the fact that the fair market value of such intangible items such as
         Non-Compete Agreements and Trade Names is dependent on numerous variables
         and factors and may differ significantly from their net book value.

Schedule D. Except as otherwise agreed pursuant to a stipulation or order entered by the
Bankruptcy Court, the Debtors reserve their rights to dispute or challenge the validity, perfection,
or immunity from avoidance of any lien purported to be granted or perfected in any specific asset
of a secured creditor listed on Schedule D of any Debtor. Moreover, although the Debtors have
scheduled Claims of various creditors as secured Claims, the Debtors reserve all of their rights to
dispute or challenge the secured nature of any such creditor’s Claim or the characterization of the
structure of any such transaction or any document or instrument related to such creditor’s Claim.
The descriptions provided on Schedule D are solely intended to be a summary—and not an
admission—of liability.

Reference to the applicable loan agreements and related documents is necessary for a complete
description of the collateral and the nature, extent, and priority of liens. Nothing in the Global
Notes or the Schedules and Statements shall be deemed a modification or interpretation of the
terms of such agreements. Except as specifically stated on Schedule D, real property lessors,


71170910.1
              Case 19-12155-KBO          Doc 5    Filed 11/11/19     Page 7 of 231



utility companies, and other parties that may hold security deposits have not been listed on
Schedule D. The Debtors reserve all of their rights to amend Schedule D to the extent that the
Debtors determine that any Claims associated with such agreements should be reported on
Schedule D. Nothing herein shall be construed as an admission by the Debtors of the legal rights
of the Claimant or a waiver of the Debtors’ rights to recharacterize or reclassify such Claim or
contract.

Moreover, the Debtors have not included on Schedule D parties that may believe their Claims are
secured through setoff rights or inchoate statutory lien rights. The amounts outstanding under the
Debtors’ prepetition secured credit facilities reflect approximate amounts as of the Petition Date.

Schedule E. The Debtors have been authorized by order of the Bankruptcy Court to pay certain
prepetition liabilities, including the authority to pay employee wages and other employee
benefits in the ordinary course of business (the “Final Order Authorizing the Debtors to Pay
Prepetition Employee Wages, Benefits, and Related Items” [Docket No. 182]). As a result of this
order, the Debtors believe that any employee claims for prepetition amounts related to ongoing
payroll and benefits, whether allowable as a priority or nonpriority claim, have been or will be
satisfied.

The listing of any claim on Schedule E does not constitute an admission by the Debtors that such
claim is entitled to priority treatment under 11 U.S.C. § 507. The Debtors reserve their right to
dispute the priority status of any claim on any basis. Moreover, the listing of any tax claim on
Schedule E is not an admission or designation by the Debtors that such claim is a prepetition tax
claim. The Debtors reserve their right to treat any of these claims as post-petition claims.

Schedule F. The Debtors have used best reasonable efforts to report all general unsecured
Claims against the Debtors on Schedule F based upon the Debtors’ existing books and records as
of the Petition Date. The Claims of individual creditors for, among other things, products, goods,
or services are listed as either the lower of the amounts invoiced by such creditor or the amounts
entered on the Debtors’ books and records and may not reflect credits or allowances due from
such creditors to the applicable Debtor. The Debtors reserve all of their rights with respect to any
such credits and allowances including the right to assert objections and/or setoffs with respect to
same. Schedule F does not include certain deferred charges, deferred liabilities, accruals, or
general reserves. Such amounts are, however, reflected on the Debtors’ books and records as
required in accordance with GAAP. Such accruals are general estimates of liabilities and do not
represent specific Claims as of the Petition Date. The Debtors have made every effort to include
as a contingent, unliquidated, or disputed the Claim of any vendor not included on the Debtors’
open accounts payable that is associated with an account that has an accrual or receipt not
invoiced.

The Claims listed on Schedule F arose or were incurred on various dates. In certain instances, the
date on which a Claim arose is an open issue of fact. Although reasonable efforts have been
made to identify the date of incurrence of each Claim, determining the date upon which each
Claim on Schedule F was incurred or arose would be unduly burdensome and cost prohibitive
and, therefore, the Debtors do not list a date for each Claim listed on Schedule F. Certain Debtors
may pay Claims listed on Schedule F during this chapter 11 case pursuant to orders of the
Bankruptcy Court and reserve all of their rights to update Schedule F to reflect such payments.


71170910.1
              Case 19-12155-KBO          Doc 5    Filed 11/11/19     Page 8 of 231



Schedule F reflects unsecured Claims that a Debtor may have against another Debtor on account
of intercompany receivables and payables. To the extent a Debtor has a Claim against another
Debtor on account of the Debtors’ prepetition secured facilities, these Claims are not reflected on
Schedule F.

Schedule G. The Debtors’ businesses are complex. Although the Debtors’ existing books,
records and financial systems have been relied upon to identify and schedule executory contracts
for each of the Debtors and diligent efforts have been made to ensure the accuracy of each
Debtor’s Schedule G, inadvertent errors, omissions or over-inclusions may have occurred.
Certain information, such as the contact information of the counter-party, may not be included
where such information could not be obtained using the Debtors’ reasonable efforts. Listing a
contract or agreement on Schedule G does not constitute an admission that such contract or
agreement is an executory contract or unexpired lease or that such contract or agreement was in
effect on the Petition Date or is valid or enforceable. The Debtors hereby reserve all of their
rights to dispute the validity, status or enforceability of any contracts, agreements or leases set
forth on Schedule G and to amend or supplement Schedule G as necessary. Certain of the leases
and contracts listed on Schedule G may contain certain renewal options, guarantees of payment,
indemnifications, options to purchase, rights of first refusal and other miscellaneous rights. Such
rights, powers, duties and obligations are not set forth separately on Schedule G. Certain
confidentiality and non-compete agreements may not be listed on Schedule G. The Debtors
reserve all of their rights with respect to such agreements.

Certain of the contracts and agreements listed on Schedule G may consist of several parts,
including, purchase orders, amendments, restatements, waivers, letters and other documents that
may not be listed on Schedule G or that may be listed as a single entry. The Debtors expressly
reserve their rights to challenge whether such related materials constitute an executory contract, a
single contract or agreement or multiple, severable or separate contracts.

The contracts, agreements, and leases listed on Schedule G may have expired or may have been
modified, amended or supplemented from time to time by various amendments, restatements,
waivers, estoppel certificates, letters, memoranda and other documents, instruments, and
agreements that may not be listed therein despite the Debtors’ use of reasonable efforts to
identify such documents. Further, unless otherwise specified on Schedule G, each executory
contract or unexpired lease listed thereon shall include all exhibits, schedules, riders,
modifications, declarations, amendments, supplements, attachments, restatements, or other
agreements made directly or indirectly by any agreement, instrument, or other document that in
any manner affects such executory contract or unexpired lease, without respect to whether such
agreement, instrument, or other document is listed thereon. In some cases, the same supplier or
provider appears multiple times on Schedule G. This multiple listing is intended to reflect
distinct agreements between the applicable Debtor and such supplier or provider.

The Debtors reserve all of their rights, Claims and causes of action with respect to the contracts
on Schedule G, including the right to dispute or challenge the characterization of the structure of
any transaction or any document or instrument related to a creditor’s Claim.

In addition, the Debtors may have entered into various other types of agreements in the ordinary
course of their businesses, such as subordination, nondisturbance and attornment agreements,


71170910.1
              Case 19-12155-KBO          Doc 5    Filed 11/11/19     Page 9 of 231



supplemental agreements, amendments/letter agreements, title agreements, indemnity
agreements, and confidentiality agreements. Such documents may not be set forth on Schedule
G. Further, the Debtors reserve all of their rights to alter or amend these Schedules to the extent
that additional information regarding the Debtor obligor to such executory contracts becomes
available. Certain of the executory agreements may not have been memorialized and could be
subject to dispute. Executory agreements that are oral in nature have not been included on
Schedule G.

Omission of a contract or agreement from Schedule G does not constitute an admission that such
omitted contract or agreement is not an executory contract or unexpired lease. The Debtors’
rights under the Bankruptcy Code with respect to any such omitted contracts or agreements are
not impaired by the omission.

The listing of any contract on Schedule G does not constitute an admission by the Debtors as to
the validity of any such contract or that such contract is an executory contract or unexpired lease.
The Debtors reserve all of their rights to dispute the effectiveness of any such contract listed on
Schedule G or to amend Schedule G at any time to remove any contract.

Schedule H. For purposes of Schedule H, the Debtors that are either the principal obligors or
guarantors under the prepetition debt facilities are listed as Co-Debtors on Schedule H. The
Debtors may not have identified certain guarantees associated with the Debtors’ executory
contracts, unexpired leases, secured financings, debt instruments and other such agreements. The
Debtors reserve all of their rights to amend the Schedules to the extent that additional guarantees
are identified or such guarantees are discovered to have expired or be unenforceable.




71170910.1
                                         Case 19-12155-KBO                                     Doc 5              Filed 11/11/19                         Page 10 of 231
 Fill in this information to identify the case:

 Debtor name            BD LaPlace, LLC

 United States Bankruptcy Court for the:                       DISTRICT OF DELAWARE

 Case number (if known)               19-12155 (KBO)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $       18,941,600.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $     117,530,700.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $     136,472,300.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $       75,615,700.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $        2,376,829.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$       65,567,786.00


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $        143,560,315.00




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                                  Case 19-12155-KBO                     Doc 5      Filed 11/11/19       Page 11 of 231
 Fill in this information to identify the case:

 Debtor name         BD LaPlace, LLC

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)         19-12155 (KBO)
                                                                                                                                    Check if this is an
                                                                                                                                    amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                   12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                Current value of
                                                                                                                                    debtor's interest
 2.        Cash on hand                                                                                                                           $5,200.00



 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                          Last 4 digits of account
                                                                                                         number


           3.1.    Bank of America N.A.                                     Depository                   6979                                             $0.00




           3.2.    Bank of America N.A.                                     Clearing                     6966                                             $0.00




           3.3.    Bank of America N.A.                                     A/P ZBA                      9717                                             $0.00




           3.4.    Bank of America N.A.                                     Payroll ZBA                  6982                                             $0.00




           3.5.    JPMorgan Chase                                           Operating                    2334                                             $0.00




           3.6.    JPMorgan Chase                                           Scap ZBA                     6563                                             $0.00



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                            page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                                  Case 19-12155-KBO                     Doc 5      Filed 11/11/19           Page 12 of 231

 Debtor           BD LaPlace, LLC                                                              Case number (If known) 19-12155 (KBO)
                  Name




           3.7.     First National Bank of Omaha                            Checking                         2207                                 $0.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                            $5,200.00
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit


           7.1.     Prepaid Insurance                                                                                                    $761,300.00




           7.2.     Prepaid Software Licenser                                                                                           $381,400.00




           7.3.     Services Receivable                                                                                                 $121,200.00




           7.4.     Intercompany Charges                                                                                                $120,700.00




           7.5.     Professional Retainer                                                                                               $110,000.00



 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment


 9.        Total of Part 2.                                                                                                       $1,494,600.00
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                        14,624,900.00    -                                0.00 = ....          $14,624,900.00
                                              face amount                        doubtful or uncollectible accounts




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                  Case 19-12155-KBO                         Doc 5        Filed 11/11/19            Page 13 of 231

 Debtor         BD LaPlace, LLC                                                                       Case number (If known) 19-12155 (KBO)
                Name


           11b. Over 90 days old:                                    66,500.00   -                           50,000.00 =....                     $16,500.00
                                              face amount                               doubtful or uncollectible accounts



 12.       Total of Part 3.                                                                                                              $14,641,400.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last               Net book value of         Valuation method used   Current value of
                                                      physical inventory             debtor's interest         for current value       debtor's interest
                                                                                     (Where available)

 19.       Raw materials
           Ferrous and
           Non-Ferrous Scrap
           Metal                                      12/31/18                            $2,352,200.00        Recent cost                    $2,352,200.00



 20.       Work in progress
           Manufactured Steel
           Billets                                    12/31/18                            $4,225,700.00        Recent cost                    $4,225,700.00



 21.       Finished goods, including goods held for resale
           Finished Bar and
           Dimensional Steel                          12/31/18                           $51,799,700.00        Recent cost                  $51,799,700.00



 22.       Other inventory or supplies
           Consumable Plant
           Supplies                                   12/31/18                            $9,250,300.00        Recent cost                    $9,250,300.00




 23.       Total of Part 5.                                                                                                              $67,627,900.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
             No
             Yes. Book value                      0.00 Valuation method                          Current Value                         1,337,000.00

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                          page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                                  Case 19-12155-KBO                     Doc 5      Filed 11/11/19       Page 14 of 231

 Debtor         BD LaPlace, LLC                                                               Case number (If known) 19-12155 (KBO)
                Name


               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.


 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used    Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value        debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles


 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           Machinery & Equipment                                                  $32,865,000.00                                   $32,334,600.00


           Leased Cranes (5)                                                       $1,427,000.00                                      $1,427,000.00



 51.       Total of Part 8.                                                                                                     $33,761,600.00
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                                  Case 19-12155-KBO                      Doc 5     Filed 11/11/19       Page 15 of 231

 Debtor         BD LaPlace, LLC                                                               Case number (If known) 19-12155 (KBO)
                Name

           Description and location of                    Nature and          Net book value of      Valuation method used   Current value of
           property                                       extent of           debtor's interest      for current value       debtor's interest
           Include street address or other                debtor's interest   (Where available)
           description such as Assessor                   in property
           Parcel Number (APN), and type
           of property (for example,
           acreage, factory, warehouse,
           apartment or office building, if
           available.
           55.1. Plant located at 138
                     Highway 3217,
                     LaPlace, LA 70068.
                     430 acre site
                     comprising of 13
                     buildings with
                     847100 square feet                   Equitable
                     under roof.                          interest                 $9,400,000.00     Appraisal                        $9,400,000.00


           55.2.     Plant located at 3404
                     S. Roane Street,
                     Harriman, TN 37748.
                     184 acre site
                     comprising of 4
                     buildings with
                     278,300 square feet                  Equitable
                     under roof.                          interest                 $1,700,000.00     Appraisal                        $1,700,000.00


           55.3.     Depot located at 3313
                     E. 106th Street,
                     Chicago, IL 60617.
                     7.5 acre site
                     comprising of 1
                     building with 100,000
                     square feet under                    Equitable
                     roof.                                interest                   $600,000.00     Appraisal                         $600,000.00


           55.4.     Land located at East
                     5th Street, LaPlace,
                     LA 70068. 140 acres
                     of underdeveloped
                     land with access to
                     Mississippi River and
                     adjacent to LaPlace                  Equitable
                     Steel Mill.                          interest                     Unknown       N/A                                   Unknown


           55.5.     Building & Site
                     Improvements                         Equitable
                     LaPlace Plant                        interest                 $3,951,200.00     N/A                              $5,436,300.00


           55.6.     Building & Site
                     Improvements                         Equitable
                     Harriman, TN Plant                   interest                   $624,500.00     N/A                               $624,500.00


           55.7.     Building & Site
                     Improvements                         Equitable
                     Chicago, IL Depot                    interest                 $1,180,800.00     N/A                              $1,180,800.00



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                                  Case 19-12155-KBO                     Doc 5      Filed 11/11/19       Page 16 of 231

 Debtor         BD LaPlace, LLC                                                              Case number (If known) 19-12155 (KBO)
                Name


 56.        Total of Part 9.                                                                                                   $18,941,600.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
                No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                                     Case 19-12155-KBO                              Doc 5            Filed 11/11/19                  Page 17 of 231

 Debtor          BD LaPlace, LLC                                                                                     Case number (If known) 19-12155 (KBO)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                              $5,200.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                             $1,494,600.00

 82. Accounts receivable. Copy line 12, Part 3.                                                               $14,641,400.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                         $67,627,900.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                $33,761,600.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                     $18,941,600.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                     $117,530,700.00              + 91b.           $18,941,600.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                             $136,472,300.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                         page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
                                     Case 19-12155-KBO                      Doc 5          Filed 11/11/19           Page 18 of 231
 Fill in this information to identify the case:

 Debtor name         BD LaPlace, LLC

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)             19-12155 (KBO)
                                                                                                                                               Check if this is an
                                                                                                                                               amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                      12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                     Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                 Amount of claim             Value of collateral
                                                                                                                                                 that supports this
                                                                                                                     Do not deduct the value     claim
                                                                                                                     of collateral.
       American State Equipment
 2.1                                                                                                                      $1,637,900.00                  Unknown
       Co. Inc.                                       Describe debtor's property that is subject to a lien
       Creditor's Name                                (5) Liebherr LH60M Mobile Cranes
       2055 South 108th Street
       Milwaukee, WI 53227
       Creditor's mailing address                     Describe the lien
                                                      UCC
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       9/14/17                                           Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Bank of America, N.A., as
 2.2                                                                                                                    $37,423,800.00                        $0.00
       agent                                          Describe debtor's property that is subject to a lien
       Creditor's Name                                cash/accounts receivable/intangibles/2nd on
       901 Main Street                                Real Property
       11th Floor
       Dallas, TX 75202
       Creditor's mailing address                     Describe the lien
                                                      UCC
                                                      Is the creditor an insider or related party?
       terry.mckinney@baml.com                           No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       4/4/16                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply

Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                   page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                     Case 19-12155-KBO                      Doc 5          Filed 11/11/19           Page 19 of 231
 Debtor       BD LaPlace, LLC                                                                          Case number (if know)       19-12155 (KBO)
              Name

            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



        Black Diamond
 2.3                                                                                                                     $36,554,000.00                    $0.00
        Opportunity FUnd IV, L.P.                     Describe debtor's property that is subject to a lien
        Creditor's Name                               Real Property
        One Sound Shore Drive
        Suite 200
        Greenwich, CT 06830
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
        12/21/17                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.




                                                                                                                               $75,615,700.
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                        00

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                   Case 19-12155-KBO                           Doc 5           Filed 11/11/19                Page 20 of 231
 Fill in this information to identify the case:

 Debtor name         BD LaPlace, LLC

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)           19-12155 (KBO)
                                                                                                                                                   Check if this is an
                                                                                                                                                   amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                     Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                         $1,314.00          $1,314.00
           Adams, William O                                          Check all that apply.
           138 Highway 3217                                             Contingent
           LaPlace, LA 70068                                            Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Wages Earned
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                         $1,838.00          $1,838.00
           Adams, William Orland                                     Check all that apply.
           138 Highway 3217                                             Contingent
           LaPlace, LA 70068                                            Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Wages Earned
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                 page 1 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   48641                                  Best Case Bankruptcy
                                  Case 19-12155-KBO                            Doc 5           Filed 11/11/19              Page 21 of 231
 Debtor       BD LaPlace, LLC                                                                                 Case number (if known)   19-12155 (KBO)
              Name

 2.3      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,178.00     $2,178.00
          Ainsworth, Willis Edward                                   Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.4      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,782.00     $1,782.00
          Alexander, Charles H                                       Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.5      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,477.00     $1,477.00
          Altum, John                                                Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.6      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,074.00     $1,074.00
          Amin, Mohammad                                             Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 2 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                  Case 19-12155-KBO                            Doc 5           Filed 11/11/19              Page 22 of 231
 Debtor       BD LaPlace, LLC                                                                                 Case number (if known)   19-12155 (KBO)
              Name

 2.7      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,152.00     $1,152.00
          Anders, James C                                            Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.8      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,536.00     $1,536.00
          Anim, Benjamin                                             Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.9      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,421.00     $1,421.00
          Anthony, Debbie Lorine                                     Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.10     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,453.00     $1,453.00
          Ardoin, Todd P                                             Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 3 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                  Case 19-12155-KBO                            Doc 5           Filed 11/11/19              Page 23 of 231
 Debtor       BD LaPlace, LLC                                                                                 Case number (if known)   19-12155 (KBO)
              Name

 2.11     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,742.00     $1,742.00
          Arguello, Alan Joseph                                      Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.12     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $875.00     $875.00
          Arney, David M                                             Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.13     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,385.00     $1,385.00
          Avist, Avron Joesph                                        Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.14     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,674.00     $1,674.00
          Bailey, Albert Joseph                                      Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 4 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                  Case 19-12155-KBO                            Doc 5           Filed 11/11/19              Page 24 of 231
 Debtor       BD LaPlace, LLC                                                                                 Case number (if known)   19-12155 (KBO)
              Name

 2.15     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $875.00     $875.00
          Bailey, Cody R                                             Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.16     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $887.00     $887.00
          Bailey, Elgin Lavar                                        Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.17     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,131.00     $2,131.00
          Bailey, Kevin                                              Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.18     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,231.00     $1,231.00
          Bailey, Leroy J                                            Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 5 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                  Case 19-12155-KBO                            Doc 5           Filed 11/11/19              Page 25 of 231
 Debtor       BD LaPlace, LLC                                                                                 Case number (if known)   19-12155 (KBO)
              Name

 2.19     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,048.00     $2,048.00
          Banken, Jimmy Dawayne                                      Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.20     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $3,089.00     $3,089.00
          Bankston, Chad Michiel                                     Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.21     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,404.00     $1,404.00
          Barre, Titus Emanuel                                       Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.22     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $909.00     $909.00
          Barrett, Shane J                                           Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 6 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                  Case 19-12155-KBO                            Doc 5           Filed 11/11/19              Page 26 of 231
 Debtor       BD LaPlace, LLC                                                                                 Case number (if known)   19-12155 (KBO)
              Name

 2.23     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,166.00     $2,166.00
          Bassett, Quentracus Latroy                                 Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.24     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,339.00     $1,339.00
          Bates, Michael                                             Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.25     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $944.00     $944.00
          Bergeron, Linda M                                          Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.26     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,272.00     $1,272.00
          Bernard, Irvin S                                           Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 7 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                  Case 19-12155-KBO                            Doc 5           Filed 11/11/19              Page 27 of 231
 Debtor       BD LaPlace, LLC                                                                                 Case number (if known)   19-12155 (KBO)
              Name

 2.27     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,395.00     $1,395.00
          Berry, Joshua                                              Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.28     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,276.00     $1,276.00
          Best, James Roland                                         Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.29     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,566.00     $1,566.00
          Bliss, Jordan M                                            Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.30     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,621.00     $1,621.00
          Blount, Mark Duane                                         Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 8 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                  Case 19-12155-KBO                            Doc 5           Filed 11/11/19              Page 28 of 231
 Debtor       BD LaPlace, LLC                                                                                 Case number (if known)   19-12155 (KBO)
              Name

 2.31     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,320.00     $1,320.00
          Blystone, Kelly                                            Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.32     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $981.00     $981.00
          Boales, Robert R                                           Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.33     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,341.00     $1,341.00
          Booth, Huston                                              Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.34     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,615.00     $1,615.00
          Bordelon, Riley P                                          Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 9 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                  Case 19-12155-KBO                            Doc 5           Filed 11/11/19              Page 29 of 231
 Debtor       BD LaPlace, LLC                                                                                 Case number (if known)   19-12155 (KBO)
              Name

 2.35     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,129.00     $1,129.00
          Bourgeois, David D                                         Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.36     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $909.00     $909.00
          Bourgeois, Glenn P                                         Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.37     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,165.00     $1,165.00
          Bournes, Larry James                                       Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.38     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,587.00     $1,587.00
          Bright, Jason Joseph                                       Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 10 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                  Case 19-12155-KBO                            Doc 5           Filed 11/11/19              Page 30 of 231
 Debtor       BD LaPlace, LLC                                                                                 Case number (if known)   19-12155 (KBO)
              Name

 2.39     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,067.00     $1,067.00
          Brown, Billy J                                             Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.40     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,142.00     $1,142.00
          Brown, Cass J                                              Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.41     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,178.00     $1,178.00
          Brown, Dawson Andrew                                       Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.42     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,321.00     $1,321.00
          Brown, Wendell J                                           Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 11 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                  Case 19-12155-KBO                            Doc 5           Filed 11/11/19              Page 31 of 231
 Debtor       BD LaPlace, LLC                                                                                 Case number (if known)   19-12155 (KBO)
              Name

 2.43     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,142.00     $1,142.00
          Brumfield, Pernal                                          Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.44     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,178.00     $1,178.00
          Brush, Matthew Todd                                        Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.45     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,347.00     $1,347.00
          Burbank, Samuela Marie                                     Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.46     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,304.00     $1,304.00
          Burd, Joshua Francis                                       Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 12 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                  Case 19-12155-KBO                            Doc 5           Filed 11/11/19              Page 32 of 231
 Debtor       BD LaPlace, LLC                                                                                 Case number (if known)   19-12155 (KBO)
              Name

 2.47     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,374.00     $1,374.00
          Butler, Michael James                                      Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.48     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,602.00     $1,602.00
          Caballero, Lennie Joseph                                   Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.49     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,604.00     $1,604.00
          Calderone, Dominick V                                      Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.50     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,005.00     $2,005.00
          Cambron, Brian                                             Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 13 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                  Case 19-12155-KBO                            Doc 5           Filed 11/11/19              Page 33 of 231
 Debtor       BD LaPlace, LLC                                                                                 Case number (if known)   19-12155 (KBO)
              Name

 2.51     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,469.00     $1,469.00
          Campbell, Eric                                             Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.52     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,509.00     $1,509.00
          Campbell, Johnny L.                                        Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.53     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,893.00     $1,893.00
          Carmona, Jose Ricardo                                      Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.54     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,412.00     $1,412.00
          Cassidy, Timothy M                                         Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 14 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                  Case 19-12155-KBO                            Doc 5           Filed 11/11/19              Page 34 of 231
 Debtor       BD LaPlace, LLC                                                                                 Case number (if known)   19-12155 (KBO)
              Name

 2.55     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,213.00     $1,213.00
          Castillo, Devin M                                          Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.56     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,086.00     $1,086.00
          Castillo, Xavier A                                         Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.57     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,670.00     $1,670.00
          Cernich, Oscar P                                           Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.58     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $900.00     $900.00
          Cherry, Cedric Wayne                                       Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 15 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                  Case 19-12155-KBO                            Doc 5           Filed 11/11/19              Page 35 of 231
 Debtor       BD LaPlace, LLC                                                                                 Case number (if known)   19-12155 (KBO)
              Name

 2.59     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,630.00     $1,630.00
          Childress, Thomas                                          Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.60     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,178.00     $1,178.00
          Christopher, Justin A                                      Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.61     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $685.00     $685.00
          Clark, Brandon S                                           Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.62     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $853.00     $853.00
          Clark, Daniel N                                            Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 16 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                  Case 19-12155-KBO                            Doc 5           Filed 11/11/19              Page 36 of 231
 Debtor       BD LaPlace, LLC                                                                                 Case number (if known)   19-12155 (KBO)
              Name

 2.63     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,637.00     $1,637.00
          Clavier, Anthony R                                         Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.64     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,218.00     $2,218.00
          Clement, Van James                                         Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.65     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,326.00     $1,326.00
          Coaker, Jared                                              Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.66     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,517.00     $1,517.00
          Coco, Reginald L                                           Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 17 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                  Case 19-12155-KBO                            Doc 5           Filed 11/11/19              Page 37 of 231
 Debtor       BD LaPlace, LLC                                                                                 Case number (if known)   19-12155 (KBO)
              Name

 2.67     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,281.00     $1,281.00
          Coleman, Ashton J                                          Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.68     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,394.00     $1,394.00
          Conners, Frank James                                       Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.69     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,993.00     $1,993.00
          Cooper, Ronnie J                                           Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.70     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,377.00     $2,377.00
          Cooper, Steven M                                           Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 18 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                  Case 19-12155-KBO                            Doc 5           Filed 11/11/19              Page 38 of 231
 Debtor       BD LaPlace, LLC                                                                                 Case number (if known)   19-12155 (KBO)
              Name

 2.71     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,659.00     $1,659.00
          Cormier, Emery James                                       Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.72     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,368.00     $1,368.00
          Correa, Demetrius W                                        Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.73     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,370.00     $1,370.00
          Costanza, Richard P                                        Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.74     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,378.00     $1,378.00
          Cox, Robert D                                              Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 19 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                  Case 19-12155-KBO                            Doc 5           Filed 11/11/19              Page 39 of 231
 Debtor       BD LaPlace, LLC                                                                                 Case number (if known)   19-12155 (KBO)
              Name

 2.75     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $936.00     $936.00
          Cramp, Christopher Pirela                                  Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.76     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $721.00     $721.00
          Crawford, Cody Joseph                                      Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.77     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,655.00     $1,655.00
          Crayton, Edward E                                          Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.78     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,606.00     $1,606.00
          Crouch, Don                                                Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 20 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                  Case 19-12155-KBO                            Doc 5           Filed 11/11/19              Page 40 of 231
 Debtor       BD LaPlace, LLC                                                                                 Case number (if known)   19-12155 (KBO)
              Name

 2.79     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,530.00     $2,530.00
          Dantzler, Jude Anthony                                     Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.80     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,118.00     $2,118.00
          Davis, Carl P.                                             Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.81     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,370.00     $1,370.00
          Davis, Christopher Lee                                     Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.82     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,178.00     $1,178.00
          Davis, Hunter A                                            Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 21 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                  Case 19-12155-KBO                            Doc 5           Filed 11/11/19              Page 41 of 231
 Debtor       BD LaPlace, LLC                                                                                 Case number (if known)   19-12155 (KBO)
              Name

 2.83     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,115.00     $1,115.00
          Davis, James Robert                                        Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.84     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,509.00     $1,509.00
          Davis, Travis A                                            Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.85     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,583.00     $1,583.00
          Delahoussaye, Joshua J                                     Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.86     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,127.00     $1,127.00
          Delone, Alvin Eugene                                       Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 22 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                  Case 19-12155-KBO                            Doc 5           Filed 11/11/19              Page 42 of 231
 Debtor       BD LaPlace, LLC                                                                                 Case number (if known)   19-12155 (KBO)
              Name

 2.87     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,282.00     $2,282.00
          Denson, Larry D                                            Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.88     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,548.00     $1,548.00
          Desjardins, Stephen Ray                                    Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.89     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,668.00     $1,668.00
          Dickerson, Steven V                                        Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.90     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,077.00     $1,077.00
          Dorris, William Scott                                      Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 23 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                  Case 19-12155-KBO                            Doc 5           Filed 11/11/19              Page 43 of 231
 Debtor       BD LaPlace, LLC                                                                                 Case number (if known)   19-12155 (KBO)
              Name

 2.91     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,220.00     $1,220.00
          Duhe, David Joseph                                         Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.92     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,646.00     $1,646.00
          Dunkelberger, Lance E                                      Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.93     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,331.00     $1,331.00
          Durapau, Brant Joseph                                      Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.94     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,088.00     $1,088.00
          Duronslet, Michael Thomas                                  Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 24 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                  Case 19-12155-KBO                            Doc 5           Filed 11/11/19              Page 44 of 231
 Debtor       BD LaPlace, LLC                                                                                 Case number (if known)   19-12155 (KBO)
              Name

 2.95     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,242.00     $1,242.00
          Eddy, Matthew A                                            Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.96     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,559.00     $1,559.00
          Edmonds, Danny Lee                                         Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.97     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $962.00     $962.00
          Ellis, Terrance James                                      Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.98     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,185.00     $1,185.00
          Etienne, Raymond Joseph                                    Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 25 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                  Case 19-12155-KBO                            Doc 5           Filed 11/11/19              Page 45 of 231
 Debtor       BD LaPlace, LLC                                                                                 Case number (if known)   19-12155 (KBO)
              Name

 2.99     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,142.00     $1,142.00
          Ewing, Lisa Jeannette                                      Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.100    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,912.00     $1,912.00
          Fauntleroy, John Marc                                      Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.101    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $624.00     $624.00
          Favors, Anita Numa                                         Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.102    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $710.00     $710.00
          Felipe, Martin                                             Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 26 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                  Case 19-12155-KBO                            Doc 5           Filed 11/11/19              Page 46 of 231
 Debtor       BD LaPlace, LLC                                                                                 Case number (if known)   19-12155 (KBO)
              Name

 2.103    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,880.00     $1,880.00
          Fernandez, Jose Ramon                                      Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.104    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,467.00     $1,467.00
          Fernandez, Wayne P                                         Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.105    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,314.00     $2,314.00
          Fischer, Ty M                                              Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.106    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,808.00     $1,808.00
          Fischer, Wade P                                            Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 27 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                  Case 19-12155-KBO                            Doc 5           Filed 11/11/19              Page 47 of 231
 Debtor       BD LaPlace, LLC                                                                                 Case number (if known)   19-12155 (KBO)
              Name

 2.107    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,748.00     $1,748.00
          Fleming, Marcus Q                                          Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.108    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,988.00     $1,988.00
          Fleming, Troy M                                            Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.109    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,109.00     $2,109.00
          Fobb, Larry James                                          Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.110    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,470.00     $1,470.00
          Folgar, Andres Antonio                                     Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 28 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                  Case 19-12155-KBO                            Doc 5           Filed 11/11/19              Page 48 of 231
 Debtor       BD LaPlace, LLC                                                                                 Case number (if known)   19-12155 (KBO)
              Name

 2.111    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,115.00     $1,115.00
          Forest, Ramsey W                                           Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.112    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,165.00     $1,165.00
          Forrester, Joshua B                                        Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.113    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,933.00     $1,933.00
          Fortier, Jessee L                                          Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.114    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $897.00     $897.00
          Fortier, Sean M                                            Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 29 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                  Case 19-12155-KBO                            Doc 5           Filed 11/11/19              Page 49 of 231
 Debtor       BD LaPlace, LLC                                                                                 Case number (if known)   19-12155 (KBO)
              Name

 2.115    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,681.00     $1,681.00
          Franklin, Vegas Sanchez                                    Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.116    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,233.00     $2,233.00
          Gardner, Lester                                            Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.117    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,478.00     $1,478.00
          Gautreau, Brad Anthony                                     Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.118    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,123.00     $1,123.00
          Gennaro, Lisa M                                            Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 30 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                  Case 19-12155-KBO                            Doc 5           Filed 11/11/19              Page 50 of 231
 Debtor       BD LaPlace, LLC                                                                                 Case number (if known)   19-12155 (KBO)
              Name

 2.119    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,880.00     $1,880.00
          Gentry, Brent Lee                                          Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.120    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,028.00     $1,028.00
          Georgel, Charles J                                         Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.121    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $714.00     $714.00
          Gilbert, Michael Lin                                       Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.122    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,698.00     $1,698.00
          Gill, Charles Edward                                       Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 31 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                  Case 19-12155-KBO                            Doc 5           Filed 11/11/19              Page 51 of 231
 Debtor       BD LaPlace, LLC                                                                                 Case number (if known)   19-12155 (KBO)
              Name

 2.123    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,230.00     $1,230.00
          Glasper, Donnell                                           Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.124    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,166.00     $1,166.00
          Goodman, Wesley L                                          Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.125    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,064.00     $1,064.00
          Gray, Jason                                                Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.126    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $982.00     $982.00
          Green, Joseph Archie                                       Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 32 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                  Case 19-12155-KBO                            Doc 5           Filed 11/11/19              Page 52 of 231
 Debtor       BD LaPlace, LLC                                                                                 Case number (if known)   19-12155 (KBO)
              Name

 2.127    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,250.00     $1,250.00
          Greene, George D                                           Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.128    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,267.00     $1,267.00
          Grisoli, Damian                                            Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.129    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,144.00     $2,144.00
          Grover, Demar                                              Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.130    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,385.00     $1,385.00
          Grover, Tina E                                             Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 33 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                  Case 19-12155-KBO                            Doc 5           Filed 11/11/19              Page 53 of 231
 Debtor       BD LaPlace, LLC                                                                                 Case number (if known)   19-12155 (KBO)
              Name

 2.131    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,870.00     $1,870.00
          Hall, Ellis K                                              Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.132    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,250.00     $1,250.00
          Hampton, Charles E                                         Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.133    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,199.00     $1,199.00
          Harp, Jeff A                                               Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.134    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,269.00     $2,269.00
          Hatley, Brandon R                                          Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 34 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                  Case 19-12155-KBO                            Doc 5           Filed 11/11/19              Page 54 of 231
 Debtor       BD LaPlace, LLC                                                                                 Case number (if known)   19-12155 (KBO)
              Name

 2.135    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,002.00     $2,002.00
          Haverland, David Allen                                     Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.136    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,774.00     $1,774.00
          Hayes, Paul C                                              Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.137    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $821.00     $821.00
          Haynes, Kimberly D                                         Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.138    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $922.00     $922.00
          Hayward, Antoine Maurice                                   Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 35 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                  Case 19-12155-KBO                            Doc 5           Filed 11/11/19              Page 55 of 231
 Debtor       BD LaPlace, LLC                                                                                 Case number (if known)   19-12155 (KBO)
              Name

 2.139    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,469.00     $1,469.00
          Hebert, Calvin J                                           Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.140    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $604.00     $604.00
          Hebert, Trever Joseph                                      Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.141    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,034.00     $2,034.00
          Hembree, Rex A                                             Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.142    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,411.00     $1,411.00
          Hill, Christopher A                                        Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 36 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                  Case 19-12155-KBO                            Doc 5           Filed 11/11/19              Page 56 of 231
 Debtor       BD LaPlace, LLC                                                                                 Case number (if known)   19-12155 (KBO)
              Name

 2.143    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,242.00     $1,242.00
          Hill, Jacob B                                              Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.144    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,265.00     $2,265.00
          Holden, Charles                                            Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.145    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $877.00     $877.00
          Hollins, Frederick                                         Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.146    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,950.00     $1,950.00
          Holton, Ryan Stewart                                       Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 37 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                  Case 19-12155-KBO                            Doc 5           Filed 11/11/19              Page 57 of 231
 Debtor       BD LaPlace, LLC                                                                                 Case number (if known)   19-12155 (KBO)
              Name

 2.147    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,780.00     $1,780.00
          Howard, Eric                                               Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.148    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $334.00     $334.00
          Hull, Ollie                                                Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.149    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $612.00     $612.00
          Hume, Christopher B                                        Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.150    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $934.00     $934.00
          Hunter, Christopher Harris                                 Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 38 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                  Case 19-12155-KBO                            Doc 5           Filed 11/11/19              Page 58 of 231
 Debtor       BD LaPlace, LLC                                                                                 Case number (if known)   19-12155 (KBO)
              Name

 2.151    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,178.00     $1,178.00
          Hunter, Donald                                             Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.152    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,152.00     $2,152.00
          Husser, Shane M                                            Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.153    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,878.00     $1,878.00
          Hutson, Mark D                                             Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.154    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $854.00     $854.00
          Jackson, Andrew                                            Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 39 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                  Case 19-12155-KBO                            Doc 5           Filed 11/11/19              Page 59 of 231
 Debtor       BD LaPlace, LLC                                                                                 Case number (if known)   19-12155 (KBO)
              Name

 2.155    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,076.00     $1,076.00
          Jackson, Brandon                                           Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.156    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,004.00     $1,004.00
          Jackson, Devin T                                           Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.157    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $585.00     $585.00
          Jackson, James Dalton                                      Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.158    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $8,281.00     $8,281.00
          Jefferson Parish Sheriffs                                  Check all that apply.
          Office(Sales &                                                Contingent
          P. O. Box 248                                                 Unliquidated
          Gretna, LA 70054-0248                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Sales & Use Taxes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 40 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                  Case 19-12155-KBO                            Doc 5           Filed 11/11/19              Page 60 of 231
 Debtor       BD LaPlace, LLC                                                                                 Case number (if known)   19-12155 (KBO)
              Name

 2.159    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,890.00     $1,890.00
          Jeffery, Stanford A                                        Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.160    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,689.00     $1,689.00
          Johnson, Calvin Joseph                                     Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.161    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,474.00     $1,474.00
          Johnson, Cory Douglas                                      Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.162    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,967.00     $1,967.00
          Johnson, Gerald James                                      Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 41 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                  Case 19-12155-KBO                            Doc 5           Filed 11/11/19              Page 61 of 231
 Debtor       BD LaPlace, LLC                                                                                 Case number (if known)   19-12155 (KBO)
              Name

 2.163    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,028.00     $1,028.00
          Johnson, Laverne                                           Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.164    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,372.00     $1,372.00
          Johnson, Roger C                                           Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.165    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,540.00     $1,540.00
          Johnson, Ronald                                            Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.166    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $3,014.00     $3,014.00
          Johnson, Timothy L                                         Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 42 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                  Case 19-12155-KBO                            Doc 5           Filed 11/11/19              Page 62 of 231
 Debtor       BD LaPlace, LLC                                                                                 Case number (if known)   19-12155 (KBO)
              Name

 2.167    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $774.00     $774.00
          Johnston, Christopher                                      Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.168    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,178.00     $1,178.00
          Jolley, David L                                            Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.169    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,559.00     $1,559.00
          Jones, Kerry Lamont                                        Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.170    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,335.00     $1,335.00
          Jones, Robert                                              Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 43 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                  Case 19-12155-KBO                            Doc 5           Filed 11/11/19              Page 63 of 231
 Debtor       BD LaPlace, LLC                                                                                 Case number (if known)   19-12155 (KBO)
              Name

 2.171    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,480.00     $1,480.00
          Joseph, Raymond                                            Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.172    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,340.00     $1,340.00
          Josey, Leo Anthony                                         Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.173    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $771.00     $771.00
          Kane, Richard Joseph                                       Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.174    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,214.00     $1,214.00
          Kennedy, Raymond Edgar                                     Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 44 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                  Case 19-12155-KBO                            Doc 5           Filed 11/11/19              Page 64 of 231
 Debtor       BD LaPlace, LLC                                                                                 Case number (if known)   19-12155 (KBO)
              Name

 2.175    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,178.00     $1,178.00
          Kennedy, Robert Lee                                        Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.176    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,648.00     $1,648.00
          Kimble, Glen R                                             Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.177    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,837.00     $1,837.00
          King, Christopher Keith                                    Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.178    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,345.00     $1,345.00
          King, Devin M                                              Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 45 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                  Case 19-12155-KBO                            Doc 5           Filed 11/11/19              Page 65 of 231
 Debtor       BD LaPlace, LLC                                                                                 Case number (if known)   19-12155 (KBO)
              Name

 2.179    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $18.00     $18.00
          King, Gary B                                               Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.180    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,786.00     $1,786.00
          King, Gary W                                               Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.181    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,500.00     $1,500.00
          King, Thaddeus Anthony                                     Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.182    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,751.00     $1,751.00
          Knight, Cecil James                                        Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 46 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                  Case 19-12155-KBO                            Doc 5           Filed 11/11/19              Page 66 of 231
 Debtor       BD LaPlace, LLC                                                                                 Case number (if known)   19-12155 (KBO)
              Name

 2.183    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,617.00     $1,617.00
          Krieder, James G                                           Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.184    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,250.00     $1,250.00
          Ladd, Ronald                                               Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.185    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,404.00     $1,404.00
          Lagumbay, Kelvin John                                      Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.186    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,451.00     $1,451.00
          Lang, David P                                              Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 47 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                  Case 19-12155-KBO                            Doc 5           Filed 11/11/19              Page 67 of 231
 Debtor       BD LaPlace, LLC                                                                                 Case number (if known)   19-12155 (KBO)
              Name

 2.187    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,306.00     $2,306.00
          Lasserre, Brian John                                       Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.188    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,474.00     $1,474.00
          Lawson, Freddy Dean                                        Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.189    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $49.00     $49.00
          Lay, Robert Anthony                                        Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.190    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,514.00     $1,514.00
          Lee, Cyron Anthony                                         Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 48 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                  Case 19-12155-KBO                            Doc 5           Filed 11/11/19              Page 68 of 231
 Debtor       BD LaPlace, LLC                                                                                 Case number (if known)   19-12155 (KBO)
              Name

 2.191    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,236.00     $2,236.00
          Lee, William Chester                                       Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.192    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,341.00     $1,341.00
          Lennix, Kinya Nicole                                       Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.193    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $3,067.00     $3,067.00
          Leslie, Joseph S                                           Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.194    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,199.00     $1,199.00
          Letner, Gage A                                             Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 49 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                  Case 19-12155-KBO                            Doc 5           Filed 11/11/19              Page 69 of 231
 Debtor       BD LaPlace, LLC                                                                                 Case number (if known)   19-12155 (KBO)
              Name

 2.195    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $811.00     $811.00
          Lewis, Gary Allen                                          Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.196    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,425.00     $1,425.00
          Lewis, Joseph E                                            Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.197    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,192.00     $1,192.00
          Lewis, Steven G                                            Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.198    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,503.00     $1,503.00
          Lipscomb, Charles Wayne                                    Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 50 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                  Case 19-12155-KBO                            Doc 5           Filed 11/11/19              Page 70 of 231
 Debtor       BD LaPlace, LLC                                                                                 Case number (if known)   19-12155 (KBO)
              Name

 2.199    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,279.00     $1,279.00
          Lyons, David                                               Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.200    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,618.00     $1,618.00
          Madere, Jarvis Trevis                                      Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.201    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,223.00     $1,223.00
          Madison, Benjamin R                                        Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.202    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,273.00     $1,273.00
          Magee, Terry L                                             Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 51 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                  Case 19-12155-KBO                            Doc 5           Filed 11/11/19              Page 71 of 231
 Debtor       BD LaPlace, LLC                                                                                 Case number (if known)   19-12155 (KBO)
              Name

 2.203    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,858.00     $1,858.00
          Mahler, Craig E                                            Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.204    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,502.00     $1,502.00
          Malancon, Henry                                            Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.205    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,277.00     $1,277.00
          Marcell, Hendrick Charles                                  Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.206    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,504.00     $1,504.00
          Marroquin, Daniel Enrique                                  Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 52 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                  Case 19-12155-KBO                            Doc 5           Filed 11/11/19              Page 72 of 231
 Debtor       BD LaPlace, LLC                                                                                 Case number (if known)   19-12155 (KBO)
              Name

 2.207    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,055.00     $1,055.00
          Martin, Candyce Michelle                                   Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.208    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,663.00     $1,663.00
          Martin, Clarence                                           Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.209    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,323.00     $1,323.00
          Martin, Meredith J                                         Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.210    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,368.00     $1,368.00
          Martin, Randolph J                                         Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 53 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                  Case 19-12155-KBO                            Doc 5           Filed 11/11/19              Page 73 of 231
 Debtor       BD LaPlace, LLC                                                                                 Case number (if known)   19-12155 (KBO)
              Name

 2.211    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,575.00     $1,575.00
          Martin, Ronell D                                           Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.212    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $694.00     $694.00
          Mason, Ricardo M                                           Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.213    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,394.00     $1,394.00
          Mathieu, Keith Raymond                                     Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.214    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,550.00     $1,550.00
          Matthews, Jeremiah J                                       Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 54 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                  Case 19-12155-KBO                            Doc 5           Filed 11/11/19              Page 74 of 231
 Debtor       BD LaPlace, LLC                                                                                 Case number (if known)   19-12155 (KBO)
              Name

 2.215    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $862.00     $862.00
          Maus, Jonathan Lee                                         Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.216    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,242.00     $1,242.00
          Mayton, Phillip Dwayne                                     Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.217    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,070.00     $1,070.00
          Mcdonald, Christian C                                      Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.218    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,168.00     $1,168.00
          McGee, Keith J                                             Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 55 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                  Case 19-12155-KBO                            Doc 5           Filed 11/11/19              Page 75 of 231
 Debtor       BD LaPlace, LLC                                                                                 Case number (if known)   19-12155 (KBO)
              Name

 2.219    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,201.00     $2,201.00
          McKenna, Duane K                                           Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.220    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,227.00     $2,227.00
          McNabb, Michael L                                          Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.221    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,372.00     $1,372.00
          McQueen, Andre                                             Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.222    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,483.00     $1,483.00
          Meunier, Michael A                                         Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 56 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                  Case 19-12155-KBO                            Doc 5           Filed 11/11/19              Page 76 of 231
 Debtor       BD LaPlace, LLC                                                                                 Case number (if known)   19-12155 (KBO)
              Name

 2.223    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,766.00     $1,766.00
          Midkiff, Ashley Ray                                        Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.224    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,185.00     $1,185.00
          Miles, Dwayne                                              Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.225    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,178.00     $1,178.00
          Miller, John Alexandru                                     Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.226    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,634.00     $1,634.00
          Miller, Travis A                                           Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 57 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                  Case 19-12155-KBO                            Doc 5           Filed 11/11/19              Page 77 of 231
 Debtor       BD LaPlace, LLC                                                                                 Case number (if known)   19-12155 (KBO)
              Name

 2.227    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $160.00     $160.00
          Minor, Cornell                                             Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.228    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $944.00     $944.00
          Mitchell, Andon Michael                                    Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.229    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,190.00     $1,190.00
          Mitchell, Rodney Stephen                                   Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.230    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,600.00     $1,600.00
          Moore, Mark Chiama                                         Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 58 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                  Case 19-12155-KBO                            Doc 5           Filed 11/11/19              Page 78 of 231
 Debtor       BD LaPlace, LLC                                                                                 Case number (if known)   19-12155 (KBO)
              Name

 2.231    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,310.00     $1,310.00
          Murphy, Charles                                            Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.232    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,375.00     $1,375.00
          Murphy, Joel C                                             Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.233    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,104.00     $1,104.00
          Murphy, Justin Charles                                     Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.234    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,703.00     $1,703.00
          Nabor, Jarrod Lance                                        Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 59 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                  Case 19-12155-KBO                            Doc 5           Filed 11/11/19              Page 79 of 231
 Debtor       BD LaPlace, LLC                                                                                 Case number (if known)   19-12155 (KBO)
              Name

 2.235    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,686.00     $1,686.00
          Newby, Patrick Ryan                                        Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.236    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,663.00     $1,663.00
          Newman, Nick A                                             Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.237    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,250.00     $1,250.00
          Newport, John Thomas                                       Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.238    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,096.00     $1,096.00
          Nguyen, John K                                             Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 60 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                  Case 19-12155-KBO                            Doc 5           Filed 11/11/19              Page 80 of 231
 Debtor       BD LaPlace, LLC                                                                                 Case number (if known)   19-12155 (KBO)
              Name

 2.239    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,451.00     $2,451.00
          Nguyen, Tuan Duy                                           Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.240    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,166.00     $1,166.00
          Nicholas, Jasmine M                                        Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.241    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,071.00     $1,071.00
          Noble, Kelvin L                                            Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.242    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,728.00     $1,728.00
          Nolan, Dennis Charles                                      Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 61 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                  Case 19-12155-KBO                            Doc 5           Filed 11/11/19              Page 81 of 231
 Debtor       BD LaPlace, LLC                                                                                 Case number (if known)   19-12155 (KBO)
              Name

 2.243    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,005.00     $1,005.00
          Oliphant, Raymond                                          Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.244    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,845.00     $1,845.00
          Ortiz, Juan Ramon                                          Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.245    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,262.00     $1,262.00
          Oubre, Elton J                                             Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.246    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,573.00     $1,573.00
          Padilla, Rafael A                                          Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 62 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                  Case 19-12155-KBO                            Doc 5           Filed 11/11/19              Page 82 of 231
 Debtor       BD LaPlace, LLC                                                                                 Case number (if known)   19-12155 (KBO)
              Name

 2.247    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,416.00     $1,416.00
          Palmer, Derwin M                                           Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.248    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,692.00     $1,692.00
          Parker, Robert D                                           Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.249    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,296.00     $1,296.00
          Parquet, Lloyd                                             Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.250    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,239.00     $1,239.00
          Pease, Shawn Kenneth                                       Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 63 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                  Case 19-12155-KBO                            Doc 5           Filed 11/11/19              Page 83 of 231
 Debtor       BD LaPlace, LLC                                                                                 Case number (if known)   19-12155 (KBO)
              Name

 2.251    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,662.00     $1,662.00
          Perez, Nestor Eduardo                                      Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.252    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,272.00     $1,272.00
          Perez-Barrientos, Ruben D                                  Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.253    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,714.00     $1,714.00
          Perez-Perdomo, Ruben D                                     Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.254    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $884.00     $884.00
          Perrilloux, Curtis L                                       Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 64 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                  Case 19-12155-KBO                            Doc 5           Filed 11/11/19              Page 84 of 231
 Debtor       BD LaPlace, LLC                                                                                 Case number (if known)   19-12155 (KBO)
              Name

 2.255    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $403.00     $403.00
          Perrilloux, Tramaine Michael                               Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.256    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,247.00     $1,247.00
          Perrin, Darrell M                                          Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.257    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,306.00     $1,306.00
          Pierre, Ashton R                                           Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.258    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,700.00     $1,700.00
          Plummer, Tammy Ran'a                                       Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 65 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                  Case 19-12155-KBO                            Doc 5           Filed 11/11/19              Page 85 of 231
 Debtor       BD LaPlace, LLC                                                                                 Case number (if known)   19-12155 (KBO)
              Name

 2.259    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,255.00     $1,255.00
          Porter, Markese Jerell                                     Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.260    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,782.00     $1,782.00
          Prater, Joseph                                             Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.261    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,199.00     $1,199.00
          Presswood, Brandon Lee                                     Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.262    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,848.00     $1,848.00
          Profit, Eddie                                              Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 66 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                  Case 19-12155-KBO                            Doc 5           Filed 11/11/19              Page 86 of 231
 Debtor       BD LaPlace, LLC                                                                                 Case number (if known)   19-12155 (KBO)
              Name

 2.263    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,619.00     $1,619.00
          Rainey, Samuel Ray                                         Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.264    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $710.00     $710.00
          Ramirez, Adolfo                                            Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.265    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $656.00     $656.00
          Ramirez, Gregorio                                          Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.266    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $809.00     $809.00
          Raymond, Tyler James                                       Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 67 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                  Case 19-12155-KBO                            Doc 5           Filed 11/11/19              Page 87 of 231
 Debtor       BD LaPlace, LLC                                                                                 Case number (if known)   19-12155 (KBO)
              Name

 2.267    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,646.00     $1,646.00
          Rebstock, Daren Joseph                                     Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.268    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $904.00     $904.00
          Reese, Ryan Jason                                          Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.269    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,116.00     $2,116.00
          Retif, John Louis                                          Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.270    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,199.00     $1,199.00
          Reynolds, Shawn L                                          Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 68 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                  Case 19-12155-KBO                            Doc 5           Filed 11/11/19              Page 88 of 231
 Debtor       BD LaPlace, LLC                                                                                 Case number (if known)   19-12155 (KBO)
              Name

 2.271    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,284.00     $2,284.00
          Richards, Monte L                                          Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.272    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,199.00     $1,199.00
          Roberts, Bryan F                                           Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.273    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,579.00     $1,579.00
          Robinson, James                                            Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.274    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,515.00     $1,515.00
          Robinson, Larry O                                          Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 69 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                  Case 19-12155-KBO                            Doc 5           Filed 11/11/19              Page 89 of 231
 Debtor       BD LaPlace, LLC                                                                                 Case number (if known)   19-12155 (KBO)
              Name

 2.275    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,242.00     $1,242.00
          Robinson, Wayne Jermain                                    Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.276    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,684.00     $1,684.00
          Rodas, Luis A                                              Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.277    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,352.00     $1,352.00
          Rodgers, Shannon Francis                                   Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.278    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,218.00     $2,218.00
          Rogers, Darryl H                                           Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 70 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                  Case 19-12155-KBO                            Doc 5           Filed 11/11/19              Page 90 of 231
 Debtor       BD LaPlace, LLC                                                                                 Case number (if known)   19-12155 (KBO)
              Name

 2.279    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $816.00     $816.00
          Rolack, David L                                            Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.280    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,763.00     $1,763.00
          Rome, Daniel                                               Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.281    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $396.00     $396.00
          Romero, Elias                                              Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.282    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,645.00     $1,645.00
          Rose, William A                                            Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 71 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                  Case 19-12155-KBO                            Doc 5           Filed 11/11/19              Page 91 of 231
 Debtor       BD LaPlace, LLC                                                                                 Case number (if known)   19-12155 (KBO)
              Name

 2.283    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,613.00     $1,613.00
          Ross, Overton Matthew                                      Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.284    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,548.00     $1,548.00
          Roussel, Kevin Mark                                        Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.285    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,521.00     $1,521.00
          Rownd, Harry R                                             Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.286    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,190.00     $2,190.00
          Rue, Marcus A                                              Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 72 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                  Case 19-12155-KBO                            Doc 5           Filed 11/11/19              Page 92 of 231
 Debtor       BD LaPlace, LLC                                                                                 Case number (if known)   19-12155 (KBO)
              Name

 2.287    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,581.00     $1,581.00
          Sanders, Christopher Lee                                   Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.288    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $759.00     $759.00
          Sarvey, James M                                            Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.289    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,104.00     $1,104.00
          Sentimore, Kendrick                                        Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.290    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,143.00     $1,143.00
          Shadden, Arthur D                                          Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 73 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                  Case 19-12155-KBO                            Doc 5           Filed 11/11/19              Page 93 of 231
 Debtor       BD LaPlace, LLC                                                                                 Case number (if known)   19-12155 (KBO)
              Name

 2.291    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $762.00     $762.00
          Shorts, Tremane M                                          Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.292    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,178.00     $1,178.00
          Silvey, Anthony Scott                                      Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.293    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,522.00     $1,522.00
          Sims, Brian K.                                             Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.294    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,297.00     $1,297.00
          Skyles, Clifton Julius                                     Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 74 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                  Case 19-12155-KBO                            Doc 5           Filed 11/11/19              Page 94 of 231
 Debtor       BD LaPlace, LLC                                                                                 Case number (if known)   19-12155 (KBO)
              Name

 2.295    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,453.00     $1,453.00
          Sliker, Charles F                                          Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.296    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,569.00     $1,569.00
          Smith, Claude A                                            Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.297    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,599.00     $1,599.00
          Smith, Kenneth Wayne                                       Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.298    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,066.00     $2,066.00
          Spencer, Jamar G                                           Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 75 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                  Case 19-12155-KBO                            Doc 5           Filed 11/11/19              Page 95 of 231
 Debtor       BD LaPlace, LLC                                                                                 Case number (if known)   19-12155 (KBO)
              Name

 2.299    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,217.00     $2,217.00
          Spencer, Kelvin A                                          Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.300    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,260.00     $1,260.00
          Spriggs, Michael Ryan                                      Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.301    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $153,722.00     $153,722.00
          St. John the Baptist Parish (Sales                         Check all that apply.
          & Use                                                         Contingent
          P. O. Box 2066                                                Unliquidated
          LaPlace, LA 70069-2066                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Sales & Use Taxes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.302    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,305.00     $1,305.00
          St. Martin, Donald Joseph                                  Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 76 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                  Case 19-12155-KBO                            Doc 5           Filed 11/11/19              Page 96 of 231
 Debtor       BD LaPlace, LLC                                                                                 Case number (if known)   19-12155 (KBO)
              Name

 2.303    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $329,614.00     $329,614.00
          State of Louisiana (Sales & Use                            Check all that apply.
          Tax)                                                          Contingent
          P. O. Box 80519                                               Unliquidated
          Baton Rouge, LA 70898-0519                                    Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Sales & Use Taxes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.304    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,178.00     $1,178.00
          Stegall, Curtis M                                          Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.305    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,285.00     $1,285.00
          Stephan, Lawrence P                                        Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.306    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,622.00     $2,622.00
          Stewart, Calvin                                            Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 77 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                  Case 19-12155-KBO                            Doc 5           Filed 11/11/19              Page 97 of 231
 Debtor       BD LaPlace, LLC                                                                                 Case number (if known)   19-12155 (KBO)
              Name

 2.307    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,039.00     $1,039.00
          Stewart, David                                             Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.308    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,269.00     $1,269.00
          Sticker, Richard G                                         Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.309    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,734.00     $2,734.00
          Tate, Danny E                                              Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.310    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,555.00     $1,555.00
          Tate, Michael B                                            Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 78 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                  Case 19-12155-KBO                            Doc 5           Filed 11/11/19              Page 98 of 231
 Debtor       BD LaPlace, LLC                                                                                 Case number (if known)   19-12155 (KBO)
              Name

 2.311    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,120.00     $1,120.00
          Taylor, Tiemeyer Anthony                                   Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.312    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,668.00     $1,668.00
          Terry, Charles A                                           Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.313    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,078.00     $1,078.00
          Terry, Polly Aycock                                        Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.314    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,283.00     $1,283.00
          Terry, Shane Patrick                                       Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 79 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                  Case 19-12155-KBO                            Doc 5           Filed 11/11/19              Page 99 of 231
 Debtor       BD LaPlace, LLC                                                                                 Case number (if known)   19-12155 (KBO)
              Name

 2.315    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,251.00     $1,251.00
          Thomas, Brian C                                            Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.316    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $913.00     $913.00
          Thomas, Dathan D                                           Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.317    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,372.00     $1,372.00
          Thomas, Dwayne                                             Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.318    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,781.00     $1,781.00
          Thomas, Royal Anthony                                      Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 80 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                 Case 19-12155-KBO                            Doc 5          Filed 11/11/19               Page 100 of 231
 Debtor       BD LaPlace, LLC                                                                                 Case number (if known)   19-12155 (KBO)
              Name

 2.319    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,197.00     $1,197.00
          Thornton, Robert                                           Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.320    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,267.00     $1,267.00
          Tilley, Jason                                              Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.321                                                                                                                                                   $1,369,773.
          Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $1,369,773.00    00
          Travelers Insurance Company                                Check all that apply.
          (Workers Com                                                  Contingent
          One Tower Square                                              Unliquidated
          9CR                                                           Disputed
          Hartford, CT 06183
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Benefits
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (5)
                                                                        Yes


 2.322    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,533.00     $1,533.00
          Troxclair, Bryan J                                         Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 81 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                 Case 19-12155-KBO                            Doc 5          Filed 11/11/19               Page 101 of 231
 Debtor       BD LaPlace, LLC                                                                                 Case number (if known)   19-12155 (KBO)
              Name

 2.323    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,504.00     $1,504.00
          Tuco, Brandon                                              Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.324    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,504.00     $1,504.00
          Turley, David B                                            Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.325    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $929.00     $929.00
          Turley, Derek Kapell                                       Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.326    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,849.00     $1,849.00
          Turpin, Christopher Preston                                Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 82 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                 Case 19-12155-KBO                            Doc 5          Filed 11/11/19               Page 102 of 231
 Debtor       BD LaPlace, LLC                                                                                 Case number (if known)   19-12155 (KBO)
              Name

 2.327    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,615.00     $1,615.00
          Ursin, Davarian                                            Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.328    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $891.00     $891.00
          Valdez, Francisco j                                        Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.329    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,606.00     $1,606.00
          Valenti, Nace Nunzio                                       Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.330    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,435.00     $1,435.00
          Vanatta, Casey Bryant                                      Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 83 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                 Case 19-12155-KBO                            Doc 5          Filed 11/11/19               Page 103 of 231
 Debtor       BD LaPlace, LLC                                                                                 Case number (if known)   19-12155 (KBO)
              Name

 2.331    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,763.00     $1,763.00
          Variste, Antonio Joseph                                    Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.332    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $888.00     $888.00
          Vaughn, Ernest O'Neal                                      Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.333    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,755.00     $1,755.00
          Vicknair, Jake R                                           Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.334    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $979.00     $979.00
          Vicknair, James A                                          Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 84 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                 Case 19-12155-KBO                            Doc 5          Filed 11/11/19               Page 104 of 231
 Debtor       BD LaPlace, LLC                                                                                 Case number (if known)   19-12155 (KBO)
              Name

 2.335    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,668.00     $1,668.00
          Villagomez, Jose Adolfo                                    Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.336    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,841.00     $1,841.00
          Vineyard, Billy Joel                                       Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.337    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,178.00     $1,178.00
          Waldo, Jeffery Ray                                         Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.338    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,390.00     $1,390.00
          Walker, Dawaun Lavell                                      Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 85 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                 Case 19-12155-KBO                            Doc 5          Filed 11/11/19               Page 105 of 231
 Debtor       BD LaPlace, LLC                                                                                 Case number (if known)   19-12155 (KBO)
              Name

 2.339    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,180.00     $1,180.00
          Walker, John M                                             Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.340    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $940.00     $940.00
          Walker, Scott Michael                                      Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.341    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,797.00     $1,797.00
          Walker, Steven                                             Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.342    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,378.00     $2,378.00
          Wall, David G                                              Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 86 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                 Case 19-12155-KBO                            Doc 5          Filed 11/11/19               Page 106 of 231
 Debtor       BD LaPlace, LLC                                                                                 Case number (if known)   19-12155 (KBO)
              Name

 2.343    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,573.00     $1,573.00
          Wallace, Tanner D                                          Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.344    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,568.00     $1,568.00
          Wallace, Zachary                                           Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.345    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,929.00     $1,929.00
          Waller, Jason R                                            Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.346    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $619.00     $619.00
          Washington, Qwendolyn W                                    Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 87 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                 Case 19-12155-KBO                            Doc 5          Filed 11/11/19               Page 107 of 231
 Debtor       BD LaPlace, LLC                                                                                 Case number (if known)   19-12155 (KBO)
              Name

 2.347    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,279.00     $1,279.00
          Watson, Albert                                             Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.348    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,558.00     $1,558.00
          Watson, Raymond Keith                                      Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.349    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,558.00     $1,558.00
          Watson, William                                            Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.350    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,891.00     $1,891.00
          Weaver, Matthew Dwayne                                     Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 88 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                 Case 19-12155-KBO                            Doc 5          Filed 11/11/19               Page 108 of 231
 Debtor       BD LaPlace, LLC                                                                                 Case number (if known)   19-12155 (KBO)
              Name

 2.351    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $824.00     $824.00
          Weber, Andrew                                              Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.352    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,608.00     $1,608.00
          Wenger, Shane William                                      Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.353    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,380.00     $1,380.00
          White, Jonathan David                                      Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.354    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,027.00     $2,027.00
          Wicks, George R                                            Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 89 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                 Case 19-12155-KBO                            Doc 5          Filed 11/11/19               Page 109 of 231
 Debtor       BD LaPlace, LLC                                                                                 Case number (if known)   19-12155 (KBO)
              Name

 2.355    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,230.00     $1,230.00
          Wilkey, Wesley Dameron                                     Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.356    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,553.00     $1,553.00
          Williams, Amandzo Jeffery                                  Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.357    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,242.00     $1,242.00
          Williams, James Bryan                                      Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.358    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,050.00     $1,050.00
          Williams, Johnny B                                         Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 90 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                 Case 19-12155-KBO                            Doc 5          Filed 11/11/19               Page 110 of 231
 Debtor       BD LaPlace, LLC                                                                                 Case number (if known)   19-12155 (KBO)
              Name

 2.359    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,613.00     $1,613.00
          Williams, Randy James                                      Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.360    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,219.00     $1,219.00
          Wilson, Bryant K                                           Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.361    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,506.00     $1,506.00
          Wilson, Shondel O                                          Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.362    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,199.00     $1,199.00
          Witts, Tracy W                                             Check all that apply.
          138 Highway 3217                                              Contingent
          LaPlace, LA 70068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages Earned
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 91 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                 Case 19-12155-KBO                            Doc 5          Filed 11/11/19               Page 111 of 231
 Debtor       BD LaPlace, LLC                                                                                 Case number (if known)   19-12155 (KBO)
              Name

 2.363     Priority creditor's name and mailing address              As of the petition filing date, the claim is:                         $2,236.00        $2,236.00
           Woods, Alton                                              Check all that apply.
           138 Highway 3217                                             Contingent
           LaPlace, LA 70068                                            Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Wages Earned
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.364     Priority creditor's name and mailing address              As of the petition filing date, the claim is:                         $1,598.00        $1,598.00
           Woods, James E                                            Check all that apply.
           138 Highway 3217                                             Contingent
           LaPlace, LA 70068                                            Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Wages Earned
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.365     Priority creditor's name and mailing address              As of the petition filing date, the claim is:                         $1,316.00        $1,316.00
           Woolfork, Adrian F                                        Check all that apply.
           138 Highway 3217                                             Contingent
           LaPlace, LA 70068                                            Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Wages Earned
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.366     Priority creditor's name and mailing address              As of the petition filing date, the claim is:                           $833.00        $833.00
           Wragge IV, Charles J                                      Check all that apply.
           138 Highway 3217                                             Contingent
           LaPlace, LA 70068                                            Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Wages Earned
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
      3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
         out and attach the Additional Page of Part 2.
                                                                                                                                                     Amount of claim




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 92 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 112 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.1      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $7,100.00
          A J LABOURDETTE INC                                                   Contingent
          5417 POWELL STREET, SUITE A                                           Unliquidated
          HARAHAN, LA 70123                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       4400
                                                                             Is the claim subject to offset?     No       Yes

 3.2      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $352,295.00
          A3M VACUUM SERVICES, LLC                                              Contingent
          P.O. BOX 727                                                          Unliquidated
          LAPLACE, LA 70069                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0872
                                                                             Is the claim subject to offset?     No       Yes

 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $12,540.00
          A3M VACUUM SERVICES, LLC                                              Contingent
          P.O. BOX 727                                                          Unliquidated
          LAPLACE, LA 70069                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0872
                                                                             Is the claim subject to offset?     No       Yes

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $1.00
          ABF FREIGHT SYSTEM, INC                                               Contingent
          3801 Old Greenwood Road                                               Unliquidated
          Forth Smith, AR 72917-0048                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1193
                                                                             Is the claim subject to offset?     No       Yes

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $6,961.00
          ABS AMERICAS                                                          Contingent
          800 WEST COMMERCE ROAD, STE 400                                       Unliquidated
          HARAHAN, LA 70123-3349                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0873
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $13,359.00
          ABS QUALITY EVALUATIONS                                               Contingent
          16855 NORTHCHASE DRIVE                                                Unliquidated
          HOUSTON,, TX 77060-0600                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1194
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,996.00
          ACCURATE FIRE EQUIPMENT                                               Contingent
          10528 EAST 12TH ST.                                                   Unliquidated
          TULSA, OK 74128                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1197
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 93 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 113 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,759.00
          ADECCO EMPLOYMENT SERVICES                                            Contingent
          DEPT. CH 14091                                                        Unliquidated
          PALATINE, IL 60055-4091                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       7560
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $7,611.00
          ADMIRAL MERCHANT MOTOR FREIGHT INC                                    Contingent
          215 SOUTH 11TH STREET                                                 Unliquidated
          Minneapolis, MN 55403                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       8778
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $549.00
          ADMIT MEDICAL TESTING                                                 Contingent
          3401 A BRODHEAD ROAD                                                  Unliquidated
          ALIQUIPPA, PA 15001                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1202
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,524.00
          ADP SCREENING AND SELECTION                                           Contingent
          SERVICE                                                               Unliquidated
          301 REMINGTON STREET                                                  Disputed
          FORT COLLINS, CO 80524
                                                                             Basis for the claim:    Trade Debt
          Date(s) debt was incurred
          Last 4 digits of account number       1638                         Is the claim subject to offset?     No       Yes


 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $25,015.00
          ADP, LLC                                                              Contingent
          1851 N RESLER DRIVE MS-100                                            Unliquidated
          EL PASO, TX 79912                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       7625
                                                                             Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $9,121.00
          AEDAPTIVE SOLUTIONS BV                                                Contingent
          29 Kleine Langtong                                                    Unliquidated
          Gorinchem, 12 04201                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       5121
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $424.00
          AFP INDUSTRIES INC                                                    Contingent
          200-B PERIMETER PARK RD                                               Unliquidated
          KNOXVILLE, TN 37922                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       8607
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 94 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 114 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $92,287.00
          AGGREKO INC                                                           Contingent
          180 WEST 3RD STREET                                                   Unliquidated
          KENNER, LA 70062                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0875
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $18,985.00
          AGI INDUSTRIES INC                                                    Contingent
          4612 4TH STREET                                                       Unliquidated
          MARRERO, LA 70072                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0876
                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $11,304.00
          AGM CONTAINER CONTROLS INC                                            Contingent
          3526 E FORT LOWELL RD                                                 Unliquidated
          TUCSON, AZ 85716                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       8672
                                                                             Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,063.00
          Air & Hydraulic Equipment, Inc                                        Contingent
          821 EAST 11TH STREET                                                  Unliquidated
          CHATTANOOGA, TN 37404                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0877
                                                                             Is the claim subject to offset?     No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $162,093.00
          AIR LIQUIDE LARGE IND US LP                                           Contingent
          P.O. BOX 301046                                                       Unliquidated
          DALLAS, TX 75303-1046                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1215
                                                                             Is the claim subject to offset?     No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $140,626.00
          Air Liquide, Inc.                                                     Contingent
          P.O. Box 301046                                                       Unliquidated
          Dallas, TX 75303-1046                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $34,903.00
          AIR PRODUCTS AND CHEMICALS INC                                        Contingent
          7201 HAMILTON BLVD                                                    Unliquidated
          ALLENTOWN, PA 18195                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       8778
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 95 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 115 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $23,966.00
          AIR PRODUCTS AND CHEMICALS INC                                        Contingent
          7201 HAMILTON BLVD                                                    Unliquidated
          ALLENTOWN, PA 18195                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       8778
                                                                             Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $132,908.00
          AIR TEK CONSTRUCTION, INC.                                            Contingent
          P.O. BOX 388                                                          Unliquidated
          ALABAMA, AL 36081                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0813
                                                                             Is the claim subject to offset?     No       Yes

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $127,159.00
          AIR TEK CONSTRUCTION, INC.                                            Contingent
          P.O. BOX 388                                                          Unliquidated
          ALABAMA, AL 36081                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0813
                                                                             Is the claim subject to offset?     No       Yes

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,145.00
          AIRGAS                                                                Contingent
          621 EAST 131ST PLACE                                                  Unliquidated
          HAMMOND, IN 46327                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1216
                                                                             Is the claim subject to offset?     No       Yes

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $40,225.00
          AIRGAS INC (LA)                                                       Contingent
          190 JAMES DR EAST, SUITE 150                                          Unliquidated
          ST. ROSE, LA 70087                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0878
                                                                             Is the claim subject to offset?     No       Yes

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $6,650.00
          AIRGAS MID AMERICA                                                    Contingent
          5006 MIDDLEBROOK PIKE                                                 Unliquidated
          KNOXVILLE, TN 37921-5907                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0879
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $116.00
          AIRGAS MIDSOUTH                                                       Contingent
          31 N. PEORIA                                                          Unliquidated
          TULSA, OK 74120                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       4643
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 96 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 116 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67,614.00
          AIRGAS SOUTHWEST, INC.                                                Contingent
          1264 1ST. AVENUE                                                      Unliquidated
          HARVEY, LA 70058                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0791
                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,688.00
          ALCO TRANSPORTATION INC                                               Contingent
          36253 MICHIGAN AVENUE                                                 Unliquidated
          WAYNE, MI 48184                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       5358
                                                                             Is the claim subject to offset?     No       Yes

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $314.00
          ALDON COMPANY, INC                                                    Contingent
          3410 SUNSET AVE                                                       Unliquidated
          WAUKEGAN, IL 60087                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2678
                                                                             Is the claim subject to offset?     No       Yes

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $431.00
          ALERE TOXICOLOGY                                                      Contingent
          883 NORFOLK SQUARE                                                    Unliquidated
          NORFOLK, VA 23502                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       6569
                                                                             Is the claim subject to offset?     No       Yes

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,141.00
          ALERE TOXOCOLOGY SERVICES, INC.                                       Contingent
          1111 NEWTON STREET                                                    Unliquidated
          GRETNA, LA 70153                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1377
                                                                             Is the claim subject to offset?     No       Yes

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $11,857.00
          ALEXANDRIA IRON AND SUPPLY                                            Contingent
          P.O. BOX 2026                                                         Unliquidated
          Alexandra, LA 71309                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0505
                                                                             Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $18,454.00
          ALIMAK HEK, INC.                                                      Contingent
          16920 TEXAS AVENUE L SUITE C 14                                       Unliquidated
          WEBSTER, TX 77546                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1222
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 97 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 117 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $15,223.00
          ALL SCRAP METALS, INC.                                                Contingent
          2465 Destrehan Ave.                                                   Unliquidated
          Harvey, LA 70058                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0541
                                                                             Is the claim subject to offset?     No       Yes

 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $125,831.00
          ALL STAR FOREST PRODUCTS INC                                          Contingent
          5757 N MCRAVEN ROAD                                                   Unliquidated
          JACKSON, MS 39209                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1435
                                                                             Is the claim subject to offset?     No       Yes

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $35,004.00
          ALLFAX SPECIALTIES INC.                                               Contingent
          130 JAMES DRIVE EAST                                                  Unliquidated
          ST. ROSE, LA 70087                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0880
                                                                             Is the claim subject to offset?     No       Yes

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $9,500.00
          ALLIANCE SOURCE TESTING, LLC                                          Contingent
          255 GRANT ST. SE, SUITE 600                                           Unliquidated
          DECATUR, GA 35601                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1124
                                                                             Is the claim subject to offset?     No       Yes

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $187,288.00
          ALLIED UNIVERSAL SECURITY SERVICES                                    Contingent
          433 METAIRIE RD                                                       Unliquidated
          METAIRIE, LA 70005                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       8798
                                                                             Is the claim subject to offset?     No       Yes

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $12,105.00
          ALLIED UNIVERSAL SECURITY SERVICES                                    Contingent
          433 METAIRIE RD                                                       Unliquidated
          METAIRIE, LA 70005                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       8798
                                                                             Is the claim subject to offset?     No       Yes

 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $9,119.00
          ALPINE METAL TECH NORTH AMERICA INC                                   Contingent
          4853 CAMPBELLS RUN RD                                                 Unliquidated
          PITTSBURGH, PA 15205                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0274
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 98 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 118 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $970.00
          ALTAWORX LLC                                                          Contingent
          22765 US HWY 98                                                       Unliquidated
          FAIRHOPE, AL 36532                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       8635
                                                                             Is the claim subject to offset?     No       Yes

 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $1,098,333.00
          ALTER TRADING CORPORATION                                             Contingent
          700 OFFICE PARKWAY                                                    Unliquidated
          ST. LOUIS, MO 63141-7124                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       8427
                                                                             Is the claim subject to offset?     No       Yes

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $108,932.00
          AMERI 100 CALIFORNIA, INC/FORMERLY                                    Contingent
          785 ORCHARD DRIVE, SUITE 140                                          Unliquidated
          FOLSOM, CA 95360                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       8759
                                                                             Is the claim subject to offset?     No       Yes

 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,346.00
          AMERI FORCE CRAFT SERVICES, INC                                       Contingent
          9485 Regency Square Blvd.                                             Unliquidated
          Jacksonvile, FL 32225                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       4787
                                                                             Is the claim subject to offset?     No       Yes

 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,921.00
          AMERI ROLLS AND GUIDES                                                Contingent
          337 CLOVER RIDGE DRIVE                                                Unliquidated
          LOCKPORT, IL 60441                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1232
                                                                             Is the claim subject to offset?     No       Yes

 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $107,570.00
          AMERICAN CITADEL GUARD, INC                                           Contingent
          PO Box 203047                                                         Unliquidated
          Houston, TX 77216-3047                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1028
                                                                             Is the claim subject to offset?     No       Yes

 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $322,884.00
          AMERICAN COMMERCIAL BARGE LINE LLC                                    Contingent
          1701 E. MARKET ST.                                                    Unliquidated
          Jeffersonville, IN 47130-4717                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       9248
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 99 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 119 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $84,267.00
          AMERICAN COMMERCIAL BARGE LINE LLC                                    Contingent
          1701 E. MARKET ST.                                                    Unliquidated
          Jeffersonville, IN 47130-4717                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       9248
                                                                             Is the claim subject to offset?     No       Yes

 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $29,500.00
          AMERICAN INDUSTRIAL MOTOR SERVICE                                     Contingent
          235 W OKLAHOMA AVENUE                                                 Unliquidated
          MILWAUKEE, WI 53207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       8318
                                                                             Is the claim subject to offset?     No       Yes

 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,329.00
          AMERICAN METAL MARKET                                                 Contingent
          PO BOX 15127                                                          Unliquidated
          NORTH HOLLYWOOD, CA 91615-9645                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1239
                                                                             Is the claim subject to offset?     No       Yes

 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $398,115.00
          AMERICAN ROLL GROUP LLC                                               Contingent
          28182 N HAYDEN ROAD                                                   Unliquidated
          SCOTTSDALE, AZ 85266                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       9539
                                                                             Is the claim subject to offset?     No       Yes

 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $409,694.00
          AMERICAN STATE EQUIPMENT                                              Contingent
          2055 SOUTH 108TH STREET                                               Unliquidated
          MILWAUKEE, WI 53227                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       9619
                                                                             Is the claim subject to offset?     No       Yes

 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $142,201.00
          AMERICAN STATE EQUIPMENT                                              Contingent
          2055 SOUTH 108TH STREET                                               Unliquidated
          MILWAUKEE, WI 53227                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       9619
                                                                             Is the claim subject to offset?     No       Yes

 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $313.00
          AMERICAN WASTE CONTROL, INC                                           Contingent
          1420 WEST 35TH STREET                                                 Unliquidated
          TULSA, OK 74107                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       4623
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 100 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 120 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $209,000.00
          AMERIFAB, INC                                                         Contingent
          3501 EAST 9TH STREET                                                  Unliquidated
          INDIANAPOLIS, IN 46201                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1243
                                                                             Is the claim subject to offset?     No       Yes

 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $7,070.00
          AMERIFAB, INC                                                         Contingent
          3501 EAST 9TH STREET                                                  Unliquidated
          INDIANAPOLIS, IN 46201                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1243
                                                                             Is the claim subject to offset?     No       Yes

 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $6,031.00
          AmeriGas                                                              Contingent
          107 Iris Avenue                                                       Unliquidated
          Jefferson, LA 70121                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       6128
                                                                             Is the claim subject to offset?     No       Yes

 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $158,625.00
          AMI Automation, LLC                                                   Contingent
          14408 MAQUILA LOOP ITC IND.PARK                                       Unliquidated
          LAREDO TEXAS, TX 78045                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1247
                                                                             Is the claim subject to offset?     No       Yes

 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,450.00
          ANDERSEN TAX LLC                                                      Contingent
          71 S. Wacker Drive, Suite 2600                                        Unliquidated
          Chicago, IL 60606                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       7826
                                                                             Is the claim subject to offset?     No       Yes

 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $20,966.00
          ANDRITZ ASKO INC                                                      Contingent
          501 W. SEVENTH AVE.                                                   Unliquidated
          Homestead, PA 15120                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1937
                                                                             Is the claim subject to offset?     No       Yes

 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $6,866.00
          ANDRITZ ASKO INC                                                      Contingent
          501 W. SEVENTH AVE.                                                   Unliquidated
          Homestead, PA 15120                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1937
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 101 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 121 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,403.00
          ANIXTER NEW ORLEANS                                                   Contingent
          190 JAMES DR. EAST SUITE 140                                          Unliquidated
          ST. ROSE, LA 70087                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1248
                                                                             Is the claim subject to offset?     No       Yes

 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $49,510.00
          ANTARES, LLC                                                          Contingent
          P.O. BOX 6137                                                         Unliquidated
          Metairie, LA 70009                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       8664
                                                                             Is the claim subject to offset?     No       Yes

 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $9,200.00
          ANTARES, LLC                                                          Contingent
          P.O. BOX 6137                                                         Unliquidated
          Metairie, LA 70009                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       8664
                                                                             Is the claim subject to offset?     No       Yes

 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,453.00
          ANVIL ATTACHMENTS                                                     Contingent
          P.O. BOX 216                                                          Unliquidated
          SLAUGHTER, LA 70777                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0857
                                                                             Is the claim subject to offset?     No       Yes

 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $65,174.00
          ANVIL ATTACHMENTS LLC                                                 Contingent
          PO BOX 216                                                            Unliquidated
          SLAUGHTER, LA 70777                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1249
                                                                             Is the claim subject to offset?     No       Yes

 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $903.00
          APPALACHIA BUSINESS COMM                                              Contingent
          232 S. PETERS RD.                                                     Unliquidated
          KNOXVILLE, TN 37923                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2349
                                                                             Is the claim subject to offset?     No       Yes

 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,780.00
          APPLICATION ENGINEERING                                               Contingent
          2025 COLONIAL DRIVE                                                   Unliquidated
          LAPLACE, LA 70068                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1934
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 102 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 122 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $557,874.00
          APPLIED INDUSTRIAL                                                    Contingent
          5516 POWELL STREET                                                    Unliquidated
          HARAHAN, LA, LA 70183-3427                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       4315
                                                                             Is the claim subject to offset?     No       Yes

 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $183,554.00
          APPLIED INDUSTRIAL TECH                                               Contingent
          3200 DRESSER ROAD                                                     Unliquidated
          KNOXVILLE, TN 37920                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1251
                                                                             Is the claim subject to offset?     No       Yes

 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,390.00
          APPLIED MAINTENANCE SPEC., INC                                        Contingent
          34369 US HWY 96 SOUTH                                                 Unliquidated
          BUNA, TX 77612                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1252
                                                                             Is the claim subject to offset?     No       Yes

 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,777.00
          ARAMARK UNIFORM & CAREER                                              Contingent
          6640 FRANKSTOWN AVE                                                   Unliquidated
          PITTSBURGH, PA 15206                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0099
                                                                             Is the claim subject to offset?     No       Yes

 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $143,489.00
          ARCELORMITTAL BURNS HARBOR LLC                                        Contingent
          24050 Network Place                                                   Unliquidated
          Chicago, IL 60673-1240                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2720
                                                                             Is the claim subject to offset?     No       Yes

 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,291.00
          ARL TRANSPORT LLC / DBA ARL                                           Contingent
          1155 STOOPS FERRY ROAD                                                Unliquidated
          Moon Township, PA 15108                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       8623
                                                                             Is the claim subject to offset?     No       Yes

 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $18,171.00
          ARMSTRONG TRANSPORT GROUP                                             Contingent
          8210 UNIVERSITY EXEC PARK DRIVE                                       Unliquidated
          CHARLOTTE, NC 28262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       3208
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 103 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 123 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $145.00
          ASC INDUSTRIES, LTD                                                   Contingent
          1406 W. 175TH STREET                                                  Unliquidated
          E HAZEL CREST, IL 60429                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       5048
                                                                             Is the claim subject to offset?     No       Yes

 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,166.00
          ASHLEY SLING, INC                                                     Contingent
          4775 MERDEL COURT                                                     Unliquidated
          ATLANTA, GA 30336                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0881
                                                                             Is the claim subject to offset?     No       Yes

 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $12,400.00
          ASSOCIATED TERMINALS                                                  Contingent
          9100 SAFETY DRIVE                                                     Unliquidated
          Convent, LA 70723                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1255
                                                                             Is the claim subject to offset?     No       Yes

 3.81     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $11,400.00
          ASSOCIATED TERMINALS                                                  Contingent
          9100 SAFETY DRIVE                                                     Unliquidated
          Convent, LA 70723                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1255
                                                                             Is the claim subject to offset?     No       Yes

 3.82     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $36,049.00
          ASTRALLOY STEEL PRODUCTS, IN                                          Contingent
          Red Hollow Road                                                       Unliquidated
          Birmingham, AL 35217                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2357
                                                                             Is the claim subject to offset?     No       Yes

 3.83     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $27,675.00
          AT&T                                                                  Contingent
          P.O. BOX 105262                                                       Unliquidated
          Atlanta, GA 30348-5262                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1261
                                                                             Is the claim subject to offset?     No       Yes

 3.84     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $244.00
          AT&T                                                                  Contingent
          P.O. BOX 105262                                                       Unliquidated
          Atlanta, GA 30348-5262                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1261
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 104 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 124 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.85     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $262.00
          AT&T                                                                  Contingent
          P.O. BOX 105262                                                       Unliquidated
          Atlanta, GA 30348-5414                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1262
                                                                             Is the claim subject to offset?     No       Yes

 3.86     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,998.00
          AT&T                                                                  Contingent
          P.O. BOX 105262                                                       Unliquidated
          ATLANTA, GA 30348-5414                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1941
                                                                             Is the claim subject to offset?     No       Yes

 3.87     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $990.00
          AT&T                                                                  Contingent
          P.O. BOX 105262                                                       Unliquidated
          ATLANTA, GA 30348-5414                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       9963
                                                                             Is the claim subject to offset?     No       Yes

 3.88     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $8,073.00
          AT&T                                                                  Contingent
          P.O. BOX 105262                                                       Unliquidated
          CAROL STREAM, IL 60197-5019                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       6318
                                                                             Is the claim subject to offset?     No       Yes

 3.89     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $19,713.00
          ATLAS COPCO COMPRESSORS                                               Contingent
          1800 OVERVIEW DRIVE                                                   Unliquidated
          ROCK HILL, SC 29730                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0883
                                                                             Is the claim subject to offset?     No       Yes

 3.90     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $71,781.00
          Atlas Hose & Gasket Co, LLC                                           Contingent
          1010 Saint Mary Street                                                Unliquidated
          New Orleans, LA 70130                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       6657
                                                                             Is the claim subject to offset?     No       Yes

 3.91     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,247.00
          ATLAS TRUCKING AND LOGISTICS                                          Contingent
          20601 TROLLEY INDUSTRIAL DR                                           Unliquidated
          TAYOR, MI 48180                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0653
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 105 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 125 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.92     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $24.00
          ATMOS ENERGY                                                          Contingent
          PO BOX 790311                                                         Unliquidated
          ST. LOUIS, MO 63179-0311                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1259
                                                                             Is the claim subject to offset?     No       Yes

 3.93     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $24,409.00
          ATS LOGISTICS / DBA SUREWAY TRANSP.                                   Contingent
          725 OPPORTUNITY DRIVE                                                 Unliquidated
          ST. CLOUD, MN 56303                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       7838
                                                                             Is the claim subject to offset?     No       Yes

 3.94     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $20,634.00
          AUSTIN FIRE SYSTEMS LLC                                               Contingent
          13580 EADS ROAD                                                       Unliquidated
          PRAIRIEVILLE, LA 70769                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1037
                                                                             Is the claim subject to offset?     No       Yes

 3.95     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,429.00
          AVENGER LOGISTICS                                                     Contingent
          5959 SHALLOWFORD ROAD, SUITE 225                                      Unliquidated
          Chattanooga, TN 37421                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       8621
                                                                             Is the claim subject to offset?     No       Yes

 3.96     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $8,175.00
          B AND G CRANE SERVICE INC                                             Contingent
          725 CENTRAL AVE.                                                      Unliquidated
          Jefferson, LA 70121                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2367
                                                                             Is the claim subject to offset?     No       Yes

 3.97     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,810.00
          B W Sinclair Inv                                                      Contingent
          P.O. BOX 1111                                                         Unliquidated
          Wichita Falls, TX 76307-1111                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2369
                                                                             Is the claim subject to offset?     No       Yes

 3.98     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $14,114.00
          B&T EXPRESS INC                                                       Contingent
          400 MILEY ROAD                                                        Unliquidated
          NORTH LIMA, OH 44452                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       5594
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 106 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 126 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.99     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $756.00
          BABCOCK & WILCOX COMPANY                                              Contingent
          2600 E MAIN ST                                                        Unliquidated
          LANCASTER, OH 43130                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       8789
                                                                             Is the claim subject to offset?     No       Yes

 3.100    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,142.00
          BANE HAULING & RIGGING                                                Contingent
          410 S. HIGH ST.                                                       Unliquidated
          WAYNESBORO, TN 38485                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0207
                                                                             Is the claim subject to offset?     No       Yes

 3.101    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $158,433.00
          BANK DIRECT CAPITAL FINANCE                                           Contingent
          150 North Field Drive, Suite 190                                      Unliquidated
          Lake Forest, IL 60045                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       7531
                                                                             Is the claim subject to offset?     No       Yes

 3.102    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $27,984.00
          BANK OF AMERICA                                                       Contingent
          P.O. BOX 15731                                                        Unliquidated
          Wilmington, DE 19886-5731                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       7700
                                                                             Is the claim subject to offset?     No       Yes

 3.103    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $1,223,465.00
          BARFIELD ENTERPRISES, INC                                             Contingent
          P.O. BOX 218                                                          Unliquidated
          NEW BOSTON, TX 75570                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1947
                                                                             Is the claim subject to offset?     No       Yes

 3.104    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $8,951.00
          BARFIELD ENTERPRISES, INC                                             Contingent
          P.O. BOX 218                                                          Unliquidated
          NEW BOSTON, TX 75570                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1947
                                                                             Is the claim subject to offset?     No       Yes

 3.105    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $21.00
          Baton Rouge Radiology Group                                           Contingent
          PO Box 14530                                                          Unliquidated
          Baton Rouge, LA 70898                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1949
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 107 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 127 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.106    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $11,947.00
          BEAR COMMUNICATONS INC                                                Contingent
          4900 8900 S. Choctaw Dr.                                              Unliquidated
          Baton Rouge, LA 70815                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0807
                                                                             Is the claim subject to offset?     No       Yes

 3.107    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $24,997.00
          BEEMAC TRUCKING LLC                                                   Contingent
          2747 LEGIONVILLE RD                                                   Unliquidated
          AMBRIDGE, PA 15003                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       4960
                                                                             Is the claim subject to offset?     No       Yes

 3.108    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $825.00
          BELCO INDUSTRIAL SERVICES, LLC                                        Contingent
          40118 CAUSEY ROAD                                                     Unliquidated
          PRAIRIEVILLE, LA 70769                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       9776
                                                                             Is the claim subject to offset?     No       Yes

 3.109    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $9,463.00
          BEMCO MACHINE WORKS, LTD                                              Contingent
          6410 KESTREL ROAD                                                     Unliquidated
          MISSISSAUGA, ON L5T 1Z8                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       7776
                                                                             Is the claim subject to offset?     No       Yes

 3.110    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,674.00
          BERENDSEN FLUID POWER                                                 Contingent
          404 COMMERCE POINT                                                    Unliquidated
          HARAHAN, LA 70123                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2377
                                                                             Is the claim subject to offset?     No       Yes

 3.111    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $647.00
          BETHEL TRANS, LLC                                                     Contingent
          5778 YOUNGSTOWN POLAND RD                                             Unliquidated
          YOUNGSTOWN, PA 44514                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0193
                                                                             Is the claim subject to offset?     No       Yes

 3.112    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $357,423.00
          BETON, LLC                                                            Contingent
          211 E. INDUSTRY ST.                                                   Unliquidated
          Gonzales, LA 70737                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0997
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 108 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 128 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.113    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $459.00
          BEVERLY SNOW AND ICE, INC                                             Contingent
          16504 DIXIE HIGHWAY                                                   Unliquidated
          MARKHAM, IL 60428                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       3477
                                                                             Is the claim subject to offset?     No       Yes

 3.114    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,104.00
          BINATEK                                                               Contingent
          7951 RUE VAUBAN                                                       Unliquidated
          ANJOU, QC H1J 2V1                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2767
                                                                             Is the claim subject to offset?     No       Yes

 3.115    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $6,452.00
          BIRMINGHAM INTERNATIONAL                                              Contingent
          300 RIVERHILLS BUSINESS PARK                                          Unliquidated
          BIRMINGHAM, AL 35242                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1483
                                                                             Is the claim subject to offset?     No       Yes

 3.116    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $7,495.00
          BIRMINGHAM RAIL & LOCOMOTIVE                                          Contingent
          1015 15TH AVENUE                                                      Unliquidated
          BESSEMER, AL 35020                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       4699
                                                                             Is the claim subject to offset?     No       Yes

 3.117    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $19,954.00
          BLAIR LOGISTICS LLC                                                   Contingent
          3600A RICHARD ARRINGTON JR BLVD N                                     Unliquidated
          BIRMINGHAM, AL 35234                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       5802
                                                                             Is the claim subject to offset?     No       Yes

 3.118    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $21,750.00
          BLAIR SERVICES, INC                                                   Contingent
          325 HICKORY AVENUE                                                    Unliquidated
          HARAHAN, LA 70123                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2383
                                                                             Is the claim subject to offset?     No       Yes

 3.119    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,296.00
          Blair Services, Inc                                                   Contingent
          325 HICKORY AVENUE                                                    Unliquidated
          HARAHAN, LA 70123                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2383
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 109 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 129 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.120    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $724.00
          BLOOM ENGINEERING CO, INC.                                            Contingent
          5460 HORNING ROAD                                                     Unliquidated
          PITTSBURGH, PA 15251-0254                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1960
                                                                             Is the claim subject to offset?     No       Yes

 3.121    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $49,098.00
          BLUE CROSS BLUE SHIELD OF LOUISIANA                                   Contingent
          5525 REITZ AVENUE                                                     Unliquidated
          BATON ROUGE, LA 70809                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       8381
                                                                             Is the claim subject to offset?     No       Yes

 3.122    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $13,938.00
          BLUELINE RENTAL LLC                                                   Contingent
          2450 DESTREHAN AVENUE                                                 Unliquidated
          HARVEY, LA 70058                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       9798
                                                                             Is the claim subject to offset?     No       Yes

 3.123    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $12,483.00
          BNSF LOGISTICS, LLC                                                   Contingent
          2710 SOUTH 48TH STREET                                                Unliquidated
          SPRINGDALE, AR 72762                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1002
                                                                             Is the claim subject to offset?     No       Yes

 3.124    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $243,974.00
          BNSF RAILWAY COMPANY                                                  Contingent
          50 S LASALLE ST                                                       Unliquidated
          CHICAGO, IL 60603                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2145
                                                                             Is the claim subject to offset?     No       Yes

 3.125    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $34,396.00
          BNSF RAILWAY COMPANY                                                  Contingent
          50 S LASALLE ST                                                       Unliquidated
          CHICAGO, IL 60603                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2145
                                                                             Is the claim subject to offset?     No       Yes

 3.126    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $954.00
          BOASSO AMERICA                                                        Contingent
          100 INTERMODAL DRIVE                                                  Unliquidated
          CHALMETTE, LA 70043                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1163
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 110 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 130 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.127    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,309.00
          BOH BROS CONSTRUCTION                                                 Contingent
          730 S TONTI ST                                                        Unliquidated
          NEW ORLEANS, LA 70119                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1204
                                                                             Is the claim subject to offset?     No       Yes

 3.128    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $8,235.00
          BOSCO BROS LLC                                                        Contingent
          711 APPLE STREET                                                      Unliquidated
          NORCO, LA 70079                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2386
                                                                             Is the claim subject to offset?     No       Yes

 3.129    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $81,437.00
          BOYD BROS TRANSPORTATION INC                                          Contingent
          3275 HWY 30                                                           Unliquidated
          CLAYTON, AL 36016                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1964
                                                                             Is the claim subject to offset?     No       Yes

 3.130    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $11,278.00
          BRAND SAFWAY                                                          Contingent
          18321 SWAMP ROAD                                                      Unliquidated
          PRAIRIEVILLE, LA 70769                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1966
                                                                             Is the claim subject to offset?     No       Yes

 3.131    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $500.00
          BREAUX PETROLEUM PRODUCTS INC                                         Contingent
          237 N BARRIOS STREET                                                  Unliquidated
          LOCKPORT, LA 70374                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       7613
                                                                             Is the claim subject to offset?     No       Yes

 3.132    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $192,433.00
          BRIGGS EQUIPMENT                                                      Contingent
          221 RESEARCH DRIVE                                                    Unliquidated
          JEFFERSON, LA 70123                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1968
                                                                             Is the claim subject to offset?     No       Yes

 3.133    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,592.00
          Briggs Equipment                                                      Contingent
          221 RESEARCH DRIVE                                                    Unliquidated
          JEFFERSON, LA 70123                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1968
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 111 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 131 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.134    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $116,396.00
          BSE-BADISCHE STAHL ENGINEERING                                        Contingent
          GMBH                                                                  Unliquidated
          ROBERT-KOCH-STR. 13                                                   Disputed
          Kehl, 8 77694
                                                                             Basis for the claim:    Trade Debt
          Date(s) debt was incurred
          Last 4 digits of account number       0973                         Is the claim subject to offset?     No       Yes


 3.135    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $123,886.00
          BUCHANAN HAULING & RIGGING INC                                        Contingent
          4625 INDUSTRIAL ROAD                                                  Unliquidated
          FORT WAYNE, IN 46825                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       5803
                                                                             Is the claim subject to offset?     No       Yes

 3.136    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $54,417.00
          BUCKLEY TRANSPORT INC                                                 Contingent
          197 AIRPORT ROAD                                                      Unliquidated
          COLUMBIA, MS 39429                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       6639
                                                                             Is the claim subject to offset?     No       Yes

 3.137    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10,538.00
          BUDDY MOORE TRUCKING INC                                              Contingent
          925 34TH STREET NORTH                                                 Unliquidated
          BIRMINGHAM, AL 35202                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       6627
                                                                             Is the claim subject to offset?     No       Yes

 3.138    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $19,430.00
          BUILDERS TRANSPORTATION CO LLC                                        Contingent
          3710 TULANE ROAD                                                      Unliquidated
          MEMPHIS, TN 38116                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       7105
                                                                             Is the claim subject to offset?     No       Yes

 3.139    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $63,480.00
          BULK SYSTEMS & SERVICES, INC                                          Contingent
          1226 FREMAUX AVENUE                                                   Unliquidated
          SLIDELL, LA 70459                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1972
                                                                             Is the claim subject to offset?     No       Yes

 3.140    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10,872.00
          Bureau of Revenue and Taxation Property                               Contingent
          PO Box 130                                                            Unliquidated
          Gretna, LA 07005-4013                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Real Estate Taxes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 112 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 132 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.141    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $45,289.00
          C & C MARINE                                                          Contingent
          P.O. BOX 2253                                                         Unliquidated
          HARVEY, LA 70059                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1464
                                                                             Is the claim subject to offset?     No       Yes

 3.142    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $705.00
          C&W TRUCKING & SONS INC                                               Contingent
          4100 ELM STREET.                                                      Unliquidated
          BETTENDORF, IA 52722                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1374
                                                                             Is the claim subject to offset?     No       Yes

 3.143    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $9,618.00
          C.M.C. RECYCLING NATIONAL ACCOUNTS                                    Contingent
          P.O. BOX 844681                                                       Unliquidated
          DALLAS, TX 75284-4681                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1475
                                                                             Is the claim subject to offset?     No       Yes

 3.144    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,450.00
          CAIRO MARINE SERVICE                                                  Contingent
          701 EAST MAIN STREET                                                  Unliquidated
          JACKSON, MO 63755                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2396
                                                                             Is the claim subject to offset?     No       Yes

 3.145    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $56,927.00
          CAL-CAM RECYCLING                                                     Contingent
          1225 NORTH 1ST AVENUE                                                 Unliquidated
          Lake Charles, LA 70601                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1482
                                                                             Is the claim subject to offset?     No       Yes

 3.146    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $16,124.00
          CAMEO SOLUTIONS INC                                                   Contingent
          P.O. BOX 970                                                          Unliquidated
          San Jose, CA 95108                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       7902
                                                                             Is the claim subject to offset?     No       Yes

 3.147    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $428,664.00
          CANADIAN NATIONAL RAILWAY                                             Contingent
          P.O. BOX 530164                                                       Unliquidated
          ATLANTA, GA 30353-0164                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0161
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 113 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 133 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.148    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $59,187.00
          CANADIAN NATIONAL RAILWAY                                             Contingent
          P.O. BOX 530164                                                       Unliquidated
          ATLANTA, GA 30353-0164                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0161
                                                                             Is the claim subject to offset?     No       Yes

 3.149    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $583.00
          CAPITAL VALVE & FITTING CO LLC                                        Contingent
          9243 INTERLINE AVENUE                                                 Unliquidated
          BATON ROUGE, LA 70809                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0885
                                                                             Is the claim subject to offset?     No       Yes

 3.150    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $7,578.00
          CARBIDE INDUSTRIES LLC                                                Contingent
          3204 INDUSTRIAL PARKWAY                                               Unliquidated
          CALVERT CITY, KY 42029                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1988
                                                                             Is the claim subject to offset?     No       Yes

 3.151    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,902.00
          CARGILL INC.                                                          Contingent
          2154 HWY 44                                                           Unliquidated
          RESERVE, LA 70084                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1523
                                                                             Is the claim subject to offset?     No       Yes

 3.152    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $656.00
          CARLTON SCALE                                                         Contingent
          PO BOX 19792                                                          Unliquidated
          GREENSBORO, NC 27419                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0886
                                                                             Is the claim subject to offset?     No       Yes

 3.153    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,476.00
          CARTWRIGHT COMMUNICATION                                              Contingent
          171 Indian Shadows Drive                                              Unliquidated
          Maryville, TN 37801                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2410
                                                                             Is the claim subject to offset?     No       Yes

 3.154    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $82,704.00
          CCPI INC.                                                             Contingent
          838 CHERRY STREET                                                     Unliquidated
          BLANCHESTER, OH 45107                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       4388
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 114 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 134 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.155    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $46,644.00
          CENTERPOINT ENERGY SERVICES INC                                       Contingent
          P.O. BOX 733609                                                       Unliquidated
          DALLAS, TX 75373-3609                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       8855
                                                                             Is the claim subject to offset?     No       Yes

 3.156    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $46,644.00
          CenterPoint Energy Services, Inc.                                     Contingent
          1111 Louisiaa Street                                                  Unliquidated
          10th Floor                                                            Disputed
          Houston, TX 77002
                                                                             Basis for the claim:    Utilities
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.157    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $22,251.00
          CENTRAL OREGON TRUCK COMPANY                                          Contingent
          394 NE HEMLOCK AVENUE                                                 Unliquidated
          REDMOND, OR 97756                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       6632
                                                                             Is the claim subject to offset?     No       Yes

 3.158    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $31,251.00
          CERTEX USA, INC                                                       Contingent
          6200 HUMPHREYS ST SUITE C                                             Unliquidated
          HARAHAN, LA 70123                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0889
                                                                             Is the claim subject to offset?     No       Yes

 3.159    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $51,659.00
          CERTIFIED LABORATORIES                                                Contingent
          285 WALTER ROAD                                                       Unliquidated
          RIVER RIDGE, LA 70123                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0890
                                                                             Is the claim subject to offset?     No       Yes

 3.160    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $7,118.00
          CGB MARINE AT LAPLACE                                                 Contingent
          PO BOX 1390                                                           Unliquidated
          LAPLACE, LA 70069-1390                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2002
                                                                             Is the claim subject to offset?     No       Yes

 3.161    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $93.00
          CHARLES HOLDEN                                                        Contingent
          13031 LEWIS LANE                                                      Unliquidated
          INDEPENDENCE, LA 70443                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0841
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 115 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 135 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.162    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $9,150.00
          CHASE ENVIRONMENTAL GROUP                                             Contingent
          200 SAM RAYBURN PKWY                                                  Unliquidated
          LENOIR CITY, TN 37771                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       8297
                                                                             Is the claim subject to offset?     No       Yes

 3.163    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $18,845.00
          CHEM TREAT INC                                                        Contingent
          15045 COLLECTIONS CENTER DRIVE                                        Unliquidated
          CHICAGO, IL 60693                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2425
                                                                             Is the claim subject to offset?     No       Yes

 3.164    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $491,720.00
          CHEROKEE MILLWRIGHT INC                                               Contingent
          1034 ROSS DRIVE                                                       Unliquidated
          MARYVILLE, TN 37801                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2426
                                                                             Is the claim subject to offset?     No       Yes

 3.165    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $6,495.00
          CHEROKEE MILLWRIGHT INC                                               Contingent
          1034 ROSS DRIVE                                                       Unliquidated
          MARYVILLE, TN 37801                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2426
                                                                             Is the claim subject to offset?     No       Yes

 3.166    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,295.00
          CHICAGO, FORT WAYNE                                                   Contingent
          200 MERIDIAN CENTRE, SUITE 300                                        Unliquidated
          Rochester, NY 14618                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1009
                                                                             Is the claim subject to offset?     No       Yes

 3.167    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,573.00
          CINDEX INDUSTRIES                                                     Contingent
          42 PERIMETER RD                                                       Unliquidated
          LUDLOW, MA 01056-3802                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2428
                                                                             Is the claim subject to offset?     No       Yes

 3.168    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $69,593.00
          CINTAS CORPORATION 544                                                Contingent
          P.O. BOX 88005                                                        Unliquidated
          CHICAGO, IL 60680-1005                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       4642
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 116 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 136 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.169    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $40,615.00
          CIRCLE, LLC                                                           Contingent
          1204 ENGINEERS ROAD                                                   Unliquidated
          BELLE CHASSE, LA 70037                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0155
                                                                             Is the claim subject to offset?     No       Yes

 3.170    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $102.00
          City of Harriman                                                      Contingent
          PO Box 433                                                            Unliquidated
          Harriman, TN 37748-0433                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Real Estate Taxes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.171    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $10.00
          City of Rockwood                                                      Contingent
          110 N. Chamberlain Ave.                                               Unliquidated
          Rockwood, TN 37854                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Real Estate Taxes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.172    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $136.00
          CITY OF TULSA UTILITIES                                               Contingent
          City of Tulsa Utilities                                               Unliquidated
          TULSA, OK 74187-0002                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2018
                                                                             Is the claim subject to offset?     No       Yes

 3.173    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $9,350.00
          CLIFTON STEEL CO.                                                     Contingent
          16500 ROCKSIDE ROAD                                                   Unliquidated
          MAPLE HEIGHTS, OH 44137                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2021
                                                                             Is the claim subject to offset?     No       Yes

 3.174    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $40,810.00
          CLINE ACQUISITION CORP                                                Contingent
          5210 EDWARDS RD                                                       Unliquidated
          TAYLORS, SC 29687                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2680
                                                                             Is the claim subject to offset?     No       Yes

 3.175    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $35,145.00
          CMC RECYCLING NATIONAL ACCOUNTS                                       Contingent
          P.O. BOX 844681                                                       Unliquidated
          DALLAS, TX 75284-4681                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2132
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 117 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 137 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.176    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $7,383.00
          CN ILLINOIS CENTRAL RAILROAD                                          Contingent
          P.O. BOX 95361                                                        Unliquidated
          CHICAGO, IL 60694-5361                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       4456
                                                                             Is the claim subject to offset?     No       Yes

 3.177    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $99,943.00
          COALMONT ELECTRICAL                                                   Contingent
          22577 HIGHWAY 216                                                     Unliquidated
          MCCALLA, AL 35111-2705                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2435
                                                                             Is the claim subject to offset?     No       Yes

 3.178    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $18,114.00
          COASTAL PIPE OF LA INC                                                Contingent
          P.O. BOX 99                                                           Unliquidated
          CARENCRO, LA 70520-0099                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2137
                                                                             Is the claim subject to offset?     No       Yes

 3.179    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,239.00
          COLE PARMER INSTRUMENT COMPANY                                        Contingent
          EAST BUNKER COURT                                                     Unliquidated
          VERNON HILLS, IL 60061-1844                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2440
                                                                             Is the claim subject to offset?     No       Yes

 3.180    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,904.00
          COLLECT                                                               Contingent
          PO Box 198934                                                         Unliquidated
          ATLANTA, GA 30384-8934                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       6988
                                                                             Is the claim subject to offset?     No       Yes

 3.181    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,647.00
          COMBINED TRANSPORT SYSTEMS LLC                                        Contingent
          1201 MARINE VIEW ST.                                                  Unliquidated
          PORTAGE, IN 46368                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2028
                                                                             Is the claim subject to offset?     No       Yes

 3.182    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,048.00
          COMBUSTION ASSOCIATES, INC                                            Contingent
          555 Monica Circle                                                     Unliquidated
          Corona, CA 92880                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       4482
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 118 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 138 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.183    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $308,319.00
          COMMERCIAL METALS COMPANY                                             Contingent
          6565 N. MacARTHUR BLVD., SUITE 800                                    Unliquidated
          Irving, TX 75039                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1264
                                                                             Is the claim subject to offset?     No       Yes

 3.184    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $18,590.00
          COMMERCIAL METALS CORPORATION                                         Contingent
          P.O. BOX 844681                                                       Unliquidated
          DALLAS, TX 75284-4681                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2151
                                                                             Is the claim subject to offset?     No       Yes

 3.185    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,032.00
          COMMODITY MANAGEMENT SERVICES LTD                                     Contingent
          7233 FREEDOM AVE NW                                                   Unliquidated
          NORTH CANTON, OH 44720                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       6752
                                                                             Is the claim subject to offset?     No       Yes

 3.186    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $14,708.00
          COMPRESSED AIR SYSTEMS, LLC                                           Contingent
          217 GUNTHER LANE                                                      Unliquidated
          BELLE CHASSE, LA 70037                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2495
                                                                             Is the claim subject to offset?     No       Yes

 3.187    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $55,128.00
          CONNECTOR SPECIALIST INC                                              Contingent
          175 JAMES DRIVE EAST                                                  Unliquidated
          ST ROSE, LA 70087                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0895
                                                                             Is the claim subject to offset?     No       Yes

 3.188    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $24,412.00
          CONNECTOR SPECIALIST INC                                              Contingent
          175 JAMES DRIVE EAST                                                  Unliquidated
          ST ROSE, LA 70087                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0895
                                                                             Is the claim subject to offset?     No       Yes

 3.189    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $6,850.00
          CONNER INDUSTRIES, INC.                                               Contingent
          P.O. BOX 200298                                                       Unliquidated
          DALLAS, TX 75320-0298                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0896
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 119 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 139 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.190    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,917.00
          Contractor and Industrial Supply                                      Contingent
          1241 Foster Avenue                                                    Unliquidated
          Nashville, TN 37210                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       5014
                                                                             Is the claim subject to offset?     No       Yes

 3.191    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $775.00
          CONTROL CHIEF CORP                                                    Contingent
          200 WILLIAMS STREET                                                   Unliquidated
          BRADFORD, PA 16701                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2453
                                                                             Is the claim subject to offset?     No       Yes

 3.192    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $72,938.00
          Cook County Treasurer                                                 Contingent
          PO Box 805438                                                         Unliquidated
          Chicago, IL 60680-4116                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Real Estate Taxes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.193    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,088.00
          COOPER CONSOLIDATED, LLC                                              Contingent
          1127 HWY 190 E SERVICE ROAD                                           Unliquidated
          COVINGTON, LA 70433                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0453
                                                                             Is the claim subject to offset?     No       Yes

 3.194    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,287.00
          COOPER CONSOLIDATED, LLC.                                             Contingent
          9114 Stevedoring Rd                                                   Unliquidated
          CONVENT, LA 70723                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1658
                                                                             Is the claim subject to offset?     No       Yes

 3.195    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $50,900.00
          CORE LLC                                                              Contingent
          10059 N REIGER RD                                                     Unliquidated
          BATON ROUGE, LA 70809                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       5915
                                                                             Is the claim subject to offset?     No       Yes

 3.196    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $150.00
          COY RAYMOND 7023 SHO                                                  Contingent
          634 ELM AVENUE                                                        Unliquidated
          ROCKWOOD, TN 37854                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1074
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 120 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 140 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.197    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,000.00
          CRESCENT TRANSPORT, INC                                               Contingent
          150 PLAUCHE STREET                                                    Unliquidated
          NEW ORLEANS, LA 70123                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       9661
                                                                             Is the claim subject to offset?     No       Yes

 3.198    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,195.00
          CROSS SALES & ENGINEERING                                             Contingent
          4400 PIEDMONT PKWY                                                    Unliquidated
          GREENSBORO, NC 27419-8508                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2463
                                                                             Is the claim subject to offset?     No       Yes

 3.199    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,155.00
          CROWN SOLUTIONS CO, LLC                                               Contingent
          945 SOUTH BROWN SCHOOL ROAD                                           Unliquidated
          Vandalia, OH 45377                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       5717
                                                                             Is the claim subject to offset?     No       Yes

 3.200    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $40,485.00
          CRST MALONE INC                                                       Contingent
          601 VESTAVIA PARKWAY, SUITE 200                                       Unliquidated
          VESTAVIA HILLS, AL 35216                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       3283
                                                                             Is the claim subject to offset?     No       Yes

 3.201    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $11,319.00
          CSGI                                                                  Contingent
          501 Cardiff Valley Road                                               Unliquidated
          Rockwood, TN 37854                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2470
                                                                             Is the claim subject to offset?     No       Yes

 3.202    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $54,989.00
          CSX TRANSPORTATION                                                    Contingent
          6737 SOUTHPOINT DRIVE SOUTH (J-605)                                   Unliquidated
          JACKSONVILLE, FL 33216                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2581
                                                                             Is the claim subject to offset?     No       Yes

 3.203    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,113.00
          CULLIGAN WATER CONDITION                                              Contingent
          7537 TAGGART LANE                                                     Unliquidated
          KNOXVILLE, TN 37938                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2467
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 121 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 141 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.204    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $7,977.00
          CW MOBILE SERVICE, LLC                                                Contingent
          708 SARAZEN DRIVE                                                     Unliquidated
          GULFPORT, MS 39507                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       3082
                                                                             Is the claim subject to offset?     No       Yes

 3.205    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $435.00
          CYCLONAIRE CORPORATION                                                Contingent
          2922 NORTH DIVISION AVE                                               Unliquidated
          York, NE 68467                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2475
                                                                             Is the claim subject to offset?     No       Yes

 3.206    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $115,817.00
          D & B METALS, INC                                                     Contingent
          P.O. BOX 541                                                          Unliquidated
          PLEASANT GROVE, UT 84062                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1802
                                                                             Is the claim subject to offset?     No       Yes

 3.207    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $42,866.00
          D&S INDUSTRIAL CONTRACTING                                            Contingent
          3100 CASTEEL DRIVE                                                    Unliquidated
          CORAOPOLIS, PA 15105                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       9723
                                                                             Is the claim subject to offset?     No       Yes

 3.208    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $446.00
          DA & ASSOCIATES                                                       Contingent
          827 CYPRESS ST                                                        Unliquidated
          MORGAN CITY, LA 70380                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2317
                                                                             Is the claim subject to offset?     No       Yes

 3.209    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $64,940.00
          DANIELI CORPORATION                                                   Contingent
          600 CRANBERRY WOODS DRIVE                                             Unliquidated
          CRANBERRY TOWNSHIP, PA 16066                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2479
                                                                             Is the claim subject to offset?     No       Yes

 3.210    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $334.00
          DANNY TATE                                                            Contingent
          18507 PROVIDENCE ESTATE                                               Unliquidated
          AMITE, LA 70422                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0854
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 122 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 142 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.211    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $34.00
          DAREN REBSTOCK                                                        Contingent
          1517 Ellerslie Ave                                                    Unliquidated
          LaPlace, LA 70068                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0856
                                                                             Is the claim subject to offset?     No       Yes

 3.212    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $184,370.00
          DARK HORSE RAIL SERVICE                                               Contingent
          43326 ELMO CANNON ROAD                                                Unliquidated
          GONZALES, LA 70737                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2481
                                                                             Is the claim subject to offset?     No       Yes

 3.213    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,343.00
          DATA CONNECT ENTERPRISE INC                                           Contingent
          3405 OLANDWOOD CT                                                     Unliquidated
          Olney, MD 20832                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0747
                                                                             Is the claim subject to offset?     No       Yes

 3.214    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $275.00
          DAVCO MECHANICAL CONTRACTORS, INC                                     Contingent
          4248 E 96TH ST N                                                      Unliquidated
          SPERRY, OK 73073                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0320
                                                                             Is the claim subject to offset?     No       Yes

 3.215    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10,184.00
          DAVIS HOSE SUPPLY                                                     Contingent
          2322 WESTERN AVENUE                                                   Unliquidated
          KNOXVILLE, TN 37921                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0898
                                                                             Is the claim subject to offset?     No       Yes

 3.216    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,600.00
          Deanna B. Butler                                                      Contingent
          1708 Ridgefield Drive                                                 Unliquidated
          LaPlace, LA 70068                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0864
                                                                             Is the claim subject to offset?     No       Yes

 3.217    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,071.00
          DEDICATED CARRIERS INC.                                               Contingent
          4626 TOWN N COUNTRY BLVD                                              Unliquidated
          TAMPA, FL 33615                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0688
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 123 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 143 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.218    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $81,921.00
          DELTA FABRICATION & MACHINE INC.                                      Contingent
          1379 CR 2110                                                          Unliquidated
          Daingerfield, TX 75638                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0995
                                                                             Is the claim subject to offset?     No       Yes

 3.219    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $504.00
          DELTA PROCESS EQUIPMENT -                                             Contingent
          8275 FLORIDA BLVD                                                     Unliquidated
          DENHAM SPRINGS, LA 70727-1011                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2487
                                                                             Is the claim subject to offset?     No       Yes

 3.220    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $11,649.00
          DELTA RIGGING & TOOLS, INC.                                           Contingent
          6938 EXCHEQUER                                                        Unliquidated
          BATON ROUGE, LA 70809                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2489
                                                                             Is the claim subject to offset?     No       Yes

 3.221    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,020.00
          DELTA USA INC                                                         Contingent
          BUILDING 2, SUITE 180                                                 Unliquidated
          CARNEGIE, PA 15106                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0899
                                                                             Is the claim subject to offset?     No       Yes

 3.222    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $776,448.00
          DERICHEBOURG RECYCLING USA, INC                                       Contingent
          7501 WALLISVILLE ROAD                                                 Unliquidated
          Houston, TX 77020-3543                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0982
                                                                             Is the claim subject to offset?     No       Yes

 3.223    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $46,282.00
          DESHAZO CRANE                                                         Contingent
          190 AIRPARK IND. ROAD                                                 Unliquidated
          ALABASTER, AL 35007                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2491
                                                                             Is the claim subject to offset?     No       Yes

 3.224    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $8,924.00
          DEZURIK INC                                                           Contingent
          250 RIVERSIDE AVE N                                                   Unliquidated
          SARTELL, MN 56377                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0306
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 124 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 144 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.225    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $7,963.00
          DI CENTRAL CORPORATION                                                Contingent
          1199 NASA PARKWAY, SUITE 101                                          Unliquidated
          HOUSTON, TX 77058                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       7803
                                                                             Is the claim subject to offset?     No       Yes

 3.226    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $469,301.00
          Diamond E Trucking                                                    Contingent
          214 Veterans Blvd                                                     Unliquidated
          Denham Springs, LA 70726                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2493
                                                                             Is the claim subject to offset?     No       Yes

 3.227    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $106,209.00
          DICKINSON & ASSOCIATES, INC.                                          Contingent
          One North LaSalle Street, Suite 800                                   Unliquidated
          Chicago, IL 60602                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       7586
                                                                             Is the claim subject to offset?     No       Yes

 3.228    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10,471.00
          DIVERSIFIED NONFERROUS                                                Contingent
          2101 27TH AVENUE NORTH                                                Unliquidated
          BIRMINGHAM, AL 35217                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0902
                                                                             Is the claim subject to offset?     No       Yes

 3.229    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $34.00
          DOMINICK J. VILLAFRANCO                                               Contingent
          748 PAILET AVE                                                        Unliquidated
          HARVEY, LA 70058                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2925
                                                                             Is the claim subject to offset?     No       Yes

 3.230    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $6,950.00
          DRAGO SUPPLY CO INC                                                   Contingent
          35610 HWY 30                                                          Unliquidated
          GEISMAR, LA 70734                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0903
                                                                             Is the claim subject to offset?     No       Yes

 3.231    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,828.00
          DROPSA USA INC.                                                       Contingent
          6645 BURROUGHS AVENUE                                                 Unliquidated
          STERLING HEIGHTS, MI 48314                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0668
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 125 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 145 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.232    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $15,732.00
          DSV ROAD, INC                                                         Contingent
          3525 EXCEL DRIVE                                                      Unliquidated
          MEDFORD, OR 97504                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       9343
                                                                             Is the claim subject to offset?     No       Yes

 3.233    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $7,105.00
          DUCK'S ICE, INC                                                       Contingent
          122 DUCK LANE                                                         Unliquidated
          EDGARD, LA 70049                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2495
                                                                             Is the claim subject to offset?     No       Yes

 3.234    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $273.00
          DUHON MACHINERY CO, INC                                               Contingent
          10460 AIRLINE HWY.                                                    Unliquidated
          ST. ROSE, LA 70087                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2496
                                                                             Is the claim subject to offset?     No       Yes

 3.235    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $412.00
          DYNAMETRICS                                                           Contingent
          37836 EUCLIDE AVENUE                                                  Unliquidated
          WILLOUGHBY, OH 44094                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2499
                                                                             Is the claim subject to offset?     No       Yes

 3.236    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $62,332.00
          DYNAMIC SECURITY SERVICES                                             Contingent
          PO BOX 451                                                            Unliquidated
          TUSCUMBIA, AL 35674                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0905
                                                                             Is the claim subject to offset?     No       Yes

 3.237    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $9,202.00
          EASI, LLC                                                             Contingent
          2501 LEXINGTON AVENUE                                                 Unliquidated
          KENNER, LA 70062                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       4593
                                                                             Is the claim subject to offset?     No       Yes

 3.238    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,852.00
          EASTERN EXPRESS INC                                                   Contingent
          312 WEST 35TH AVENUE                                                  Unliquidated
          GRIFFITH, IN 46319                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       5355
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 126 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 146 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.239    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $8,947.00
          ECONOMICAL JANITORIAL SUPPLIES INC                                    Contingent
          1420 SAMS AVENUE, SUITE F                                             Unliquidated
          HARAHAN, LA 70123                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0906
                                                                             Is the claim subject to offset?     No       Yes

 3.240    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,523.00
          ECS SMOKE SCHOOL                                                      Contingent
          9366 HWY 143                                                          Unliquidated
          Farmerville, LA 71241                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       9395
                                                                             Is the claim subject to offset?     No       Yes

 3.241    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $282.00
          EDGEWORTH MUNICIPAL AUTHORITY                                         Contingent
          313 BEAVER ROAD                                                       Unliquidated
          SEWICKLEY, PA 15143                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2087
                                                                             Is the claim subject to offset?     No       Yes

 3.242    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,800.00
          EDISON ENERGY, LLC                                                    Contingent
          545 METRO PLACE SOUTH, SUITE 400                                      Unliquidated
          DUBLIN, OH 43017                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       7657
                                                                             Is the claim subject to offset?     No       Yes

 3.243    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $393,849.00
          EIU, Inc                                                              Contingent
          383 Lake Avenue                                                       Unliquidated
          Metairie, LA 70005                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2504
                                                                             Is the claim subject to offset?     No       Yes

 3.244    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10,198.00
          EKHOSOFT / INEXCON TECHNOLOGIES                                       Contingent
          7005 TASCHEREAU, SUITE 195                                            Unliquidated
          BROSSARD, QC J4Z 1A7                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       3297
                                                                             Is the claim subject to offset?     No       Yes

 3.245    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,667.00
          ELECTRIC MACHINE CONTROLS                                             Contingent
          7015 HAISTEN DRIVE                                                    Unliquidated
          TRUSSVILLE, AL 35173-2510                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2505
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 127 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 147 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.246    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $15,600.00
          ELLIOTT'S BOOTS                                                       Contingent
          3911 WESTERN AVENUE                                                   Unliquidated
          KNOXVILLE, TN 37921                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2507
                                                                             Is the claim subject to offset?     No       Yes

 3.247    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,981.00
          ELLIPSE LLC                                                           Contingent
          P.O. BOX 324                                                          Unliquidated
          HOUSTON, TX 77001-0324                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2509
                                                                             Is the claim subject to offset?     No       Yes

 3.248    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $34.00
          ELLIS HALL JR.                                                        Contingent
          1295 MAGNOLIA HEIGHT                                                  Unliquidated
          VACHERIE, LA 70090                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0876
                                                                             Is the claim subject to offset?     No       Yes

 3.249    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $30,150.00
          ELS, LLC                                                              Contingent
          210 HAMP DRIVE                                                        Unliquidated
          KENLY, NC 27542                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       5163
                                                                             Is the claim subject to offset?     No       Yes

 3.250    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $46.00
          ELSIE LABAT                                                           Contingent
          434 MAHOGANY ST                                                       Unliquidated
          LAPLACE, LA 70068                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0877
                                                                             Is the claim subject to offset?     No       Yes

 3.251    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $99.00
          EMEDCO INC                                                            Contingent
          P.O. BOX 369                                                          Unliquidated
          BUFFALO, NY 14240                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2510
                                                                             Is the claim subject to offset?     No       Yes

 3.252    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $78.00
          EMERY CORMIER                                                         Contingent
          445 West McClanllen Street                                            Unliquidated
          Pontchatoula, LA 70454                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0878
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 128 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 148 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.253    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $22,000.00
          EMPCO (CANADA) LTD                                                    Contingent
          910 HOPKINS STREET                                                    Unliquidated
          WHITBY, ON L1N 6A9                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0700
                                                                             Is the claim subject to offset?     No       Yes

 3.254    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $843,415.00
          ENTERGY                                                               Contingent
          P.O. BOX 8108                                                         Unliquidated
          BATON ROUGE, LA 70891-8108                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2092
                                                                             Is the claim subject to offset?     No       Yes

 3.255    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $842,830.00
          Entergy Louisiana, LLC                                                Contingent
          P.O. Box 8108                                                         Unliquidated
          Baton Rouge, LA 70891-8108                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.256    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,051.00
          ERICHSON COMPANY INC                                                  Contingent
          3008 18TH STREET                                                      Unliquidated
          METAIRIE, LA 70002                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2515
                                                                             Is the claim subject to offset?     No       Yes

 3.257    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $8,466.00
          ERM                                                                   Contingent
          840 W SAM HOUSTON PKWY N STE 600                                      Unliquidated
          HOUSTON, TX 77024                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2517
                                                                             Is the claim subject to offset?     No       Yes

 3.258    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $23,117.00
          ERM Southeast                                                         Contingent
          P.O. BOX 951265                                                       Unliquidated
          DALLAS, NC 75395-1265                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       6244
                                                                             Is the claim subject to offset?     No       Yes

 3.259    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $51,697.00
          EVERGREEN INDUSTRIES INC                                              Contingent
          202 FREEDOM DRIVE                                                     Unliquidated
          LIBERTY, MS 39645                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       6240
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 129 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 149 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.260    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,415.00
          EXPEDITED TRANSPORT LLC                                               Contingent
          200 VESTAVIA PARKWAY, SUITE 1200                                      Unliquidated
          VESTAVIA, AL 35216                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0612
                                                                             Is the claim subject to offset?     No       Yes

 3.261    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,755.00
          EXPRESS EMPLOYMENT PROFESSIONALS                                      Contingent
          1470 N. GATEWAY AVENUE                                                Unliquidated
          ROCKWOOD, TN 37854                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1134
                                                                             Is the claim subject to offset?     No       Yes

 3.262    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,214.00
          FEDEX                                                                 Contingent
          P.O. BOX 660481                                                       Unliquidated
          DALLAS, TX 75266-0481                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0154
                                                                             Is the claim subject to offset?     No       Yes

 3.263    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $190.00
          FEDEX FREIGHT                                                         Contingent
          P.O. BOX 10306                                                        Unliquidated
          PALATINE, IL 60055-0306                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       4999
                                                                             Is the claim subject to offset?     No       Yes

 3.264    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $903.00
          FELTONS CLUTCH SERVICE                                                Contingent
          1222 E. 38TH STREET                                                   Unliquidated
          CHATTANOOGA, TN 37407                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2529
                                                                             Is the claim subject to offset?     No       Yes

 3.265    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,958.00
          FISCHER INTL FORWARDERS, INC                                          Contingent
          999 EAST TOUCHY AVENUE                                                Unliquidated
          DES PLAINES, IL 60018                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       7009
                                                                             Is the claim subject to offset?     No       Yes

 3.266    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $121,447.00
          FLEETWOOD SIGNODE                                                     Contingent
          2222 WINDSOR COURT                                                    Unliquidated
          ADDISON, IL 60101                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       9438
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 130 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 150 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.267    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $16,417.00
          FLORIDA PARISH SCRAP                                                  Contingent
          11361 HWY 190 WEST                                                    Unliquidated
          HAMMOND, LA 70401                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       3627
                                                                             Is the claim subject to offset?     No       Yes

 3.268    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,113.00
          FMT SHIPYARD & REPAIR                                                 Contingent
          3640 PETERS ROAD                                                      Unliquidated
          HARVEY, LA 70058                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       3642
                                                                             Is the claim subject to offset?     No       Yes

 3.269    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $11,504.00
          FORGE SYSTEMS, INC.                                                   Contingent
          5059 FM 2920                                                          Unliquidated
          SPRING, TX 77388                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       4845
                                                                             Is the claim subject to offset?     No       Yes

 3.270    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $16,863.00
          FORT LOUDOUN TERMINAL CO INC.                                         Contingent
          5480 INDUSTRIAL PARK DRIVE                                            Unliquidated
          Lenior City, TN 37771                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2534
                                                                             Is the claim subject to offset?     No       Yes

 3.271    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10,000.00
          Fredrick's Janitorial Service                                         Contingent
          2717 Concordia Drive                                                  Unliquidated
          LaPlace, LA 70068                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2535
                                                                             Is the claim subject to offset?     No       Yes

 3.272    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,684.00
          FREUDENBERG OIL & GAS, LLC                                            Contingent
          P.O. BOX 92077545                                                     Unliquidated
          HOUSTON, TX 77292-0775                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       6369
                                                                             Is the claim subject to offset?     No       Yes

 3.273    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $108,545.00
          G T Michelli Co, Inc.                                                 Contingent
          130 Brookhollow                                                       Unliquidated
          Harahan, LA 70123                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2539
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 131 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 151 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.274    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $244,520.00
          G&A ENVIRONMENTAL CONTRACTORS INC                                     Contingent
          76 SWIFT STREET EAST                                                  Unliquidated
          MCEWEN, TN 37101                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2537
                                                                             Is the claim subject to offset?     No       Yes

 3.275    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $18.00
          G&K SERVICES                                                          Contingent
          PO Box 4856                                                           Unliquidated
          Jakcson, MS 39296-4856                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0808
                                                                             Is the claim subject to offset?     No       Yes

 3.276    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $850.00
          GALLAGHER BENEFIT SERVICES, INC.                                      Contingent
          2850 WEST GOLF ROAD, 5TH FLOOR                                        Unliquidated
          ROLLING MEADOWS, IL 60008                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       7915
                                                                             Is the claim subject to offset?     No       Yes

 3.277    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $27,105.00
          GALLANO TRUCKING                                                      Contingent
          1202 ISPEN RD                                                         Unliquidated
          BELVIDERE, IL 61008                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       9231
                                                                             Is the claim subject to offset?     No       Yes

 3.278    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $82,382.00
          GATX RAIL LOCOMOTIVE GROUP LLC                                        Contingent
          222 WEST ADAMS ST                                                     Unliquidated
          CHICAGO, IL 60606                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       4189
                                                                             Is the claim subject to offset?     No       Yes

 3.279    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $176,695.00
          GAUBERT OIL COMPANY INC                                               Contingent
          10 RIENZI DRIVE                                                       Unliquidated
          THIBODAUX, LA 70301                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       8100
                                                                             Is the claim subject to offset?     No       Yes

 3.280    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,771.00
          GAVILON FERTILIZER, LLC                                               Contingent
          5 SKIDAWAY VILLAGE WALK                                               Unliquidated
          Savannah, GA 31411                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       8301
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 132 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 152 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.281    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,062.00
          GAVILON GRAIN, LLC                                                    Contingent
          5410 EAST CHANNEL ROAD                                                Unliquidated
          CATOOSA, OK 74015                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0139
                                                                             Is the claim subject to offset?     No       Yes

 3.282    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $124,705.00
          GEXPRO (LA)                                                           Contingent
          150 RIVERBEND DRIVE                                                   Unliquidated
          ST ROSE, LA 70087                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0915
                                                                             Is the claim subject to offset?     No       Yes

 3.283    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $37,527.00
          GEXPRO (TN)                                                           Contingent
          2800 AMNICOLA HWY                                                     Unliquidated
          CHATTANOOGA,, TN 37406                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0916
                                                                             Is the claim subject to offset?     No       Yes

 3.284    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $781,531.00
          Gong Chang %MPSI                                                      Contingent
          P.O. BOX 4030                                                         Unliquidated
          CARMEL, IN 46082                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1461
                                                                             Is the claim subject to offset?     No       Yes

 3.285    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $6,900.00
          Gong Chang %MPSI                                                      Contingent
          P.O. BOX 4030                                                         Unliquidated
          CARMEL, IN 46082                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1461
                                                                             Is the claim subject to offset?     No       Yes

 3.286    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $14,478.00
          GORDON ARATA                                                          Contingent
          201 ST. CHARLES AVENUE, 40TH FLOOR                                    Unliquidated
          NEW ORLEANS, LA 70170-4000                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2133
                                                                             Is the claim subject to offset?     No       Yes

 3.287    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $605.00
          Gordon Flesch Company                                                 Contingent
          30 S. Wacker Drive, Suite 3905                                        Unliquidated
          Chicago, IL 60606-7406                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2555
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 133 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 153 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.288    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,386.00
          GPM HYDRAULIC CONSULTING, INC                                         Contingent
          797 RIDGE ROAD                                                        Unliquidated
          MONROE, GA 30655                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0371
                                                                             Is the claim subject to offset?     No       Yes

 3.289    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $36,542.00
          GRAINGER INDUSTRIAL EQUIPMENT                                         Contingent
          825 DISTRIBUTORS ROW                                                  Unliquidated
          NEW ORLEANS, LA 70123-3274                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2135
                                                                             Is the claim subject to offset?     No       Yes

 3.290    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,220.00
          GRANITE TELECOMMUNICATIONS LCC                                        Contingent
          100 NEWPORT AV EXT.                                                   Unliquidated
          QUINCY, MA 02171                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2481
                                                                             Is the claim subject to offset?     No       Yes

 3.291    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $6,553.00
          GRAPHITI ASSOCIATES INC                                               Contingent
          408 N 35TH ST, STE C                                                  Unliquidated
          SEATTLE, WA 98103                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       7614
                                                                             Is the claim subject to offset?     No       Yes

 3.292    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,058.00
          GRAYBAR ELECTRIC COMPANY, INC                                         Contingent
          1205 DISTRIBUTORS ROW                                                 Unliquidated
          HARAHAN, LA 70123                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2558
                                                                             Is the claim subject to offset?     No       Yes

 3.293    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $89,671.00
          GREATWIDE CHEETAH TRANSPORTATION                                      Contingent
          LL                                                                    Unliquidated
          2150 CABOT BLVD                                                       Disputed
          LANGHORNE, PA 30384
                                                                             Basis for the claim:    Trade Debt
          Date(s) debt was incurred
          Last 4 digits of account number       1388                         Is the claim subject to offset?     No       Yes


 3.294    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $12,970.00
          GREENLEAF CORPORATION                                                 Contingent
          18695 GREENLEAF DRIVE                                                 Unliquidated
          SAEGERTOWN, PA 16433                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2560
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 134 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 154 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.295    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,787.00
          Gregory Champagne Tax Collector                                       Contingent
          PO Box 440                                                            Unliquidated
          Hahnville, LA 70057                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Real Estate Taxes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.296    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $415.00
          GRESON TECHNICAL SALES AND                                            Contingent
          8040 EASTEX FREEWAY                                                   Unliquidated
          BEAUMONT,, TX 77704                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2562
                                                                             Is the claim subject to offset?     No       Yes

 3.297    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $48,395.00
          GRID LINE TRANSPORTATION INC                                          Contingent
          2130 SHERWOOD LAKE DR., UNIT 4                                        Unliquidated
          SCHERERVILLE, IN 46375                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       3206
                                                                             Is the claim subject to offset?     No       Yes

 3.298    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119,895.00
          GUIDRY'S INDUSTRIAL                                                   Contingent
          3376 WEST AIRLINE HWY.                                                Unliquidated
          RESERVE, LA 70084                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       5627
                                                                             Is the claim subject to offset?     No       Yes

 3.299    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,592.00
          Gulf States Optical Labs, Inc                                         Contingent
          313 Coolidge Street                                                   Unliquidated
          Jefferson, LA 70121                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0813
                                                                             Is the claim subject to offset?     No       Yes

 3.300    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98,000.00
          H R CURRY COMPANY INC                                                 Contingent
          801 INDUSTRIAL BLVD                                                   Unliquidated
          NEW KENSINGTON, PA 15068                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2285
                                                                             Is the claim subject to offset?     No       Yes

 3.301    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $918.00
          H&E EQUIPMENT SERVICES INC                                            Contingent
          7500 PECUE LANE                                                       Unliquidated
          BATON ROUGE, LA 70809                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1485
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 135 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 155 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.302    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $75,230.00
          H.J.M. MACHINE                                                        Contingent
          304 TIME SAVER AVE                                                    Unliquidated
          Harahan, LA, LA 70123                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1272
                                                                             Is the claim subject to offset?     No       Yes

 3.303    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,558.00
          H.J.M. MACHINE                                                        Contingent
          304 TIME SAVER AVE                                                    Unliquidated
          Harahan, LA, LA 70123                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1272
                                                                             Is the claim subject to offset?     No       Yes

 3.304    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,593.00
          HARBISONWALKER INTERNATIONAL INC                                      Contingent
          1305 CHERRINGTON PARKWAY SUITE 100                                    Unliquidated
          MOON TOWNSHIP, PA 15108                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1232
                                                                             Is the claim subject to offset?     No       Yes

 3.305    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $12,000.00
          HARDAGE GROUP INC.                                                    Contingent
          P.O. BOX 208                                                          Unliquidated
          Dyersburg, TN 38025                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0483
                                                                             Is the claim subject to offset?     No       Yes

 3.306    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,372.00
          HARMAN ICE                                                            Contingent
          2727 MIDDLEBROOK PIKE                                                 Unliquidated
          KNOXVILLE, TN 37521                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1275
                                                                             Is the claim subject to offset?     No       Yes

 3.307    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $107,753.00
          HARRIMAN UTILITY BOARD                                                Contingent
          300 N. ROANE ST                                                       Unliquidated
          HARRIMAN, TN 37748                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0919
                                                                             Is the claim subject to offset?     No       Yes

 3.308    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $99,348.00
          Harriman Utility Board                                                Contingent
          P.O. Box 434                                                          Unliquidated
          Harriman, TN 37748                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 136 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 156 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.309    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $12,418.00
          HEAVY MACHINES INC                                                    Contingent
          7156 HIGHWAY 22                                                       Unliquidated
          SORRENTO, LA 70878                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0286
                                                                             Is the claim subject to offset?     No       Yes

 3.310    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $163,278.00
          HELIX LOGISTICS, LLC                                                  Contingent
          6734 JOLIET ROAD                                                      Unliquidated
          COUNTRYSIDE, IL 60525                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       5713
                                                                             Is the claim subject to offset?     No       Yes

 3.311    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $373.00
          HEM INC                                                               Contingent
          PO BOX 1148                                                           Unliquidated
          PRYOR,, OK 74362                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0921
                                                                             Is the claim subject to offset?     No       Yes

 3.312    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $25,986.00
          HERAEUS ELECTRO NITE CO, LLC                                          Contingent
          541 S INDUSTRIAL DRIVE                                                Unliquidated
          HARTLAND, WI 53029                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1281
                                                                             Is the claim subject to offset?     No       Yes

 3.313    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $19,314.00
          HERAEUS ELECTRO NITE CO, LLC                                          Contingent
          541 S INDUSTRIAL DRIVE                                                Unliquidated
          HARTLAND, WI 53029                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1281
                                                                             Is the claim subject to offset?     No       Yes

 3.314    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $22,104.00
          HERBERT S. HILLER                                                     Contingent
          401 COMMERCE POINT                                                    Unliquidated
          HARAHAN, LA 70123                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       7008
                                                                             Is the claim subject to offset?     No       Yes

 3.315    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $76,357.00
          HERITAGE CRYSTAL CLEAN, LLC (LA)                                      Contingent
          10973 LAIRD LN                                                        Unliquidated
          DENHAM SPRINGS, LA 70403                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1283
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 137 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 157 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.316    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $51,876.00
          HERITAGE CRYSTAL CLEAN, LLC (TN)                                      Contingent
          2175 POINT BLVD, SUITE 375                                            Unliquidated
          ELGIN, IL 60123                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0502
                                                                             Is the claim subject to offset?     No       Yes

 3.317    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,571.00
          HERITAGE LOGISTICS LLC                                                Contingent
          58 RIDGEWOOD DR                                                       Unliquidated
          LAPLACE, LA 70068                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       9200
                                                                             Is the claim subject to offset?     No       Yes

 3.318    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $36,057.00
          HERO LANDS COMPANY                                                    Contingent
          428 PLANTERS CANAL ROAD                                               Unliquidated
          BELLE CHASSE, LA 70037                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2151
                                                                             Is the claim subject to offset?     No       Yes

 3.319    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $457.00
          HHE SERVICES INC. DBA HUBER                                           Contingent
          728 HILL STREET                                                       Unliquidated
          JEFFERSON, LA 70121                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1297
                                                                             Is the claim subject to offset?     No       Yes

 3.320    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $6,140.00
          HIDALGO HEALTH ASSOCIATES                                             Contingent
          4637 JAMESTOWN AVENUE                                                 Unliquidated
          BATON ROUGE, LA 70808                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0922
                                                                             Is the claim subject to offset?     No       Yes

 3.321    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,248.00
          HILTI STEEL INDUSTRY                                                  Contingent
          5400 SOUTH 122ND EAST AVENUE                                          Unliquidated
          TULSA, OK 74146                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0923
                                                                             Is the claim subject to offset?     No       Yes

 3.322    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $357,700.00
          HISAR CELIK C O MPSI ROLLS                                            Contingent
          P.O. BOX 4030                                                         Unliquidated
          CARMEL, IN 46082-4030                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       8209
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 138 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 158 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.323    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $60,981.00
          HM INSURANCE GROUP, INC                                               Contingent
          120 FIFTH AVE, SUITE P6102                                            Unliquidated
          PITTSBURGH, PA 15222                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       9703
                                                                             Is the claim subject to offset?     No       Yes

 3.324    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,785.00
          HOH ENGINEERS INC                                                     Contingent
          55 E Jackson Blvd                                                     Unliquidated
          Chicago, IL 46321                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       4232
                                                                             Is the claim subject to offset?     No       Yes

 3.325    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $156,428.00
          HOIST & CRANE SERVICE GROUP                                           Contingent
          4920 JEFFERSON HWY.                                                   Unliquidated
          JEFFERSON, LA 70121                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1289
                                                                             Is the claim subject to offset?     No       Yes

 3.326    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $7,079.00
          HOLSTON GASES INC                                                     Contingent
          222 COUNCIL PLACE                                                     Unliquidated
          KNOXVILLE, TN 37927-7248                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0924
                                                                             Is the claim subject to offset?     No       Yes

 3.327    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $85.00
          Home Depot (Airline Highway)                                          Contingent
          300 W Airline Highway                                                 Unliquidated
          Laplace, LA 70068                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1292
                                                                             Is the claim subject to offset?     No       Yes

 3.328    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $9,657.00
          Honeywell Inc                                                         Contingent
          3079 Premiere Parkway, Suite 100                                      Unliquidated
          Duluth, GA 30097                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1293
                                                                             Is the claim subject to offset?     No       Yes

 3.329    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,327.00
          HOOSIER CRANE SERVICE COMPANY                                         Contingent
          3500 CHARLOTTE AVENUE                                                 Unliquidated
          ELKHART, IN 46517                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       9837
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 139 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 159 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.330    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $129,173.00
          HORNADY TRANSPORTATION LLC                                            Contingent
          1736 HIGHWAY 21 BYPASS                                                Unliquidated
          MONROEVILLE, AL 36461                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       5799
                                                                             Is the claim subject to offset?     No       Yes

 3.331    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $36,300.00
          HOTWORK-USA, LLC                                                      Contingent
          223 GOLD RUSH ROAD                                                    Unliquidated
          LEXINGTON, KY 40503                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       3458
                                                                             Is the claim subject to offset?     No       Yes

 3.332    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,722.00
          HOTWORK-USA, LLC                                                      Contingent
          223 GOLD RUSH ROAD                                                    Unliquidated
          LEXINGTON, KY 40503                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       3458
                                                                             Is the claim subject to offset?     No       Yes

 3.333    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $114,590.00
          HOUGHTON CO                                                           Contingent
          MADISON AND VAN BUREN AVENUES                                         Unliquidated
          VALLEY FORGE, PA 19482                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1270
                                                                             Is the claim subject to offset?     No       Yes

 3.334    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $54,097.00
          HUGHES MACHINE SHOP INC                                               Contingent
          22105 HWY 21 NORTH                                                    Unliquidated
          BOGALUSA, LA 70427                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0926
                                                                             Is the claim subject to offset?     No       Yes

 3.335    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $1.00
          HULCHER SERVICES, INC.                                                Contingent
          611 Kimberly Drive                                                    Unliquidated
          Denton, TX 76202                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0667
                                                                             Is the claim subject to offset?     No       Yes

 3.336    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,263.00
          HUMANA DENTAL INS CO                                                  Contingent
          P.O. BOX 0884                                                         Unliquidated
          CAROL STREAM, IL 60132-0884                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       4112
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 140 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 160 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.337    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $47,425.00
          HYDRADYNE HYDRAULICS                                                  Contingent
          2801 PETERS ROAD                                                      Unliquidated
          HARVEY, LA 70059-0760                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0927
                                                                             Is the claim subject to offset?     No       Yes

 3.338    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $196.00
          HYMEL'S FLORIST                                                       Contingent
          299 BELLE TERRE, SUITE A                                              Unliquidated
          LAPLACE, LA 70068                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1300
                                                                             Is the claim subject to offset?     No       Yes

 3.339    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $22,616.00
          I C E SALES & SERVICE LLC                                             Contingent
          2801 HWY 306 SUITE B                                                  Unliquidated
          DES ALLEMANDS, LA 70030                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1303
                                                                             Is the claim subject to offset?     No       Yes

 3.340    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $9,500.00
          INDEED,INC.                                                           Contingent
          P.O. BOX 660367                                                       Unliquidated
          Dallas, TX 75266                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1567
                                                                             Is the claim subject to offset?     No       Yes

 3.341    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,603.00
          INDUSTRIAL & MARINE EQUIP. CO, INC                                    Contingent
          525 ELMWOOD PARK BLVD                                                 Unliquidated
          NEW ORLEANS, LA 70123                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1309
                                                                             Is the claim subject to offset?     No       Yes

 3.342    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $39,445.00
          INDUSTRIAL ELECTRONIC SUPPLY                                          Contingent
          115 JAMES DRIVE WEST SUITE 120                                        Unliquidated
          SAINT ROSE, LA 70087                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0929
                                                                             Is the claim subject to offset?     No       Yes

 3.343    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $840.00
          Industrial Employees                                                  Contingent
          825 East Pittsburgh Plaza                                             Unliquidated
          East Pittsburgh, PA 15112-1208                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1311
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 141 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 161 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.344    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $44,296.00
          INDUSTRIAL FABRICATION                                                Contingent
          2415 SYCAMORE DR                                                      Unliquidated
          KNOXVILLE, TN 37921                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0930
                                                                             Is the claim subject to offset?     No       Yes

 3.345    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $550.00
          INDUSTRIAL REPAIR SERVICE INC                                         Contingent
          2650 Business Drive                                                   Unliquidated
          Cumming, GA 30028-4878                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       8213
                                                                             Is the claim subject to offset?     No       Yes

 3.346    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $34,157.00
          INDUSTRIAL SCRAP METALS LLC                                           Contingent
          9534 BEACON DRIVE                                                     Unliquidated
          Abbeville, LA 70510                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       9491
                                                                             Is the claim subject to offset?     No       Yes

 3.347    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,000.00
          INDUSTRIAL VALUATION SERVICES (IVS)                                   Contingent
          14121 HWY. 290 WEST, BUILDING 9                                       Unliquidated
          AUSTIN, TX 78737                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0788
                                                                             Is the claim subject to offset?     No       Yes

 3.348    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $29,565.00
          INDUSTRIAL VIBRATION CONSULTANTS                                      Contingent
          210 S West Street                                                     Unliquidated
          Lebranon, OH 45036                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       9015
                                                                             Is the claim subject to offset?     No       Yes

 3.349    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $94,900.00
          INGRAM BARGE COMPANY                                                  Contingent
          4400 HARDING ROAD                                                     Unliquidated
          NASHVILLE, TN 37205                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       4469
                                                                             Is the claim subject to offset?     No       Yes

 3.350    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10,319.00
          INSIGHT DIRECT INC.                                                   Contingent
          6820 S. HARLEM AVE.                                                   Unliquidated
          TEMPE, AZ 85283                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0931
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 142 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 162 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.351    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $11,484.00
          INSTRON CORPORATION                                                   Contingent
          825 UNIVERSITY AVE                                                    Unliquidated
          Norwood, MA 02062-2643                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1321
                                                                             Is the claim subject to offset?     No       Yes

 3.352    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,594.00
          INTEGRITY EXPRESS LOGISTICS                                           Contingent
          4420 COOPER RD, SUITE 400                                             Unliquidated
          BLUE ASH, OH 45242                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0570
                                                                             Is the claim subject to offset?     No       Yes

 3.353    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $17,865.00
          IRA CATLIN                                                            Contingent
          P.O. BOX 292                                                          Unliquidated
          LIVINGSTON, LA 70754                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0567
                                                                             Is the claim subject to offset?     No       Yes

 3.354    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,439.00
          IRON MOUNTAIN INFORMATION MGMT, INC                                   Contingent
          745 ATLANTIC AVENUE                                                   Unliquidated
          BOSTON, MA 02111                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       6409
                                                                             Is the claim subject to offset?     No       Yes

 3.355    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,314.00
          ITW FLEETWOOD SIGNODE                                                 Contingent
          3624 WEST LAKE AVENUE                                                 Unliquidated
          GLENVIEW, IL 60026                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0911
                                                                             Is the claim subject to offset?     No       Yes

 3.356    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $331.00
          IVES BUSINESS FORMS                                                   Contingent
          1009 CAMP STREET                                                      Unliquidated
          NEW ORLEANS, LA 70130                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0933
                                                                             Is the claim subject to offset?     No       Yes

 3.357    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $22,252.00
          J & J MACHINE & TOOL, INC                                             Contingent
          1424 EAST MCCALLA AVENUE                                              Unliquidated
          KNOXVILLE, TN 37915                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       4336
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 143 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 163 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.358    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $3.00
          J & L FASTENERS                                                       Contingent
          6944 PARISH AVENUE                                                    Unliquidated
          Hammond, IN 46323                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1332
                                                                             Is the claim subject to offset?     No       Yes

 3.359    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $116,541.00
          J. P. & SONS DREDGING, LLC                                            Contingent
          8233 RIVER ROAD                                                       Unliquidated
          WAGGAMAN, LA 70094-2320                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1351
                                                                             Is the claim subject to offset?     No       Yes

 3.360    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $12,580.00
          J. P. & SONS DREDGING, LLC                                            Contingent
          8233 RIVER ROAD                                                       Unliquidated
          WAGGAMAN, LA 70094-2320                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1351
                                                                             Is the claim subject to offset?     No       Yes

 3.361    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $48,928.00
          J3 TRANSPORTATION                                                     Contingent
          949 SWAN POND CIRCLE ROAD                                             Unliquidated
          HARRIMAN, TN 37748                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1406
                                                                             Is the claim subject to offset?     No       Yes

 3.362    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,448.00
          JANI KING OF KNOXVILLE                                                Contingent
          10133 SHERRILL BLVD, SUITE 130                                        Unliquidated
          KNOXVILLE, TN 37932                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1337
                                                                             Is the claim subject to offset?     No       Yes

 3.363    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,182.00
          JANI KING OF NEW ORLEANS D/B/A -                                      Contingent
          122 W. PINE STREET                                                    Unliquidated
          PONCHATOULA, LA 70454-3309                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       4409
                                                                             Is the claim subject to offset?     No       Yes

 3.364    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,976.00
          JARROD SHORT                                                          Contingent
          11647 SEDGEMOORE DR. N                                                Unliquidated
          Jacksonville, FL 32223-1351                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1915
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 144 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 164 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.365    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $11,716.00
          JEFF ASBELL EXCAVATING &                                              Contingent
          9400 STATE HIGHWAY 171                                                Unliquidated
          CARL JUNCTION, MO 64834                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0293
                                                                             Is the claim subject to offset?     No       Yes

 3.366    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $430,121.00
          JEFFERSON IRON & METAL                                                Contingent
          3940 MONTCLAIR ROAD #300                                              Unliquidated
          Birmingham, AL 35213                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       8505
                                                                             Is the claim subject to offset?     No       Yes

 3.367    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,500.00
          JEFFERY LEE CUNNINGHAM                                                Contingent
          219 DOUGLAS LN                                                        Unliquidated
          HARRIMAN, TN 37748                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       9934
                                                                             Is the claim subject to offset?     No       Yes

 3.368    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,452.00
          JERRY ARP TRUCKING                                                    Contingent
          4750 Kingston Hwy                                                     Unliquidated
          Lenoir CIty, TN 37771                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       8079
                                                                             Is the claim subject to offset?     No       Yes

 3.369    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $12,002.00
          JHOP TRUCK LINES LLC                                                  Contingent
          6303 E 102ND STREET                                                   Unliquidated
          Tulsa, OK 74137                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1511
                                                                             Is the claim subject to offset?     No       Yes

 3.370    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $453,944.00
          JLE INDUSTRIES, LLC                                                   Contingent
          119 ICMI ROAD, SUITE 210                                              Unliquidated
          DUNBAR, PA 15431                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       9134
                                                                             Is the claim subject to offset?     No       Yes

 3.371    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,820.00
          JOE LEASURE & SONS, INC                                               Contingent
          39 N MADISON AVE                                                      Unliquidated
          MADISONVILLE, KY 42431                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       8937
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 145 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 165 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.372    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,427.00
          JOHN J. PEMPEK                                                        Contingent
          11745 SOUTHWEST HIGHWAY                                               Unliquidated
          PALOS HEIGHTS, IL 60463                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1343
                                                                             Is the claim subject to offset?     No       Yes

 3.373    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,749.00
          JOHN H CARTER CO                                                      Contingent
          17630 PERKINS RD.                                                     Unliquidated
          BATON ROUGE, LA 70810                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1342
                                                                             Is the claim subject to offset?     No       Yes

 3.374    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $205.00
          JOHN SAKASH CO.                                                       Contingent
          700 WALNUT STREET                                                     Unliquidated
          ELMHURST, IL 60126                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1344
                                                                             Is the claim subject to offset?     No       Yes

 3.375    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $39,850.00
          JOHNSON POWER LTD                                                     Contingent
          2530 BRAGA DRIVE                                                      Unliquidated
          BROADVIEW,, IL 60153                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1345
                                                                             Is the claim subject to offset?     No       Yes

 3.376    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,341.00
          JONES BROTHERS TRUCKING, INC                                          Contingent
          6681 COMMERCIAL LANE                                                  Unliquidated
          MISSOULA, MT 59808                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0802
                                                                             Is the claim subject to offset?     No       Yes

 3.377    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $15,129.00
          JONES WALKER                                                          Contingent
          201 ST. CHARLES AVE 50TH FLOOR                                        Unliquidated
          NEW ORLEANS, LA 70170                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1348
                                                                             Is the claim subject to offset?     No       Yes

 3.378    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $353,757.00
          JORDAN CARRIERS INC                                                   Contingent
          170 HWY 61 SOUTH                                                      Unliquidated
          NATCHEZ, MS 39120                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       5598
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 146 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 166 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.379    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,994.00
          JORDAN LOGISTICS, INC..                                               Contingent
          170 HIGHWAY 61 SOUTH                                                  Unliquidated
          NATCHEZ, MS 39120                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0798
                                                                             Is the claim subject to offset?     No       Yes

 3.380    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,580.00
          JOSEPH T RYERSON & SON                                                Contingent
          10445 AIRLINE HWY                                                     Unliquidated
          ST. ROSE, LA 70087                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1349
                                                                             Is the claim subject to offset?     No       Yes

 3.381    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $32,387.00
          JRC INC                                                               Contingent
          3007 GOVERNOR JOHN SEVIER HWY EAST                                    Unliquidated
          KNOXVILLE, TN 37914                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1352
                                                                             Is the claim subject to offset?     No       Yes

 3.382    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $735.00
          Kattie L. Griffin 468 CSG                                             Contingent
          2312 Corinne Drive                                                    Unliquidated
          Chalmette, LA 70043                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1207
                                                                             Is the claim subject to offset?     No       Yes

 3.383    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,528.00
          Kelsan Inc                                                            Contingent
          P.O. BOX 52326                                                        Unliquidated
          Knoxville, TN 37950                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1358
                                                                             Is the claim subject to offset?     No       Yes

 3.384    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $137.00
          KEM-CO, INC.                                                          Contingent
          3940 E 200 S                                                          Unliquidated
          Knox, IN 46534                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1360
                                                                             Is the claim subject to offset?     No       Yes

 3.385    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $53.00
          KENNETH E. ROSE                                                       Contingent
          2436 WILLIAMSBURG                                                     Unliquidated
          Laplace, LA 70068                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       5958
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 147 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 167 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.386    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,640.00
          KENNITH B. BROWN                                                      Contingent
          40249 BREN WAY DRIVE                                                  Unliquidated
          Ponchatoula, LA 70454                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1118
                                                                             Is the claim subject to offset?     No       Yes

 3.387    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $676.00
          KENNY PIPE & SUPPLY INC                                               Contingent
          125 WEST SCOTT AVENUE                                                 Unliquidated
          KNOXVILLE, TN 37917                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0936
                                                                             Is the claim subject to offset?     No       Yes

 3.388    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $81,183.00
          Kentucky Machine & Engineering, Inc                                   Contingent
          590 Glenwood Mill Road                                                Unliquidated
          Cadiz, KY 42211                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1363
                                                                             Is the claim subject to offset?     No       Yes

 3.389    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,220.00
          Kentucky Machine & Engineering, Inc                                   Contingent
          590 Glenwood Mill Road                                                Unliquidated
          Cadiz, KY 42211                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1363
                                                                             Is the claim subject to offset?     No       Yes

 3.390    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,161.00
          KENTWOOD SPRING WATER                                                 Contingent
          3418 HOWARD AVENUE                                                    Unliquidated
          NEW ORLEANS, LA 70113                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0937
                                                                             Is the claim subject to offset?     No       Yes

 3.391    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $6,247.00
          KINDER MORGAN BULK TERMINALS, INC                                     Contingent
          1001 LOUISIANA ST., SUITE 1000                                        Unliquidated
          HOUSTON, TX 77002                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0204
                                                                             Is the claim subject to offset?     No       Yes

 3.392    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67,145.00
          KINDRA MARINE INC                                                     Contingent
          9864 AVENUE N                                                         Unliquidated
          CHICAGO, IL 60617                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0148
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 148 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 168 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.393    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,709.00
          KINETICS INDUSTRIES                                                   Contingent
          140 STOKES AVENUE                                                     Unliquidated
          TRENTON, NJ 08638                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1367
                                                                             Is the claim subject to offset?     No       Yes

 3.394    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $81,980.00
          KING OF FREIGHT                                                       Contingent
          110 S. MAIN STREET                                                    Unliquidated
          Wichita, KS 67202                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       9030
                                                                             Is the claim subject to offset?     No       Yes

 3.395    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $27,964.00
          KINGS CROWN FORD, INC                                                 Contingent
          10720 PHILLIPS HWY                                                    Unliquidated
          Jacksonville, FL 32256                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       9313
                                                                             Is the claim subject to offset?     No       Yes

 3.396    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $6,053.00
          KIPO LLC DBA                                                          Contingent
          1400 EDWARDS AVENUE                                                   Unliquidated
          HARAHAN, LA 70123                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       5145
                                                                             Is the claim subject to offset?     No       Yes

 3.397    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $86,528.00
          KIRK TRUCKING SERVICE INC                                             Contingent
          6629 ROUTE 22                                                         Unliquidated
          DELMONT, PA 15090                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       5795
                                                                             Is the claim subject to offset?     No       Yes

 3.398    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $48,480.00
          KME GERMANY GmbH & CO. KG                                             Contingent
          1000 JORIE BLVD, SUITE 111                                            Unliquidated
          OAK BROOK, IL 60523                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1071
                                                                             Is the claim subject to offset?     No       Yes

 3.399    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $31,383.00
          KNOXVILLE BOLT & SCREW, INC                                           Contingent
          614 SEVIER AVENUE                                                     Unliquidated
          KNOXVILLE, TN 37920                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0938
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 149 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 169 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.400    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $859,109.00
          KODIAK METALS RECYCLING NC.                                           Contingent
          1010 AVENUE S                                                         Unliquidated
          DICKINSON, TX 77586                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0119
                                                                             Is the claim subject to offset?     No       Yes

 3.401    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $540,745.00
          KONE CRANES                                                           Contingent
          3115 LAPLACE LANE                                                     Unliquidated
          LAPLACE, LA 70068                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1373
                                                                             Is the claim subject to offset?     No       Yes

 3.402    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,478.00
          KONECRANES INC.                                                       Contingent
          1003 DELAPLAIN ROAD                                                   Unliquidated
          Georgetown, KY 40324                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1279
                                                                             Is the claim subject to offset?     No       Yes

 3.403    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $430,831.00
          KONECRANES, INC.                                                      Contingent
          11420 W THEODORE TRECKER WAY                                          Unliquidated
          WEST ALLIS, WI 53214                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2052
                                                                             Is the claim subject to offset?     No       Yes

 3.404    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $19,665.00
          KONECRANES, INC.                                                      Contingent
          11420 W THEODORE TRECKER WAY                                          Unliquidated
          WEST ALLIS, WI 53214                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2052
                                                                             Is the claim subject to offset?     No       Yes

 3.405    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $12,574.00
          KT GRANT, INC.                                                        Contingent
          1577 PLEASANT GROVE RD                                                Unliquidated
          DOLOMITE, AL 35061                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1379
                                                                             Is the claim subject to offset?     No       Yes

 3.406    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $34,221.00
          L & K METALS INC.                                                     Contingent
          3514 E. OLD SPANISH TRAIL                                             Unliquidated
          NEW IBERIA, LA 70560                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       6247
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 150 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 170 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.407    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $773,340.00
          LA SCRAP METAL RECYCLING OF B.R.                                      Contingent
          2527 S WESTPORT DRIVE                                                 Unliquidated
          PORT ALLEN, LA 70767                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       6263
                                                                             Is the claim subject to offset?     No       Yes

 3.408    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $845,146.00
          LA SCRAP PROCESSORS                                                   Contingent
          2200 CAMERON STREET                                                   Unliquidated
          LAFAYETTE, LA 70506                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       6264
                                                                             Is the claim subject to offset?     No       Yes

 3.409    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $750.00
          LA WILD, LLC                                                          Contingent
          182 OAK MARON LANE                                                    Unliquidated
          St. Rose, LA 70087                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1208
                                                                             Is the claim subject to offset?     No       Yes

 3.410    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $71,940.00
          LAFARGE CONCRETE                                                      Contingent
          104 LA-3125                                                           Unliquidated
          Gramercy, LA 70052                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       6269
                                                                             Is the claim subject to offset?     No       Yes

 3.411    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,377.00
          LAIRD CONTROLS NORTH AMERICA INC                                      Contingent
          655 N RIVER ROAD NW SUITE A                                           Unliquidated
          WARREN, OH 44483                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       7353
                                                                             Is the claim subject to offset?     No       Yes

 3.412    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $150.00
          LAKEWAY URGENT CARE                                                   Contingent
          460 MEDICAL PARK DR, STE 103                                          Unliquidated
          LENOIR CITY, TN 37772                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0314
                                                                             Is the claim subject to offset?     No       Yes

 3.413    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $39,795.00
          LANDON ELECTRIC CO., INC.                                             Contingent
          1045 CARDEN FARM DR                                                   Unliquidated
          CLINTON, TN 37716                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1394
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 151 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 171 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.414    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $342,101.00
          LANDSTAR INWAY INC                                                    Contingent
          13410 SUTTON PARK DRIVE SOUTH                                         Unliquidated
          JACKSONVILLE, FL 32224                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       6081
                                                                             Is the claim subject to offset?     No       Yes

 3.415    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $9,978.00
          LAPLACE GLASS                                                         Contingent
          130 EAST AIRLINE HWY                                                  Unliquidated
          LAPLACE, LA 70069-1266                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0940
                                                                             Is the claim subject to offset?     No       Yes

 3.416    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $82,727.00
          LEADAR ROLL, INC                                                      Contingent
          895 SHAWNEE ROAD                                                      Unliquidated
          LIMA, OH 45805                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0941
                                                                             Is the claim subject to offset?     No       Yes

 3.417    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $536.00
          LECO CORPORATION                                                      Contingent
          3000 LAKEVIEW AVENUE ST JOSEPH                                        Unliquidated
          MICHIGAN 49085, MI 49085                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1403
                                                                             Is the claim subject to offset?     No       Yes

 3.418    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $30,494.00
          Leetsdale II                                                          Contingent
          Lockbox #4467, PO Box 8500                                            Unliquidated
          Philadelphia, PA 19178-4467                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Real Estate Taxes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.419    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $146,305.00
          LEETSDALE INDUSTRIAL II                                               Contingent
          100 LEETSDALE INDUSTRIAL DRIVE                                        Unliquidated
          LEETSDALE, PA 15056                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1410
                                                                             Is the claim subject to offset?     No       Yes

 3.420    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $19,561.00
          LEETSDALE INDUSTRIAL II                                               Contingent
          100 LEETSDALE INDUSTRIAL DRIVE                                        Unliquidated
          LEETSDALE, PA 15056                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1410
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 152 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 172 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.421    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $93,394.00
          LEGACY LOGISTICS, INC                                                 Contingent
          1154 HARBOR RIVER COVE                                                Unliquidated
          MEMPHIS, TN 38103                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       9848
                                                                             Is the claim subject to offset?     No       Yes

 3.422    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $444,285.00
          LHOIST NORTH AMERICA                                                  Contingent
          3700 HULEN STREET                                                     Unliquidated
          FORT WORTH, TX 76107                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       8542
                                                                             Is the claim subject to offset?     No       Yes

 3.423    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $24,931.00
          LHOIST NORTH AMERICA                                                  Contingent
          3700 HULEN STREET                                                     Unliquidated
          FORT WORTH, TX 76107                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       8542
                                                                             Is the claim subject to offset?     No       Yes

 3.424    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $8,997.00
          LIFTING TECHNOLOGIES, LLC                                             Contingent
          P.O. BOX 4167                                                         Unliquidated
          MISSOULA, MT 59806                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       5390
                                                                             Is the claim subject to offset?     No       Yes

 3.425    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $148.00
          LISA FABRE                                                            Contingent
          138 HIGHWAY 3217                                                      Unliquidated
          LAPLACE, LA 70068                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       8879
                                                                             Is the claim subject to offset?     No       Yes

 3.426    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $9,900.00
          LLT, LLC                                                              Contingent
          14170 HICKORY DRIVE                                                   Unliquidated
          PONCHATOULA, LA 70454                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       9028
                                                                             Is the claim subject to offset?     No       Yes

 3.427    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,943.00
          LOGGINS LOGISTICS INC                                                 Contingent
          5706 COMMERCE SQUARE                                                  Unliquidated
          JONESBORO, AR 72401                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       6235
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 153 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 173 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.428    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $23,083.00
          LOGISTIC DYNAMICS INC /                                               Contingent
          155 PINEVIEW DRIVE                                                    Unliquidated
          AMHERST, NY 14228                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0692
                                                                             Is the claim subject to offset?     No       Yes

 3.429    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $7,584.00
          LONG LAW FIRM                                                         Contingent
          4041 ESSEN LANE, SUITE 500                                            Unliquidated
          BATON ROUGE, LA 70809                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1418
                                                                             Is the claim subject to offset?     No       Yes

 3.430    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $6,388.00
          LONG LAW FIRM                                                         Contingent
          4041 ESSEN LANE, SUITE 500                                            Unliquidated
          BATON ROUGE, LA 70809                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1418
                                                                             Is the claim subject to offset?     No       Yes

 3.431    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10,370.00
          LOUISIANA DEPT OF ENV QUALITY                                         Contingent
          P.O. BOX 733676                                                       Unliquidated
          DALLAS, TX 75373-3676                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1422
                                                                             Is the claim subject to offset?     No       Yes

 3.432    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $21,096.00
          LOUISIANA MACHINERY CO                                                Contingent
          3799 WEST AIRLINE HWY                                                 Unliquidated
          RESERVE, LA 70084                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1427
                                                                             Is the claim subject to offset?     No       Yes

 3.433    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $72,915.00
          LOUISIANA MACHINERY CO LLC                                            Contingent
          204 ENGINEERS ROAD                                                    Unliquidated
          BELLE CHASSE, LA 70037                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1268
                                                                             Is the claim subject to offset?     No       Yes

 3.434    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $6,533.00
          LOUISIANA OFFICE PRODUCTS                                             Contingent
          210 EDWARDS AVENUE                                                    Unliquidated
          HARAHAN, LA 70123                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1428
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 154 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 174 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.435    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $461.00
          LOUISIANA WORKFORCE COMMISSION                                        Contingent
          P.O. BOX 62600                                                        Unliquidated
          NEW ORLEANS, LA 70162-2600                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       6992
                                                                             Is the claim subject to offset?     No       Yes

 3.436    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,147.00
          LUDLUM MEASUREMENTS INC                                               Contingent
          501 OAK STREET                                                        Unliquidated
          SWEETWATER, TX 79556                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0946
                                                                             Is the claim subject to offset?     No       Yes

 3.437    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $34,590.00
          LYONS CONSULTING GROUP, LLC                                           Contingent
          20 N. WACKER DRIVE, SUITE 1750                                        Unliquidated
          Chicago, IL 60606                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       8613
                                                                             Is the claim subject to offset?     No       Yes

 3.438    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,638.00
          M & L INDUSTRIES, LLC                                                 Contingent
          5201 AIRLINE DRIVE                                                    Unliquidated
          METAIRIE, LA 70001                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1438
                                                                             Is the claim subject to offset?     No       Yes

 3.439    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $447,689.00
          M. BRASHEM, INC                                                       Contingent
          14023 NE 8TH STREET                                                   Unliquidated
          BELLEVUE, WA 98007                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       8720
                                                                             Is the claim subject to offset?     No       Yes

 3.440    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,684.00
          MACPHERSON & COMPANY                                                  Contingent
          95 PELRET INDUSTRIAL PKWY                                             Unliquidated
          BEREA, OH 44017-2940                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       4884
                                                                             Is the claim subject to offset?     No       Yes

 3.441    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $185.00
          MAGELLAN MIDSTREAM PARTNERSLP                                         Contingent
          5200 RIVER ROAD                                                       Unliquidated
          MARRERO, LA 70072                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       6846
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 155 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 175 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.442    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $302,573.00
          MAGNA REFRACTAIRES INC                                                Contingent
          901 NORTH 3RD STREET, STE 218                                         Unliquidated
          MINNEAPOLIS, MN 55401                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       3659
                                                                             Is the claim subject to offset?     No       Yes

 3.443    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $513,973.00
          MAGNESITA REFRACTORIES CO.                                            Contingent
          425 S. SALEM CHURCH ROAD                                              Unliquidated
          YORK, PA 17408                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0947
                                                                             Is the claim subject to offset?     No       Yes

 3.444    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $185.00
          MAGNETECH INDUSTRIAL SERV                                             Contingent
          800 NAVE RD SE                                                        Unliquidated
          MASSILLON, OH 44646                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1443
                                                                             Is the claim subject to offset?     No       Yes

 3.445    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $719.00
          MAGNETEK                                                              Contingent
          21790 NETWORK PLACE                                                   Unliquidated
          CHICAGO,, IL 60673-1217                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1444
                                                                             Is the claim subject to offset?     No       Yes

 3.446    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,101.00
          MAKADA TRANSPORT, INC                                                 Contingent
          6521 COUNTY LINE ROAD                                                 Unliquidated
          SUMMIT, MS 39666                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       9425
                                                                             Is the claim subject to offset?     No       Yes

 3.447    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $15,702.00
          MANUFACTURING REPAIR AND                                              Contingent
          OVERSTOCK                                                             Unliquidated
          4122 SOUTH CREEK ROAD                                                 Disputed
          CHATTANOOGA, TN 37406
                                                                             Basis for the claim:    Trade Debt
          Date(s) debt was incurred
          Last 4 digits of account number       2861                         Is the claim subject to offset?     No       Yes


 3.448    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $242.00
          MARATHON PETROLEUM COMPANY LP                                         Contingent
          P.O. BOX AC                                                           Unliquidated
          Garyville, LA 70051                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       6879
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 156 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 176 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.449    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $7,120.00
          MARITIME COMPLIANCE INTL                                              Contingent
          132 LAVERGNE STREET                                                   Unliquidated
          NEW ORLEANS, LA 70114                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1447
                                                                             Is the claim subject to offset?     No       Yes

 3.450    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $146.00
          MARK HUTSON                                                           Contingent
          7065B Hutson Lane                                                     Unliquidated
          Summit, MS 39666                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1650
                                                                             Is the claim subject to offset?     No       Yes

 3.451    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $16,183.00
          MATERIAL LOGISTICS MANAGEMENT, INC                                    Contingent
          3507 GRAND AVENUE                                                     Unliquidated
          PITTSBURGH, PA 15225                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0148
                                                                             Is the claim subject to offset?     No       Yes

 3.452    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $8,126.00
          MATHESON TRI-GAS, INC                                                 Contingent
          909 LAKE CAROLYN PKWY                                                 Unliquidated
          IRVING, TX 75039                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1452
                                                                             Is the claim subject to offset?     No       Yes

 3.453    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,571.00
          MATT MCCOMBER                                                         Contingent
          9014 East 87th Place                                                  Unliquidated
          Tulsa, OK 74133                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1816
                                                                             Is the claim subject to offset?     No       Yes

 3.454    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,911.00
          MATTHEW MASOTTO                                                       Contingent
          460 STARFIRE CAUSEWAY                                                 Unliquidated
          OLDSMAR, FL 34677                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1932
                                                                             Is the claim subject to offset?     No       Yes

 3.455    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $22,622.00
          MAWSON & MAWSON INC.                                                  Contingent
          P.O. BOX 248                                                          Unliquidated
          LANGHORNE, PA 19047                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2900
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 157 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 177 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.456    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $785.00
          MAXON CORPORATION                                                     Contingent
          PO BOX 2068                                                           Unliquidated
          MUNCIE, IN 47302                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0948
                                                                             Is the claim subject to offset?     No       Yes

 3.457    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $176,462.00
          MBI ROLLS, LLC                                                        Contingent
          14023 NE 8TH STREET                                                   Unliquidated
          BELLEVUE, WA 98007                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0949
                                                                             Is the claim subject to offset?     No       Yes

 3.458    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $270,975.00
          MCC INTERNATIONAL                                                     Contingent
          110 CENTRIFUGAL COURT                                                 Unliquidated
          MCDONALD, PA 15057                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       5219
                                                                             Is the claim subject to offset?     No       Yes

 3.459    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $201.00
          MCC SERVICES LLC                                                      Contingent
          3001 17TH STREET                                                      Unliquidated
          Metairie, LA 70002                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1456
                                                                             Is the claim subject to offset?     No       Yes

 3.460    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,399.00
          MCJUNKIN RED MAN CORP                                                 Contingent
          3520 VIRGINIA AVENUE                                                  Unliquidated
          NARROWS, VA 24124                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1458
                                                                             Is the claim subject to offset?     No       Yes

 3.461    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,208.00
          MCMASTER CARR SUPPLY COMPANY                                          Contingent
          6100 FULTON IND. BLVD                                                 Unliquidated
          ATLANTA, GA 30374-0100                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0951
                                                                             Is the claim subject to offset?     No       Yes

 3.462    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,875.00
          MCS ENGINEERING                                                       Contingent
          1881 CODDING ROAD                                                     Unliquidated
          ULSTER, PA 18850                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1459
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 158 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 178 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.463    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $43,848.00
          MEADOW LARK AGENCY, INC.                                              Contingent
          2913 MILLENNIUM CIRCLE                                                Unliquidated
          Billings, MT 59102                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       9037
                                                                             Is the claim subject to offset?     No       Yes

 3.464    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $6,819.00
          MELCO STEEL INC.                                                      Contingent
          109 EAST THIRD STREET                                                 Unliquidated
          KENNER, LA 70062                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1463
                                                                             Is the claim subject to offset?     No       Yes

 3.465    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $29,168.00
          MESSER LLC                                                            Contingent
          200 Somerset Corporate Blvd, 7000                                     Unliquidated
          Bridgewater, NJ 08807                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1081
                                                                             Is the claim subject to offset?     No       Yes

 3.466    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $7,176.00
          METALS USA                                                            Contingent
          1 FOUNDRY ROAD                                                        Unliquidated
          WAGGAMAN, LA 70094                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1468
                                                                             Is the claim subject to offset?     No       Yes

 3.467    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $75,410.00
          METSO MINERALS INDUSTRIES, INC                                        Contingent
          11451 JONES MALTSBERGER                                               Unliquidated
          SAN ANTONIO, TX 78216                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       4626
                                                                             Is the claim subject to offset?     No       Yes

 3.468    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,775.00
          MHX SOLUTIONS                                                         Contingent
          22707 S. WILMINGTON AVE.                                              Unliquidated
          CARSON, CA 90745                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1929
                                                                             Is the claim subject to offset?     No       Yes

 3.469    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,700.00
          MICHAEL WICHERS                                                       Contingent
          1620 HIGHLAND AVENUE                                                  Unliquidated
          Metairie, LA 70001                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0957
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 159 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 179 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.470    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $65,110.00
          MID CONTINENT COAL AND COKE CO.                                       Contingent
          COLUMBIA ROAD, SUITE 2000                                             Unliquidated
          BIRMINGHAM, AL 35216                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1471
                                                                             Is the claim subject to offset?     No       Yes

 3.471    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $11,188.00
          MIDSOUTH MACHINE & SERVICE COMPANY                                    Contingent
          534 NATIONAL DRIVE                                                    Unliquidated
          MARYVILLE, TN 37804                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       8336
                                                                             Is the claim subject to offset?     No       Yes

 3.472    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $903,330.00
          MINERAIS U.S. LLC.                                                    Contingent
          105 RAIDER BLVD.                                                      Unliquidated
          HILLSBOROUGH, NJ 08844                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1206
                                                                             Is the claim subject to offset?     No       Yes

 3.473    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $18,851.00
          ML METALLURGY LLC                                                     Contingent
          12395 PENDARVIS LN                                                    Unliquidated
          WALKER, LA 70785                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       8643
                                                                             Is the claim subject to offset?     No       Yes

 3.474    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $13,327.00
          MobleySafway Solutions, LLC                                           Contingent
          13207 Airline Highway                                                 Unliquidated
          Gonzales, LA 70737                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       8814
                                                                             Is the claim subject to offset?     No       Yes

 3.475    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $217,698.00
          MODERN AMERICAN                                                       Contingent
          P.O. BOX 1160                                                         Unliquidated
          AMELIA, LA 70340                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       7532
                                                                             Is the claim subject to offset?     No       Yes

 3.476    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $23,405.00
          MODERN MACHINE AND GRINDI                                             Contingent
          2001 CLARK ROAD                                                       Unliquidated
          DYER, IN 46311                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1477
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 160 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 180 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.477    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $103,907.00
          MODERN METALS RECYCLING, LLC                                          Contingent
          5880 One Perkins Place Dr, Ste 6A                                     Unliquidated
          Baton Rouge, LA 70808                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1104
                                                                             Is the claim subject to offset?     No       Yes

 3.478    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,465.00
          MODERN TRANSPORT NETWORK LLC                                          Contingent
          15901 CENTRAL COMMERCE R, SUITE 204                                   Unliquidated
          Plugerville, TX 78660                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       9196
                                                                             Is the claim subject to offset?     No       Yes

 3.479    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $402.00
          MODULAR SPACE CORPORATION                                             Contingent
          1200 SWEDESFORD ROAD                                                  Unliquidated
          Berwyn, PA 19312                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1478
                                                                             Is the claim subject to offset?     No       Yes

 3.480    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $213,323.00
          MONTGOMERY TRANSPORT, LLC                                             Contingent
          2563 COMMERCE CIRCLE                                                  Unliquidated
          BIRMINGHAM, AL 35217                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       7840
                                                                             Is the claim subject to offset?     No       Yes

 3.481    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $23,776.00
          MONTROSE AIR QUALITY SERVICES LLC                                     Contingent
          14530 Barringer CT                                                    Unliquidated
          Baton Rouge, LA 70809                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       5914
                                                                             Is the claim subject to offset?     No       Yes

 3.482    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $13,367.00
          MONUMENTAL TRANSPORTATIONS                                            Contingent
          165 GROVE PARK                                                        Unliquidated
          LAPLACE, LA 70068                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0301
                                                                             Is the claim subject to offset?     No       Yes

 3.483    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,919.00
          MOORE MEDICAL                                                         Contingent
          P.O. BOX 2740                                                         Unliquidated
          NEW BRITTAIN, CT 06050                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1479
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 161 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 181 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.484    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $13,487.00
          MORE SRL                                                              Contingent
          VIA S LUCIA 7                                                         Unliquidated
          GEMONA DEL FRIULI, UD 33013                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1480
                                                                             Is the claim subject to offset?     No       Yes

 3.485    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $104,970.00
          MOTION INDUSTRIES INC                                                 Contingent
          2956 INDUSTRIAL PARKWAY                                               Unliquidated
          KNOXVILLE, TN 37921                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0955
                                                                             Is the claim subject to offset?     No       Yes

 3.486    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $22,380.00
          MRC GLOBAL                                                            Contingent
          1100 1ST AVENUE                                                       Unliquidated
          HARVEY, LA 70058                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       7126
                                                                             Is the claim subject to offset?     No       Yes

 3.487    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67,293.00
          MSC INDUSTRIAL SUPPLY CO                                              Contingent
          524 ELMWOOD PARK BLVD, STE 160                                        Unliquidated
          HARAHAN, LA 70123                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0957
                                                                             Is the claim subject to offset?     No       Yes

 3.488    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $42,606.00
          MT SELECT, LLC                                                        Contingent
          2518 COMMERCE WAY                                                     Unliquidated
          BIRMINGHAM, AL 35205                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0690
                                                                             Is the claim subject to offset?     No       Yes

 3.489    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $8,734.00
          MULTIMEDIA TRAINING SYSTEMS INC                                       Contingent
          370 BROADMOOR AVENUE                                                  Unliquidated
          PITTSBURGH, PA, PA 15228                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1488
                                                                             Is the claim subject to offset?     No       Yes

 3.490    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $910.00
          MURPHY & MLLER, INC.                                                  Contingent
          39661 TREASURY CENTER                                                 Unliquidated
          CHICAGO, IL 60694-9600                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1107
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 162 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 182 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.491    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,095.00
          MUTUAL OF OMAHA INSURANCE CO                                          Contingent
          PO Box 2147                                                           Unliquidated
          OMAHA, NE 68103-2147                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       8379
                                                                             Is the claim subject to offset?     No       Yes

 3.492    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $14,250.00
          MUTUAL OF OMAHA INSURANCE                                             Contingent
          COMPANY                                                               Unliquidated
          PO Box 2147                                                           Disputed
          OMAHA, NE 68103-2147
                                                                             Basis for the claim:    Trade Debt
          Date(s) debt was incurred
          Last 4 digits of account number       8379                         Is the claim subject to offset?     No       Yes


 3.493    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $22,750.00
          MY IT, LLC                                                            Contingent
          6620 RIVERSIDE DRIVE, SUITE 200                                       Unliquidated
          Metairie, LA 70033                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       8429
                                                                             Is the claim subject to offset?     No       Yes

 3.494    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,644.00
          NAPA AUTO PARTS & SUPPLIES                                            Contingent
          516 HEMLOCK STREET                                                    Unliquidated
          LAPLACE, LA 70068                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1491
                                                                             Is the claim subject to offset?     No       Yes

 3.495    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,031.00
          NATIONAL ASSOCIATION OF                                               Contingent
          8000 MILLER COURT EAST                                                Unliquidated
          NORCROSS, GA 30071                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1492
                                                                             Is the claim subject to offset?     No       Yes

 3.496    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $13,889.00
          NATIONAL ELECTRIC MOTOR                                               Contingent
          11048 CLOVERLAND AVENUE                                               Unliquidated
          BATON ROUGE, LA 70809                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2576
                                                                             Is the claim subject to offset?     No       Yes

 3.497    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $40,987.00
          NATIONAL FILTER MEDIA                                                 Contingent
          8895 DEERFIELD DR                                                     Unliquidated
          OLIVE BRANCH, MS 38654                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       7898
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 163 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 183 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.498    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $40.00
          NATIONAL INSTITUTE OF STANDARDS AND                                   Contingent
          TECH                                                                  Unliquidated
          PO Box 301501                                                         Disputed
          LOS ANGELES, CA 90030-1505
                                                                             Basis for the claim:    Trade Debt
          Date(s) debt was incurred
          Last 4 digits of account number       2149                         Is the claim subject to offset?     No       Yes


 3.499    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $85,338.00
          NATIONAL METAL TRADING                                                Contingent
          PO BOX 1235                                                           Unliquidated
          WILLOUGHBY, OH 44096                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       7643
                                                                             Is the claim subject to offset?     No       Yes

 3.500    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,030.00
          NATIONAL OILWELL VARCO, LP dba                                        Contingent
          10353 RICHMOND                                                        Unliquidated
          HOUSTON, TX 77063                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       8212
                                                                             Is the claim subject to offset?     No       Yes

 3.501    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $53,009.00
          NETECH CORPORATION                                                    Contingent
          PO Box 99613                                                          Unliquidated
          Troy, MI 48099-9613                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2760
                                                                             Is the claim subject to offset?     No       Yes

 3.502    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $39,649.00
          NEW GEN PRODUCTS, LLC                                                 Contingent
          200 UNION BOWER CT., SUITE 210                                        Unliquidated
          Irving, TX 75061                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       8504
                                                                             Is the claim subject to offset?     No       Yes

 3.503    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $16,623.00
          NEW HART SERVICES INC                                                 Contingent
          110 Palm Terrace Blvd                                                 Unliquidated
          Deer Park, TX 77536                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       3853
                                                                             Is the claim subject to offset?     No       Yes

 3.504    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $455.00
          NICK NASH                                                             Contingent
          314 N Indiana St.                                                     Unliquidated
          Griffith, IN 46319                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       6671
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 164 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 184 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.505    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,797.00
          NIDEC INDUSTRIAL SOLUTIONS                                            Contingent
          7555 E PLEASANT VALLEY RD, STE 100                                    Unliquidated
          INDEPENDENCE, OH 44131                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       8615
                                                                             Is the claim subject to offset?     No       Yes

 3.506    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $200,478.00
          NORFOLK SOUTHERN RR                                                   Contingent
          P.O. BOX 532797                                                       Unliquidated
          ATLANTA, GA 30353                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1687
                                                                             Is the claim subject to offset?     No       Yes

 3.507    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $8,383.00
          NORFOLK SOUTHERN RR                                                   Contingent
          P.O. BOX 532797                                                       Unliquidated
          ATLANTA, GA 30353                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1687
                                                                             Is the claim subject to offset?     No       Yes

 3.508    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $40,491.00
          NORMAN LUMBER COMPANY                                                 Contingent
          9851 Clayton Road                                                     Unliquidated
          ST. LOUIS, MO 63124                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0959
                                                                             Is the claim subject to offset?     No       Yes

 3.509    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $154,374.00
          NORRIS & SON, INC                                                     Contingent
          4015 CALHOUN AVENUE                                                   Unliquidated
          CHATTANOOGA, TN 37407                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       9000
                                                                             Is the claim subject to offset?     No       Yes

 3.510    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $14,595.00
          NORTH AMERICAN CONSTRUCTION                                           Contingent
          5000 COMMERCE AVENUE                                                  Unliquidated
          BIRMINGHAM, AL 35210                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2578
                                                                             Is the claim subject to offset?     No       Yes

 3.511    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77,183.00
          NORTON COMPANY / dba SAINT                                            Contingent
          2015 BENT OAKS BLVD                                                   Unliquidated
          BILOXI, MS 39531                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1500
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 165 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 185 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.512    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $40,273.00
          NU LITE ELECTRICAL WHOLESALERS                                        Contingent
          850 EDWARDS AVENUE                                                    Unliquidated
          HARAHAN, LA 70123                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0961
                                                                             Is the claim subject to offset?     No       Yes

 3.513    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $757.00
          O'BRIEN STEEL SERVICE                                                 Contingent
          P.O. BOX 5699                                                         Unliquidated
          Peoria, IL 61601-5699                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       8317
                                                                             Is the claim subject to offset?     No       Yes

 3.514    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $243,937.00
          OAKLEY BARGE LINE INC                                                 Contingent
          3700 LINCOLN AVENUE                                                   Unliquidated
          NORTH LITTLE ROCK, AR 72114                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       7914
                                                                             Is the claim subject to offset?     No       Yes

 3.515    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $16,250.00
          OAKLEY BARGE LINE INC                                                 Contingent
          3700 LINCOLN AVENUE                                                   Unliquidated
          NORTH LITTLE ROCK, AR 72114                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       7914
                                                                             Is the claim subject to offset?     No       Yes

 3.516    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $38,000.00
          Oakley Barge Line Inc                                                 Contingent
          3700 LINCOLN AVENUE                                                   Unliquidated
          NORTH LITTLE ROCK, AR 72114                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       7914
                                                                             Is the claim subject to offset?     No       Yes

 3.517    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $6,576.00
          OCHSNER HEALTH SYSTEM                                                 Contingent
          735 WEST 5TH STREET                                                   Unliquidated
          LAPLACE, LA 70068                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       8295
                                                                             Is the claim subject to offset?     No       Yes

 3.518    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $25,213.00
          OCMET, INC.                                                           Contingent
          1700 NORTH HIGHLAND ROAD                                              Unliquidated
          PITTSBURGH, PA 15241                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1502
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 166 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 186 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.519    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $734.00
          OIL SKIMMERS INC                                                      Contingent
          12800 YORK ROAD, SUITE G                                              Unliquidated
          CLEVELAND, OH 44133                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2582
                                                                             Is the claim subject to offset?     No       Yes

 3.520    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $18,187.00
          OLIVER H VAN HORN CO INC                                              Contingent
          P.O. BOX 733455                                                       Unliquidated
          NEW ORLEANS, LA 70150                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1505
                                                                             Is the claim subject to offset?     No       Yes

 3.521    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,612.00
          OMEGA ENGINEERING INC                                                 Contingent
          ONE OMEGA DRIVE BOX 4047                                              Unliquidated
          STAMFORD, CT 06907                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1506
                                                                             Is the claim subject to offset?     No       Yes

 3.522    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $120,623.00
          OMNI SOURCE CORPORATION                                               Contingent
          4408 SOLUTIONS CENTER                                                 Unliquidated
          Chicago, IL 70677-4004                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       8021
                                                                             Is the claim subject to offset?     No       Yes

 3.523    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $351,999.00
          OPTA MINERALS (ELYRIA)                                                Contingent
          955 TAYLOR STREET                                                     Unliquidated
          ELYRIA, OH 44035                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       4436
                                                                             Is the claim subject to offset?     No       Yes

 3.524    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,680.00
          ORACLE CORP                                                           Contingent
          500 ORACLE PARKWAY MS 659804                                          Unliquidated
          REDWOOD SHORES, CA 94065                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2584
                                                                             Is the claim subject to offset?     No       Yes

 3.525    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $27,821.00
          ORIENT MACHINING AND WELDING CORP                                     Contingent
          14501 SOUTH WOOD STREET                                               Unliquidated
          HARVEY, IL 60426                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       5095
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 167 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 187 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.526    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $26,745.00
          OVERHEAD DOOR CO                                                      Contingent
          5451 MOUNES STREET                                                    Unliquidated
          HARAHAN, LA 70123                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1508
                                                                             Is the claim subject to offset?     No       Yes

 3.527    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $15,416.00
          OVERHEAD MATERIAL HANDLING                                            Contingent
          25 W NORTH AVE UNIT D                                                 Unliquidated
          VILLA PARK, IL 60181                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1511
                                                                             Is the claim subject to offset?     No       Yes

 3.528    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,260.00
          OXYLANCE CORPORATION                                                  Contingent
          2501 27TH STREET NORTH                                                Unliquidated
          BIRMINGHAM, AL 35234                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1513
                                                                             Is the claim subject to offset?     No       Yes

 3.529    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $70,773.00
          P&S TRANSPORTATION INC                                                Contingent
          1810 AVENUE C                                                         Unliquidated
          ENSLEY, AL 35218                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       6232
                                                                             Is the claim subject to offset?     No       Yes

 3.530    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,969.00
          PAC STAINLESS LTD                                                     Contingent
          7115 REVENUE DRIVE                                                    Unliquidated
          BATON ROUGE, LA 70809                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0965
                                                                             Is the claim subject to offset?     No       Yes

 3.531    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $657,398.00
          PACIFIC FOUNDRY COMPANY                                               Contingent
          136 DURHAM AVENUE                                                     Unliquidated
          NEW JERSEY, NJ 08840                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1515
                                                                             Is the claim subject to offset?     No       Yes

 3.532    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $18,935.00
          PALA-INTERSTATE LLC                                                   Contingent
          16347 OLD HAMMOND HIGHWAY                                             Unliquidated
          BATON ROUGE, LA 70895                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       7840
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 168 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 188 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.533    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $30,693.00
          PALADIN FREIGHT SOLUTIONS                                             Contingent
          4087 VISCOUNT AVE                                                     Unliquidated
          MEMPHIS, TN 38118                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       9168
                                                                             Is the claim subject to offset?     No       Yes

 3.534    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $7,588.00
          PANNIER CORPORATION                                                   Contingent
          207 SANDUSKY STREET                                                   Unliquidated
          PITTSBURGH, PA , USA, PA 15212                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       6765
                                                                             Is the claim subject to offset?     No       Yes

 3.535    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $6,068.00
          PARTEK LABORATORIES, INC                                              Contingent
          225 SOUTH HOLLYWOOD ROAD                                              Unliquidated
          HOUMA, LA 70360                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       7850
                                                                             Is the claim subject to offset?     No       Yes

 3.536    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $32,018.00
          PAUL TRANSPORTATION, INC.                                             Contingent
          15202 E. Admiral Place                                                Unliquidated
          Tulsa, OK 74113                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       7593
                                                                             Is the claim subject to offset?     No       Yes

 3.537    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,989.00
          PC CAMPANA INC                                                        Contingent
          1374 EAST 28TH DRIVE                                                  Unliquidated
          LORAIN, OH 44055                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2593
                                                                             Is the claim subject to offset?     No       Yes

 3.538    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,295.00
          PC CONNECTION SALES CORPORATION                                       Contingent
          730 MILFORD ROAD                                                      Unliquidated
          Merrimack, NH 03054-4631                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       9473
                                                                             Is the claim subject to offset?     No       Yes

 3.539    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $11,471.00
          PEAK RYZEX INC                                                        Contingent
          10330 OLD COLUMBIA ROAD                                               Unliquidated
          COLUMBIA, MD 21046                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       5755
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 169 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 189 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.540    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $8,459,700.00
          Pension Benefit Guarantee Corporation                                 Contingent
          1200 Kstreet N.W.                                                     Unliquidated
          Attention: Simon J. Torres, Esq.                                      Disputed
          Washington, DC 20005-4026
                                                                             Basis for the claim:    Pension Funding Obligation
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.541    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $27.00
          PEOPLES GAS                                                           Contingent
          P.O. BOX 2968                                                         Unliquidated
          Milwaukee, WI 53201-2968                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1518
                                                                             Is the claim subject to offset?     No       Yes

 3.542    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $23,762.00
          PGT TRUCKING, INC                                                     Contingent
          1 PGT WAY                                                             Unliquidated
          MONACA, PA 15061                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2895
                                                                             Is the claim subject to offset?     No       Yes

 3.543    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $455.00
          PHILIP TROXCLAIR / PETTY CASH                                         Contingent
          4390 PETERS ROAD                                                      Unliquidated
          HARVEY, LA 70058                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1981
                                                                             Is the claim subject to offset?     No       Yes

 3.544    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,171.00
          PI&I MOTOR EXPRESS                                                    Contingent
          908 BROADWAY                                                          Unliquidated
          MASURY, OH 44438                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       6231
                                                                             Is the claim subject to offset?     No       Yes

 3.545    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $91,960.00
          PICO CHEMICAL CORP                                                    Contingent
          400 EAST 16TH STREET                                                  Unliquidated
          CHICAGO HEIGHTS, IL 60411                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1522
                                                                             Is the claim subject to offset?     No       Yes

 3.546    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $515.00
          PINNACLE POLYMERS                                                     Contingent
          PO DRAWER E                                                           Unliquidated
          GARYVILLE, LA 70051                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       8073
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 170 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 190 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.547    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $20,981.00
          PIP'S IRON WORKS, INC                                                 Contingent
          900 EBENEZER ROAD                                                     Unliquidated
          KNOXVILLE, TN 37923                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       9638
                                                                             Is the claim subject to offset?     No       Yes

 3.548    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $304.00
          PITNEY BOWES                                                          Contingent
          PO Box 856460                                                         Unliquidated
          Louisville, KY 40285-6460                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1119
                                                                             Is the claim subject to offset?     No       Yes

 3.549    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $892.00
          PITNEY BOWES GLOBAL FINANCIAL                                         Contingent
          P.O. BOX 371887                                                       Unliquidated
          PITTSBURGH, PA 15250-7887                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       4256
                                                                             Is the claim subject to offset?     No       Yes

 3.550    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $16,644.00
          PLS LOGISTICS SERVICES                                                Contingent
          3120 UNIONVILLE ROAD                                                  Unliquidated
          CRANBERRY TWP, PA 16066                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0925
                                                                             Is the claim subject to offset?     No       Yes

 3.551    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,500.00
          PLUNKETT ENERGY AND INDUSTRIAL                                        Contingent
          9723 HWY 62-82                                                        Unliquidated
          WOLFFORTH, TX 79382                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       9935
                                                                             Is the claim subject to offset?     No       Yes

 3.552    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $26,880.00
          PME BABBITT BEARINGS                                                  Contingent
          518 W CRESCENTVILLE RD                                                Unliquidated
          CINCINNATI, OH 45246                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1526
                                                                             Is the claim subject to offset?     No       Yes

 3.553    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $232.00
          POINT EIGHT POWER                                                     Contingent
          1510 ENGINEERS RD                                                     Unliquidated
          BELLE CHASSE, LA 70037                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       8082
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 171 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 191 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.554    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $13,502.00
          PONTCHARTRAIN MATERIAL CO.                                            Contingent
          P O BOX 8005                                                          Unliquidated
          NEW ORLEANS, LA 70182                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       8086
                                                                             Is the claim subject to offset?     No       Yes

 3.555    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,647.00
          POSITIVE RESULTS INC                                                  Contingent
          5637 GALERIA DRIVE 103                                                Unliquidated
          BATON ROUGE, LA 70810                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2601
                                                                             Is the claim subject to offset?     No       Yes

 3.556    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10,745.00
          POSITIVE RESULTS INC                                                  Contingent
          5637 GALERIA DRIVE 103                                                Unliquidated
          BATON ROUGE, LA 70810                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2601
                                                                             Is the claim subject to offset?     No       Yes

 3.557    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,081.00
          PRECISION METALS INC                                                  Contingent
          100 SKYLANE ROAD                                                      Unliquidated
          ST SIMONS ISLAND, GA 31522                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1529
                                                                             Is the claim subject to offset?     No       Yes

 3.558    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $7,732.00
          PREMIER LOGISTICS                                                     Contingent
          4937 S 45TH W AVE                                                     Unliquidated
          TULSA, OK 74107                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       3048
                                                                             Is the claim subject to offset?     No       Yes

 3.559    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,079.00
          PRIMERO SERVICES, INC                                                 Contingent
          1759 L and A Road                                                     Unliquidated
          Metairie, LA 70001                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       6838
                                                                             Is the claim subject to offset?     No       Yes

 3.560    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $20,315.00
          PRIMETALS TECHNOLOGIES MEXICO                                         Contingent
          CARRETERA A MIGUEL ALEMAN KM26                                        Unliquidated
          APODACA, NL 66637                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       6476
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 172 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 192 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.561    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $147,467.00
          PRIMETALS TECHNOLOGIES USA LLC                                        Contingent
          50 PRESCOTT STREET                                                    Unliquidated
          WORCESTER, MA 01605-2665                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0954
                                                                             Is the claim subject to offset?     No       Yes

 3.562    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $15,289.00
          PRINCETON TMX                                                         Contingent
          110 WEST BERRY, SUITE 1500                                            Unliquidated
          Fort Wayne, IN 46802                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       8301
                                                                             Is the claim subject to offset?     No       Yes

 3.563    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $13,498.00
          PROCESS BARRON                                                        Contingent
          2770 WELBORN ST.                                                      Unliquidated
          PELHAM, AL 35124                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1533
                                                                             Is the claim subject to offset?     No       Yes

 3.564    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $65,460.00
          PROCESS TECHNOLOGY INTL                                               Contingent
          4950 S. ROYAL ATLANTA DR SUITE A                                      Unliquidated
          TUCKER, GA 30084-6608                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0969
                                                                             Is the claim subject to offset?     No       Yes

 3.565    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $779,667.00
          PROLER SOUTHWEST INC.                                                 Contingent
          P.O. BOX 53028                                                        Unliquidated
          HOUSTON, TX 77052                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       8106
                                                                             Is the claim subject to offset?     No       Yes

 3.566    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $64,590.00
          PROTERA TECHNOLOGIES, INC.                                            Contingent
          1 WESTBROOK CORPORATE CE, SUITE 560                                   Unliquidated
          WESTCHESTER, IL 60154                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       7792
                                                                             Is the claim subject to offset?     No       Yes

 3.567    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $752,954.00
          PROTRADE STEEL COMPANY, LTD                                           Contingent
          5700 DARROW RD, SUITE 114                                             Unliquidated
          HUDSON, OH 44236                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       8388
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 173 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 193 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.568    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,700.00
          PROTRADE STEEL COMPANY, LTD                                           Contingent
          5700 DARROW RD, SUITE 114                                             Unliquidated
          HUDSON, OH 44236                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       8388
                                                                             Is the claim subject to offset?     No       Yes

 3.569    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $709.00
          PUBLIC SERVICE COMPANY OF OK                                          Contingent
          PO BOX 371496                                                         Unliquidated
          Pittsburg, PA 15250-7496                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1534
                                                                             Is the claim subject to offset?     No       Yes

 3.570    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $463,522.00
          PULL A PART                                                           Contingent
          4473 TILLY MILL ROAD                                                  Unliquidated
          ATLANTA, GA 30360                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       5606
                                                                             Is the claim subject to offset?     No       Yes

 3.571    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $6,984.00
          PULSE TECHNOLOGY                                                      Contingent
          312 ROBERTS ROAD                                                      Unliquidated
          CHESTERTON, IN 46304                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0939
                                                                             Is the claim subject to offset?     No       Yes

 3.572    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,078.00
          Q STAR CORPORATION                                                    Contingent
          102 BERRYCHECK HILL                                                   Unliquidated
          PEACHTREE CITY, GA 30269                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1536
                                                                             Is the claim subject to offset?     No       Yes

 3.573    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $13,338.00
          QUALITY BOLT AND SCREW                                                Contingent
          9454 S. CHOCTAW DRIVE                                                 Unliquidated
          BATON ROUGE, LA 70815                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0971
                                                                             Is the claim subject to offset?     No       Yes

 3.574    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $18,450.00
          Quality Cast Industrial Products                                      Contingent
          P.O. BOX 1115                                                         Unliquidated
          Hermitage, PA 16148                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1538
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 174 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 194 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.575    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $58,596.00
          QUALITY INDUSTRIAL CONST, LLC                                         Contingent
          30336 HIGHWAY 3125                                                    Unliquidated
          Paulina, LA 70763                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1044
                                                                             Is the claim subject to offset?     No       Yes

 3.576    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $179,870.00
          QUALITY MACHINE MANUFACTURING                                         Contingent
          32838 LA 642 N.                                                       Unliquidated
          PAULINA, LA 70763                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0972
                                                                             Is the claim subject to offset?     No       Yes

 3.577    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $163,224.00
          QUALITY MACHINE WORKS                                                 Contingent
          3451 HWY. 3125                                                        Unliquidated
          PAULINA, LA 70763                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0973
                                                                             Is the claim subject to offset?     No       Yes

 3.578    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,283.00
          QUANTUM-PM LLC                                                        Contingent
          642 TIMBERLAKE DRIVE                                                  Unliquidated
          CHAPIN, SC 29036                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       7807
                                                                             Is the claim subject to offset?     No       Yes

 3.579    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $6,982.00
          RAD COM SYSTEMS CORP                                                  Contingent
          2931 PORTLAND DRIVE                                                   Unliquidated
          OAKVILLE, ON L6H 5S4                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       6934
                                                                             Is the claim subject to offset?     No       Yes

 3.580    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $47,820.00
          RADIAMETRICS TECHNOLOGIES                                             Contingent
          1313 G STREET                                                         Unliquidated
          LORAIN, OH 44052                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0975
                                                                             Is the claim subject to offset?     No       Yes

 3.581    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,495.00
          RAIL SCALE INC                                                        Contingent
          111 NATURE WALK PARKWAY SUITE 105                                     Unliquidated
          ST AUGUSTINE, FL 32092                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0973
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 175 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 195 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.582    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $300.00
          RAND MCNALLY                                                          Contingent
          75 Remittance Drive                                                   Unliquidated
          Chicago, IL 60675-3043                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1873
                                                                             Is the claim subject to offset?     No       Yes

 3.583    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $8,192.00
          RED D ARC                                                             Contingent
          18180 SWAMP ROAD                                                      Unliquidated
          PRAIRIEVILLE, LA 70769                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2617
                                                                             Is the claim subject to offset?     No       Yes

 3.584    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $23,808.00
          RED WING STORE - BATON ROUGE                                          Contingent
          8729 SIEGEN LANE                                                      Unliquidated
          BATON ROUGE, LA 70810-1945                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       8296
                                                                             Is the claim subject to offset?     No       Yes

 3.585    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $342.00
          REFRACTORIES INC                                                      Contingent
          P.O. BOX 87267                                                        Unliquidated
          HOUSTON, TX 77287                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1545
                                                                             Is the claim subject to offset?     No       Yes

 3.586    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155,873.00
          Refractory Sales & Service Co, Inc.                                   Contingent
          1750 Highway 150                                                      Unliquidated
          Bessemer, AL 35022                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0976
                                                                             Is the claim subject to offset?     No       Yes

 3.587    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,660.00
          RELADYNE RELIABILITY SERVICES, INC.                                   Contingent
          3713 PROGRESS ST NE                                                   Unliquidated
          Canton, OH 44705                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       8752
                                                                             Is the claim subject to offset?     No       Yes

 3.588    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $307.00
          RELIABLE FIRE EQUIPMENT COMPANY                                       Contingent
          12845 SOUTH CICERO AVENUE                                             Unliquidated
          ALSIP, IL 60658                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1549
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 176 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 196 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.589    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $63,840.00
          RELIANT RECYCLING INC                                                 Contingent
          P. O. Box 909 (305 Dickson Road - 7                                   Unliquidated
          HOUMA, LA 70361                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       8351
                                                                             Is the claim subject to offset?     No       Yes

 3.590    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $589.00
          RELYANT                                                               Contingent
          5660 NEW NORTHSIDE DRIVE                                              Unliquidated
          ATLANTA, GA 30328                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       3147
                                                                             Is the claim subject to offset?     No       Yes

 3.591    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $102.00
          REMTRON                                                               Contingent
          Dept. LA 22825                                                        Unliquidated
          Pasadena, CA 91185                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1876
                                                                             Is the claim subject to offset?     No       Yes

 3.592    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,511.00
          REPUBLIC SERVICES #264                                                Contingent
          73 W NOBLESTOWN ROAD                                                  Unliquidated
          Carnegie, PA 15106                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1225
                                                                             Is the claim subject to offset?     No       Yes

 3.593    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,613.00
          REPUBLIC SERVICES #721                                                Contingent
          13701 SOUTH KOSTNER                                                   Unliquidated
          Crestwood, IL 60445                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0306
                                                                             Is the claim subject to offset?     No       Yes

 3.594    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $148,874.00
          RESCO PRODUCTS INC                                                    Contingent
          6600 STEUBENVILLE PIKE                                                Unliquidated
          PITTSBURGH, PA 15205                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1554
                                                                             Is the claim subject to offset?     No       Yes

 3.595    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $213.00
          RESERVE TELECOMMUNICATIONS                                            Contingent
          105 RTC DRIVE                                                         Unliquidated
          RESERVE, LA 70084                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       8772
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 177 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 197 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.596    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $22,969.00
          REUNING MCKIM, INC                                                    Contingent
          P.O. BOX 188                                                          Unliquidated
          SAXONBURG, PA 16056-0188                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0978
                                                                             Is the claim subject to offset?     No       Yes

 3.597    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $39,603.00
          RFX, INC                                                              Contingent
          57 Litlefield St                                                      Unliquidated
          Avon, MA 02322                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       8078
                                                                             Is the claim subject to offset?     No       Yes

 3.598    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $225,449.00
          RHI US LTD                                                            Contingent
          9245 CALUMET AVE., SUITE 100                                          Unliquidated
          MUNSTER, IN 46321                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       3090
                                                                             Is the claim subject to offset?     No       Yes

 3.599    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $18,171.00
          RHI US LTD                                                            Contingent
          9245 CALUMET AVE., SUITE 100                                          Unliquidated
          MUNSTER, IN 46321                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       3090
                                                                             Is the claim subject to offset?     No       Yes

 3.600    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,200.00
          RICHARD GOUGE DBA                                                     Contingent
          2495 OLD HARRIMAN HWY                                                 Unliquidated
          OLIVER SPRING, TN 37840                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2556
                                                                             Is the claim subject to offset?     No       Yes

 3.601    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $20,700.00
          RIGHT AWAY MAINTENANCE CO LLC                                         Contingent
          2545 WEST PARK AVENUE                                                 Unliquidated
          GRAY, LA 70359                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1312
                                                                             Is the claim subject to offset?     No       Yes

 3.602    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,450.00
          RIGHT AWAY MAINTENANCE CO LLC                                         Contingent
          2545 WEST PARK AVENUE                                                 Unliquidated
          GRAY, LA 70359                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1312
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 178 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 198 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.603    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,680.00
          RIPS SAFETY TRAINING & CONSULT LLC                                    Contingent
          19417 RIP ROAD                                                        Unliquidated
          VACHERIE, LA 70090                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       8321
                                                                             Is the claim subject to offset?     No       Yes

 3.604    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $116,950.00
          RIVER BIRCH INC                                                       Contingent
          2000 SOUTH KENNER ROAD                                                Unliquidated
          AVONDALE, LA 70094                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1555
                                                                             Is the claim subject to offset?     No       Yes

 3.605    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $21,685.00
          RIVER BIRCH INC                                                       Contingent
          2000 SOUTH KENNER ROAD                                                Unliquidated
          AVONDALE, LA 70094                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1555
                                                                             Is the claim subject to offset?     No       Yes

 3.606    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $343,316.00
          RIVER BIRCH LANDFILL                                                  Contingent
          2000 SOUTH KENNER ROAD                                                Unliquidated
          AVONDALE, LA 70094                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       8564
                                                                             Is the claim subject to offset?     No       Yes

 3.607    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $2,310,999.00
          RIVER PARISH CONTRACTORS INC                                          Contingent
          4007 West Airline Hwy                                                 Unliquidated
          RESERVE, LA 70084-0545                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2770
                                                                             Is the claim subject to offset?     No       Yes

 3.608    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $27,078.00
          RIVER PARISH CONTRACTORS INC                                          Contingent
          4007 West Airline Hwy                                                 Unliquidated
          RESERVE, LA 70084-0545                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2770
                                                                             Is the claim subject to offset?     No       Yes

 3.609    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $403.00
          RIVER PARISHES OIL CO                                                 Contingent
          15731 AIRLINE HWY                                                     Unliquidated
          NORCO, LA 70079                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0980
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 179 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 199 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.610    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $236,821.00
          RIVERBEND TRANSPORT                                                   Contingent
          23460 NETWORK PLACE                                                   Unliquidated
          CHICAGO, IL 60673-1234                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0260
                                                                             Is the claim subject to offset?     No       Yes

 3.611    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $15,856.00
          RIVERLANDS TERMINIX                                                   Contingent
          P.O. BOX 369                                                          Unliquidated
          LAPLACE, LA 70069-0369                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1564
                                                                             Is the claim subject to offset?     No       Yes

 3.612    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,364.00
          ROANE CO PUBLIC UTILITY                                               Contingent
          123 POST OAK VALLEY RD                                                Unliquidated
          KINGSTON, TN 37763                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       4174
                                                                             Is the claim subject to offset?     No       Yes

 3.613    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $22,931.00
          Roane County Trustee                                                  Contingent
          PO Box 296                                                            Unliquidated
          Kingston, LA 37763                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Real Estate Taxes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.614    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,259.00
          Robert A Beal 328 CSG                                                 Contingent
          1156 Cambridge Drive                                                  Unliquidated
          Grayslake, IL 60030                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0942
                                                                             Is the claim subject to offset?     No       Yes

 3.615    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $7,477.00
          Robert M Robinson                                                     Contingent
          952 PAUL ACUFF LANE                                                   Unliquidated
          Loudon, TN 37774                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0569
                                                                             Is the claim subject to offset?     No       Yes

 3.616    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $894.00
          ROBERT REFRIGERATION SERVICE                                          Contingent
          1028 W HARIMAW CRT                                                    Unliquidated
          METAIRIE, LA 70001                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       7856
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 180 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 200 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.617    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $361,536.00
          ROCHESTER IRON AND METAL, INC.                                        Contingent
          1552 E. LUCAS STREET                                                  Unliquidated
          ROCHESTER, IN 46975                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1351
                                                                             Is the claim subject to offset?     No       Yes

 3.618    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $16,203.00
          ROCKWOOD                                                              Contingent
          110 NORTH CHAMBERLAIN AVE.                                            Unliquidated
          ROCKWOOD, TN 37854                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1568
                                                                             Is the claim subject to offset?     No       Yes

 3.619    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $71,312.00
          ROEHL FLATBED & SPECIALIZED                                           Contingent
          1916 29TH STREET                                                      Unliquidated
          MARSHFIELD, WI 54449                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       7798
                                                                             Is the claim subject to offset?     No       Yes

 3.620    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $30,855.00
          Rogers County Treasurer                                               Contingent
          200 S Lynn Riggs Blvd.                                                Unliquidated
          Claremore, OK 74017                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Real Estate Taxes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.621    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $44,692.00
          ROGERS PETROLEUM                                                      Contingent
          1634 W. FIRST NORTH ST.                                               Unliquidated
          MORRISTOWN, TN 37814                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0981
                                                                             Is the claim subject to offset?     No       Yes

 3.622    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $37,732.00
          ROLL TOOLING SPECIALISTS                                              Contingent
          60 MT. CARMEL ROAD                                                    Unliquidated
          CAMDEN, TN 38320                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       8324
                                                                             Is the claim subject to offset?     No       Yes

 3.623    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $14,500.00
          ROLL TOOLING SPECIALISTS                                              Contingent
          60 MT. CARMEL ROAD                                                    Unliquidated
          CAMDEN, TN 38320                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       8324
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 181 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 201 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.624    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,187.00
          ROSETTA STONE LTD                                                     Contingent
          135 WEST MARKET STREET                                                Unliquidated
          HARRISONBURG, VA 22801                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1637
                                                                             Is the claim subject to offset?     No       Yes

 3.625    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,005.00
          ROTO ROOTER PLUMBING CO                                               Contingent
          1430 W FULLERTON AVE.                                                 Unliquidated
          ADDISON, IL 60101                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2633
                                                                             Is the claim subject to offset?     No       Yes

 3.626    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $29,111.00
          RUAN TRANSPORTATION MGMT. SYSTEM                                      Contingent
          666 GRAND AVENUE                                                      Unliquidated
          Des Moines, IA 50309-0977                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1256
                                                                             Is the claim subject to offset?     No       Yes

 3.627    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $19,170.00
          RUBICON REFRACTORIES, INC                                             Contingent
          5028 COLUMBIA AVENUE                                                  Unliquidated
          HAMMOND, IN 46327                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1572
                                                                             Is the claim subject to offset?     No       Yes

 3.628    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $211,610.00
          RUSSIAN FERRO ALLOYS, INC.                                            Contingent
          4215 EDISON LAKES PKWY, SUITE 140                                     Unliquidated
          MISHAWAKA, IN 46545                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0982
                                                                             Is the claim subject to offset?     No       Yes

 3.629    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $73,524.00
          S & B INDUSTRIAL CONTRACTING INC                                      Contingent
          109 SACK LANE                                                         Unliquidated
          BOYERS, PA 16020                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       7652
                                                                             Is the claim subject to offset?     No       Yes

 3.630    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $8,424.00
          S D MYERS LLC                                                         Contingent
          180 SOUTH AVENUE                                                      Unliquidated
          TALMADGE, OH 44278                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1573
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 182 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 202 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.631    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $30,723.00
          S P SAMSON GMBH                                                       Contingent
          999 East Touhy Avenue Suite 465                                       Unliquidated
          Des Plaines, IL 60018                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2776
                                                                             Is the claim subject to offset?     No       Yes

 3.632    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $9,561.00
          S P SAMSON GMBH                                                       Contingent
          999 East Touhy Avenue Suite 465                                       Unliquidated
          Des Plaines, IL 60018                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2776
                                                                             Is the claim subject to offset?     No       Yes

 3.633    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,180.00
          S.E.S., LLC                                                           Contingent
          BEESON ST, ALLIANCE, OHIO 1507                                        Unliquidated
          ALLIANCE, OH 44601                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       7391
                                                                             Is the claim subject to offset?     No       Yes

 3.634    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,759.00
          SAFE T SYSTEMS INC                                                    Contingent
          2051 CASTAIC LANE                                                     Unliquidated
          KNOXVILLE, TN 37932                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       7645
                                                                             Is the claim subject to offset?     No       Yes

 3.635    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $14,347.00
          SAFETY KLEEN CORP                                                     Contingent
          6617 PLEASANT RIDGE ROAD                                              Unliquidated
          KNOXVILLE, TN 37921                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1574
                                                                             Is the claim subject to offset?     No       Yes

 3.636    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $16,302.00
          Safety Shoe Distributors, LLP                                         Contingent
          9330 Lawndale Avenue                                                  Unliquidated
          Houston, TX 77012                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0984
                                                                             Is the claim subject to offset?     No       Yes

 3.637    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $9,999.00
          SCF MARINE INC.                                                       Contingent
          801 N SECOND STREET                                                   Unliquidated
          ST. LOUIS, MO 63102                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       9226
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 183 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 203 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.638    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,712.00
          SCHILLI TRANSPORTATION SERVICES INC                                   Contingent
          3535 BRADY LANE                                                       Unliquidated
          LAFAYETTE, IN 47909                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       6238
                                                                             Is the claim subject to offset?     No       Yes

 3.639    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $6,972.00
          SCHWEITZER ROLLING TECHNOLOGY, INC.                                   Contingent
          7 FERNCROFT DRIVE                                                     Unliquidated
          TORONTO, ON M1N 2X3                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1577
                                                                             Is the claim subject to offset?     No       Yes

 3.640    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $575.00
          SCIONEAUX LLC                                                         Contingent
          643 CENTRAL AVENUE                                                    Unliquidated
          RESERVE, LA 70084                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1579
                                                                             Is the claim subject to offset?     No       Yes

 3.641    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,194.00
          SCLTC RIVER PARISHES CAMPUS                                           Contingent
          181 REGALA PARK ROAD                                                  Unliquidated
          RESERVE, LA 70084                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1086
                                                                             Is the claim subject to offset?     No       Yes

 3.642    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $11,630.00
          Scott Armature Sales &                                                Contingent
          2825 Engineer South Road                                              Unliquidated
          Belle Chase, LA 70037                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0985
                                                                             Is the claim subject to offset?     No       Yes

 3.643    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $76,863.00
          SCOTT ARMATURE, LLC                                                   Contingent
          2821 ENGINEERS ROAD                                                   Unliquidated
          BELLE CHASSE, LA 70037                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       9232
                                                                             Is the claim subject to offset?     No       Yes

 3.644    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,736.00
          SCOTT GLENN COMPANY, LLC                                              Contingent
          P.O. BOX 660088                                                       Unliquidated
          BIRMINGHAM, AL 35266                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1580
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 184 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 204 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.645    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $403,151.00
          SCRAP CONNECTION                                                      Contingent
          1954 HIGHWAY 182                                                      Unliquidated
          HOUMA, LA 70364                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       7751
                                                                             Is the claim subject to offset?     No       Yes

 3.646    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $153,868.00
          SHELL ENERGY NORTH AMERICA                                            Contingent
          P.O. BOX 7247-6355                                                    Unliquidated
          PHILADELPHIA, PA 19170-6355                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2230
                                                                             Is the claim subject to offset?     No       Yes

 3.647    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $156,945.00
          Shell Energy North America, L.P.                                      Contingent
          1000 Main Street                                                      Unliquidated
          Level 12                                                              Disputed
          Houston, TX 77002
                                                                             Basis for the claim:    Utilities
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.648    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,432.00
          SHI INTERNATIONAL CORP.                                               Contingent
          290 DAVIDSON AVE.                                                     Unliquidated
          SOMERSET, NJ 08873                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0947
                                                                             Is the claim subject to offset?     No       Yes

 3.649    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $17,644.00
          SHI INTERNATIONAL CORP.                                               Contingent
          290 DAVIDSON AVE.                                                     Unliquidated
          SOMERSET, NJ 08873                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0947
                                                                             Is the claim subject to offset?     No       Yes

 3.650    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $349.00
          SHURCO LLC                                                            Contingent
          2309 SHURLOK ST                                                       Unliquidated
          YANKTON, SD 57078                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       8938
                                                                             Is the claim subject to offset?     No       Yes

 3.651    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,660.00
          SIEMENS INDUSTRY, INC                                                 Contingent
          501 TECHNOLOGY DRIVE                                                  Unliquidated
          Canonsburg, PA 15317                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1526
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 185 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 205 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.652    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $193,894.00
          SIGNAL METAL INDUSTRIES                                               Contingent
          P.O. BOX 171178                                                       Unliquidated
          IRVING, TX 75017-1178                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1589
                                                                             Is the claim subject to offset?     No       Yes

 3.653    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $35,365.00
          Signal Metal Industries                                               Contingent
          P.O. BOX 171178                                                       Unliquidated
          IRVING, TX 75017-1178                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1589
                                                                             Is the claim subject to offset?     No       Yes

 3.654    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $43,078.00
          SIGNODE CORPORATION                                                   Contingent
          3650 W LAKE AVE                                                       Unliquidated
          GLENVIEW, IL 60026                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0990
                                                                             Is the claim subject to offset?     No       Yes

 3.655    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $125,423.00
          SMARTWAY TRANSPORTATION, INC                                          Contingent
          10901 GRANADA LANE                                                    Unliquidated
          OVERLAND PARK, KS 66211                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       9756
                                                                             Is the claim subject to offset?     No       Yes

 3.656    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $56,904.00
          SME SALES & SERVICE, INC.                                             Contingent
          328 ALEY HILL ROAD                                                    Unliquidated
          BEAVER FALLS, PA 15010                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1593
                                                                             Is the claim subject to offset?     No       Yes

 3.657    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $150.00
          SMITH SERVICES INC                                                    Contingent
          4 TURNPIKE INDUSTRIAL PK                                              Unliquidated
          PRINCETON, WY 24740                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1594
                                                                             Is the claim subject to offset?     No       Yes

 3.658    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $51,619.00
          SMS Concast Canada Inc. (Accumold)                                    Contingent
          PO Box 248                                                            Unliquidated
          Huron Park, ON N0M 1Y0                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1196
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 186 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 206 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.659    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $260,589.00
          SOPUS PRODUCTS                                                        Contingent
          630 W PRIEN LAKE ROAD, SUITE B 272                                    Unliquidated
          LAKE CHARLES, LA 70601                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1597
                                                                             Is the claim subject to offset?     No       Yes

 3.660    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,309.00
          SOUTHEAST BUSINESS SYSTEM                                             Contingent
          202 MARKET STREET                                                     Unliquidated
          Hammond, LA 70401                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1600
                                                                             Is the claim subject to offset?     No       Yes

 3.661    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $116,778.00
          SOUTHERN ALLOY CORP                                                   Contingent
          U.S. HIGHWAY 280                                                      Unliquidated
          SYLACAUGA, AL 35150                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1601
                                                                             Is the claim subject to offset?     No       Yes

 3.662    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,108.00
          SOUTHERN CHEM INDUSTRIES                                              Contingent
          P.O. BOX 222                                                          Unliquidated
          LAPLACE, LA 70069                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1602
                                                                             Is the claim subject to offset?     No       Yes

 3.663    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $101,230.00
          SOUTHERN HAULERS CO., L.L.C.                                          Contingent
          P.O. BOX 9182                                                         Unliquidated
          YOUNGSTOWN, OH 44513                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0158
                                                                             Is the claim subject to offset?     No       Yes

 3.664    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $215,488.00
          SOUTHERN POWER SYSTEMS                                                Contingent
          8437 JOOR ROAD                                                        Unliquidated
          BATON ROUGE, LA 70818                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1604
                                                                             Is the claim subject to offset?     No       Yes

 3.665    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $20,584.00
          SOUTHERN POWER SYSTEMS                                                Contingent
          8437 JOOR ROAD                                                        Unliquidated
          BATON ROUGE, LA 70818                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1604
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 187 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 207 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.666    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,464.00
          SOUTHERN RECYCLING, LLC                                               Contingent
          902 JULIA ST.                                                         Unliquidated
          NEW ORLEANS, LA 70113                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       9436
                                                                             Is the claim subject to offset?     No       Yes

 3.667    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $8,720.00
          SOUTHERN STUD WELD INC                                                Contingent
          3645 CONFLANS ROAD                                                    Unliquidated
          IRVING, TX 75061                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       5794
                                                                             Is the claim subject to offset?     No       Yes

 3.668    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,727.00
          SOUTHERN TANK & MFG. INC.                                             Contingent
          1501 HAYNES AVENUE                                                    Unliquidated
          OWENSBORO, KY 42302                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1143
                                                                             Is the claim subject to offset?     No       Yes

 3.669    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $36,286.00
          SOUTHLAND FIRE & SAFETY                                               Contingent
          15712 RIVER ROAD                                                      Unliquidated
          NORCO, LA 70079                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0992
                                                                             Is the claim subject to offset?     No       Yes

 3.670    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $440,190.00
          Southwestern Graphite Co                                              Contingent
          2564 Hwy 12                                                           Unliquidated
          Dequincy, LA 70633                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0993
                                                                             Is the claim subject to offset?     No       Yes

 3.671    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $17,831.00
          Southwestern Graphite Co                                              Contingent
          2564 Hwy 12                                                           Unliquidated
          Dequincy, LA 70633                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0993
                                                                             Is the claim subject to offset?     No       Yes

 3.672    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $9,578.00
          SPECTRUM SYSTEMS INC                                                  Contingent
          3410 WEST NINE MILE RD.                                               Unliquidated
          PENSACOLA, FL 32526-7808                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1605
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 188 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 208 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.673    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10,679.00
          SPRAYING SYSTEMS CO                                                   Contingent
          11944 JUSTICE AVE, SUITE E                                            Unliquidated
          BATON ROUGE, LA 70816                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1606
                                                                             Is the claim subject to offset?     No       Yes

 3.674    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $17,886.00
          SPS COMMERCE, INC.                                                    Contingent
          333 SOUTH 7TH STREET                                                  Unliquidated
          Minneapolis, MN 55402                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1278
                                                                             Is the claim subject to offset?     No       Yes

 3.675    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $8,924.00
          SPS COMMERCE, INC.                                                    Contingent
          333 SOUTH 7TH STREET                                                  Unliquidated
          Minneapolis, MN 55402                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1278
                                                                             Is the claim subject to offset?     No       Yes

 3.676    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $19,800.00
          ST. JOHN MOSQUITO CONTROL                                             Contingent
          1000 LABARRE RD.                                                      Unliquidated
          METAIRIE, LA 70001                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1714
                                                                             Is the claim subject to offset?     No       Yes

 3.677    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $150.00
          ST. JOHN PARISH BUSINESS ASSOCATION                                   Contingent
          P.O. BOX 873                                                          Unliquidated
          LAPLACE, LA 70068                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       8464
                                                                             Is the claim subject to offset?     No       Yes

 3.678    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $861,585.00
          St. John Parish Tax Collector                                         Contingent
          PO Box 1600                                                           Unliquidated
          LaPlace, LA 70069                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Real Estate Taxes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.679    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $25,791.00
          STANDARD CRANE HOIST LLC                                              Contingent
          14694 AIRLINE HIGHWAY                                                 Unliquidated
          DESTREHAN, LA 70047                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2244
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 189 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 209 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.680    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $117.00
          Standard Laboratories, Inc                                            Contingent
          1138 McGhee Lane, Suite 2                                             Unliquidated
          Jacksboro, TN 37757                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2247
                                                                             Is the claim subject to offset?     No       Yes

 3.681    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,261.00
          STATE MACHINERY                                                       Contingent
          160 WEST AIRLINE HWY                                                  Unliquidated
          KENNER, LA 70063                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2658
                                                                             Is the claim subject to offset?     No       Yes

 3.682    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $123.00
          STATE OF WASHINGTON                                                   Contingent
          P.O. BOX 47464                                                        Unliquidated
          Olympia, WA 98504-7464                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       9911
                                                                             Is the claim subject to offset?     No       Yes

 3.683    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $237.00
          STATE POLICE                                                          Contingent
          PO Box 66168                                                          Unliquidated
          BATON ROUGE, LA 70896-6168                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2254
                                                                             Is the claim subject to offset?     No       Yes

 3.684    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $74,110.00
          STAUFFER GLOVE SAFETY                                                 Contingent
          P.O. BOX 45                                                           Unliquidated
          RED HILL, PA 18076                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0995
                                                                             Is the claim subject to offset?     No       Yes

 3.685    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $235,193.00
          STEEL DUST RECYCLING, LLC                                             Contingent
          13209 HWY 96                                                          Unliquidated
          MILLPORT, AL 35576                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       8851
                                                                             Is the claim subject to offset?     No       Yes

 3.686    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $50,970.00
          STEEL DYNAMICS ROANOKE BAR DIVISION                                   Contingent
          102 WESTSIDE BLVD. NW                                                 Unliquidated
          ROANOKE, VA 24017                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0648
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 190 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 210 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.687    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $31,369.00
          STEEL MANUFACTURERS ASSOCIATION                                       Contingent
          1150 CONNECTICUT AVENUE, SUITE 1125                                   Unliquidated
          WASHINGTON, DC 20036                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       7014
                                                                             Is the claim subject to offset?     No       Yes

 3.688    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $990.00
          STEINERT US LLC                                                       Contingent
          1830 AIRPORT EXCHANGE BLVD.                                           Unliquidated
          ERLANGER, KY 41018                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2257
                                                                             Is the claim subject to offset?     No       Yes

 3.689    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $19,733.00
          STEPHENS HARRIS ASSOCIATES, INC.                                      Contingent
          P.O. BOX 23309                                                        Unliquidated
          NEW ORLEANS, LA 70183-3309                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2661
                                                                             Is the claim subject to offset?     No       Yes

 3.690    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $712.00
          STERICYCLE INC                                                        Contingent
          28161 N KEITH DR                                                      Unliquidated
          LAKE FOREST, IL 60045                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1612
                                                                             Is the claim subject to offset?     No       Yes

 3.691    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,342.00
          STERICYCLE, INC                                                       Contingent
          P.O. BOX 6575                                                         Unliquidated
          CAROL STREAM, IL 60197-6575                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1145
                                                                             Is the claim subject to offset?     No       Yes

 3.692    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $99,902.00
          STOWERS MACHINERY CORP.                                               Contingent
          PO BOX 14802 6301 RUTLEDGE PIKE                                       Unliquidated
          KNOXVILLE, TN 37901-2503                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1614
                                                                             Is the claim subject to offset?     No       Yes

 3.693    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $68,073.00
          STOWERS RENTAL SUPPLY                                                 Contingent
          215 INTERCHANGE DIVE                                                  Unliquidated
          CROSSVILLE, TN 38571                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2663
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 191 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 211 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.694    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $758,253.00
          STRICKLAND TRADING INC.                                               Contingent
          101 CARNOUSTIE                                                        Unliquidated
          SHOAL CREEK, AL 35242                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       9632
                                                                             Is the claim subject to offset?     No       Yes

 3.695    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,019.00
          STUDDARD SCRAP METAL RECYCLING                                        Contingent
          P.O.BOX 100                                                           Unliquidated
          PATTERSON, LA 70392                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       4005
                                                                             Is the claim subject to offset?     No       Yes

 3.696    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,273.00
          STUPP CORPORATION                                                     Contingent
          PO Box 500742                                                         Unliquidated
          St. Louis, MO 63150-0742                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       9637
                                                                             Is the claim subject to offset?     No       Yes

 3.697    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,476.00
          SUDDEN SERVICE INC                                                    Contingent
          2851 MISSOURI                                                         Unliquidated
          WEST MEMPHIS, AR 72301                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0997
                                                                             Is the claim subject to offset?     No       Yes

 3.698    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $8,907.00
          SUDDEN SERVICE INC                                                    Contingent
          2851 MISSOURI                                                         Unliquidated
          WEST MEMPHIS, AR 72301                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0997
                                                                             Is the claim subject to offset?     No       Yes

 3.699    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,836.00
          SUDDEN SERVICE, INC                                                   Contingent
          P.O. BOX 903                                                          Unliquidated
          LOUISVILLE, MS 39339-0903                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0863
                                                                             Is the claim subject to offset?     No       Yes

 3.700    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,589.00
          SULZER TURBO SERV NO INC                                              Contingent
          11518 Old Porte Road                                                  Unliquidated
          La Porte, TX 77571                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1616
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 192 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 212 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.701    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $85,443.00
          SUNBELT TRANSFORMER                                                   Contingent
          PO BOX 1500                                                           Unliquidated
          TEMPLE, TX 76503                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2665
                                                                             Is the claim subject to offset?     No       Yes

 3.702    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $53,726.00
          SUNFLOWER CONSTRUCTION                                                Contingent
          3948 SUNFLOWER LANE                                                   Unliquidated
          Plano, TX 75025                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1005
                                                                             Is the claim subject to offset?     No       Yes

 3.703    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $355,651.00
          SUNLINE COMMERCIAL CARRIERS INC                                       Contingent
          2525 SPUR 54                                                          Unliquidated
          HARLINGEN, TX 78552                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       7076
                                                                             Is the claim subject to offset?     No       Yes

 3.704    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,221.00
          SUNSOURCE                                                             Contingent
          5109 TARAVELLA                                                        Unliquidated
          MARRERO, LA 70094                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1618
                                                                             Is the claim subject to offset?     No       Yes

 3.705    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,740.00
          SWDI LLC                                                              Contingent
          1748 Coteau Road                                                      Unliquidated
          Houma, LA 70361                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1625
                                                                             Is the claim subject to offset?     No       Yes

 3.706    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $859.00
          T & H TRUCKING INC                                                    Contingent
          1106 W 111TH PL                                                       Unliquidated
          CHICAGO, IL 60643                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       8895
                                                                             Is the claim subject to offset?     No       Yes

 3.707    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $35,802.00
          TA SERVICES INC                                                       Contingent
          241 REGENCY PARKWAY                                                   Unliquidated
          MANSFIELD, TX 76058                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       7034
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 193 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 213 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.708    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $33,842.00
          TAINO TRUCKING LLC                                                    Contingent
          67 PHILLIP CT                                                         Unliquidated
          CHALMETTE, LA 70043                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       8410
                                                                             Is the claim subject to offset?     No       Yes

 3.709    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,578.00
          TALLGRASS FREIGHT CO, LLC                                             Contingent
          5800 HILLTOP ROAD, SUITE 202                                          Unliquidated
          SHAWNEE, KS 66226                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0801
                                                                             Is the claim subject to offset?     No       Yes

 3.710    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $125,996.00
          TAYLOR MACHINE WORKS INC                                              Contingent
          650 NORTH CHURCH AVENUE                                               Unliquidated
          LOUISVILLE,, MS 39339                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1626
                                                                             Is the claim subject to offset?     No       Yes

 3.711    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $9,880.00
          TECH USA, LLC                                                         Contingent
          8334 VETERANS HIGHWAY, 2nd Floor                                      Unliquidated
          Millersville, MD 21108                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1211
                                                                             Is the claim subject to offset?     No       Yes

 3.712    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,911.00
          Technical Environmental Services                                      Contingent
          5133 Taravella Road                                                   Unliquidated
          Marrero, LA 70072                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2138
                                                                             Is the claim subject to offset?     No       Yes

 3.713    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $17,248.00
          TECHNOS INC                                                           Contingent
          7016 FM3009                                                           Unliquidated
          SCHERTZ, TX 78154                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2680
                                                                             Is the claim subject to offset?     No       Yes

 3.714    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $488.00
          TEN M VENDING                                                         Contingent
          15642 RIVER ROAD                                                      Unliquidated
          NORCO, LA 70079                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2671
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 194 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 214 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.715    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $8,332.00
          TENCARVA MACHINERY CO                                                 Contingent
          PO BOX 35705                                                          Unliquidated
          GREENSBORO, NC 27425-5705                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1627
                                                                             Is the claim subject to offset?     No       Yes

 3.716    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $43,295.00
          TENNESSEE ASSOCIATED ELEC                                             Contingent
          214 W MORELIA AVE                                                     Unliquidated
          KNOXVILLE, TN 37917                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2673
                                                                             Is the claim subject to offset?     No       Yes

 3.717    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $153.00
          TENNESSEE DEPARTMENT OF                                               Contingent
          505 DEADRICK ST                                                       Unliquidated
          NASHVILLE, TN 37243-0333                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2271
                                                                             Is the claim subject to offset?     No       Yes

 3.718    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $74.00
          TENNESSEE SLING CENTER                                                Contingent
          3010 WILLIAMS STREET, SUITE 104                                       Unliquidated
          Chattanooga, TN 37410                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0793
                                                                             Is the claim subject to offset?     No       Yes

 3.719    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $46,091.00
          TENOVA INC.                                                           Contingent
          100 CORPORATE CENTER DRIVE                                            Unliquidated
          CORAPOLIS, PA 15108-3185                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       5150
                                                                             Is the claim subject to offset?     No       Yes

 3.720    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $142.00
          Teresa F. Hulstrom 403 CSG                                            Contingent
          10422 Huebner Road, Apt. 1102                                         Unliquidated
          San Antonio, TX 78240-1384                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0959
                                                                             Is the claim subject to offset?     No       Yes

 3.721    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,072.00
          TERRELL MICELI INVESTIGATIONS                                         Contingent
          P.O. BOX 1955                                                         Unliquidated
          SLIDELL, LA 70459                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       9802
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 195 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 215 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.722    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $902,065.00
          THE DAVID J JOSEPH COMPANY                                            Contingent
          P.O. BOX 632960                                                       Unliquidated
          CINCINNATI, OH 45263-2960                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       9804
                                                                             Is the claim subject to offset?     No       Yes

 3.723    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $6,851.00
          THE MCGINNIS LUMBER CO, INC                                           Contingent
          905 22ND AVENUE                                                       Unliquidated
          MERIDIAN, MS 39301                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       9343
                                                                             Is the claim subject to offset?     No       Yes

 3.724    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $586.00
          THE MEDICINE SHOPPE                                                   Contingent
          932 CARROLLWOOD AVENUE                                                Unliquidated
          LAPLACE, LA 70068                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1633
                                                                             Is the claim subject to offset?     No       Yes

 3.725    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $17,640.00
          THE PERSONNEL CONSULTING GROUP                                        Contingent
          VETERANS BLVD, SUITE 535                                              Unliquidated
          Metairie, LA 70005                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0999
                                                                             Is the claim subject to offset?     No       Yes

 3.726    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $9,546.00
          THE REYNOLDS COMPANY                                                  Contingent
          700A ELMWOOD PARK BOULEVARD                                           Unliquidated
          HARAHAN, LA 70123                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1000
                                                                             Is the claim subject to offset?     No       Yes

 3.727    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $277.00
          THE SHERWIN WILLIAMS COMPANY                                          Contingent
          228 S. ROANE STREET                                                   Unliquidated
          HARRIMAN, TN 37748                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0987
                                                                             Is the claim subject to offset?     No       Yes

 3.728    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $78,995.00
          THORNTON, MUSSO, & BELLEMIN, INC.                                     Contingent
          4788 WAYWOOD DRIVE                                                    Unliquidated
          ZACHARY, LA 70791                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1638
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 196 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 216 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.729    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $13,606.00
          TIM'S TIRE SERVICE                                                    Contingent
          1688 HARRIMAN HWY                                                     Unliquidated
          HARRIMAN, TN 37748                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1639
                                                                             Is the claim subject to offset?     No       Yes

 3.730    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,152.00
          TIMOTHY R WHITE                                                       Contingent
          3530 WEST HOUSTON                                                     Unliquidated
          PARIS, TX 75460                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       8351
                                                                             Is the claim subject to offset?     No       Yes

 3.731    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $380,025.00
          TMS INTERNATIONAL, LLC                                                Contingent
          12 MONONGAHELA AVENUE                                                 Unliquidated
          GLASSPORT, PA 15045                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       3280
                                                                             Is the claim subject to offset?     No       Yes

 3.732    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $12,631.00
          TMS INTERNATIONAL, LLC                                                Contingent
          12 MONONGAHELA AVENUE                                                 Unliquidated
          GLASSPORT, PA 15045                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       3280
                                                                             Is the claim subject to offset?     No       Yes

 3.733    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $383.00
          TN DEPT ENV CONSERVATION                                              Contingent
          10TH FLOOR WILLIAM R SNODGRASS TN T                                   Unliquidated
          NASHVILLE, TN 37243                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2292
                                                                             Is the claim subject to offset?     No       Yes

 3.734    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $3,538,398.00
          TOKAI CARBON GE LLC                                                   Contingent
          6210 AUDREY KELL ROAD, SUITE 270                                      Unliquidated
          CHARLOTTE, NC 28277                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       9684
                                                                             Is the claim subject to offset?     No       Yes

 3.735    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $64,278.00
          TORQUE, INC                                                           Contingent
          201 CASTLEBERRY CT.                                                   Unliquidated
          MILFORD, OH 45150                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1641
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 197 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 217 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.736    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $45,956.00
          TOTAL QUALITY LOGISTICS, LLC                                          Contingent
          4289 IVY POINTE BLVD.                                                 Unliquidated
          CINCINNATI, OH 45245-0002                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1903
                                                                             Is the claim subject to offset?     No       Yes

 3.737    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $17,104.00
          TOWLIFT INC                                                           Contingent
          1395 VALLEY BELT RD                                                   Unliquidated
          BROOKLYN HEIGHTS, OH 44131                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       4228
                                                                             Is the claim subject to offset?     No       Yes

 3.738    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $103,478.00
          TRAC-WORK, INC.                                                       Contingent
          640 HWY 3185                                                          Unliquidated
          THIBODAUX, LA 70301                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0771
                                                                             Is the claim subject to offset?     No       Yes

 3.739    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $111,950.00
          TRANS GLOBAL SOLUTIONS, INC                                           Contingent
          2300 HWY. 365, SUITE 400                                              Unliquidated
          Nederland, TX 77627                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1643
                                                                             Is the claim subject to offset?     No       Yes

 3.740    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,575.00
          TRAVELERS INDEMNITY CO.                                               Contingent
          ONE TOWER SQUARE | 9 CR                                               Unliquidated
          HARTFORD, CT 06183                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       8259
                                                                             Is the claim subject to offset?     No       Yes

 3.741    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $672,719.00
          TRAXYS                                                                Contingent
          825 THIRD AVENUE                                                      Unliquidated
          NEW YORK, NY 10022                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1644
                                                                             Is the claim subject to offset?     No       Yes

 3.742    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $193,884.00
          TRAXYS                                                                Contingent
          825 THIRD AVENUE                                                      Unliquidated
          NEW YORK, NY 10022                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1644
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 198 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 218 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.743    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $1,594,630.00
          TRI COASTAL TRADING LLC                                               Contingent
          11931 WICKCHESTER                                                     Unliquidated
          HOUSTON, TX 77043                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       5344
                                                                             Is the claim subject to offset?     No       Yes

 3.744    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $871.00
          TRI COUNTY PARTS & EQUIPMENT                                          Contingent
          1099 INDUSTRIAL BLVD                                                  Unliquidated
          CROSSVILLE, TN 38556                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0814
                                                                             Is the claim subject to offset?     No       Yes

 3.745    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $50,696.00
          TRI STATE HYDRAULICS                                                  Contingent
          1310 CUSHMAN STREET                                                   Unliquidated
          CHATANOOGA, TN 37406                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1647
                                                                             Is the claim subject to offset?     No       Yes

 3.746    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,670.00
          TRIDENT TRANSPORT LLC                                                 Contingent
          1428 CHESTNUT ST, SUITE 114                                           Unliquidated
          CHATTANOOGA, TN 37402                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       8881
                                                                             Is the claim subject to offset?     No       Yes

 3.747    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $111,626.00
          TRINITY INDUSTRIES LEASING COMPANY                                    Contingent
          2525 STEMMONS FREEWAY                                                 Unliquidated
          Dallas, TX 75207                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       8443
                                                                             Is the claim subject to offset?     No       Yes

 3.748    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,556.00
          TRIO COMPRESSED AIR                                                   Contingent
          2624 ENGINEER ROAD                                                    Unliquidated
          BELLE CHASE, LA 70037                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1648
                                                                             Is the claim subject to offset?     No       Yes

 3.749    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $14,444.00
          TRUCK PRO, LLC                                                        Contingent
          6145 RIVER ROAD                                                       Unliquidated
          HARAHAN, LA 70123                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1279
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 199 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 219 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.750    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $14,080.00
          TRW METALLURGICAL ENGINEERING                                         Contingent
          3530 WEST HOUSTON                                                     Unliquidated
          PARIS, TX 75460                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       8660
                                                                             Is the claim subject to offset?     No       Yes

 3.751    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,366.00
          TT BARGE CLEANING INC                                                 Contingent
          P.O. BOX 1287                                                         Unliquidated
          DONALDSONVILLE, LA 70346                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0180
                                                                             Is the claim subject to offset?     No       Yes

 3.752    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $48,317.00
          TULSA CRANE WERX                                                      Contingent
          7500 S. 81ST WEST PLACE                                               Unliquidated
          TULSA, OK 74131                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1649
                                                                             Is the claim subject to offset?     No       Yes

 3.753    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $32,982.00
          TULSA PORT OF CATOOSA                                                 Contingent
          5350 CIMARRON ROAD                                                    Unliquidated
          CATOOSA, OK 74015                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1002
                                                                             Is the claim subject to offset?     No       Yes

 3.754    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $8,939.00
          UMECC                                                                 Contingent
          5601 C CREEK RD                                                       Unliquidated
          OH, OH 45242                                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       7402
                                                                             Is the claim subject to offset?     No       Yes

 3.755    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $58,895.00
          UNIFIRST CORPORATION                                                  Contingent
          2744 LEXINGTON AVENUE                                                 Unliquidated
          KENNER, LA 70062                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1005
                                                                             Is the claim subject to offset?     No       Yes

 3.756    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $95,014.00
          UNION PACIFIC RAILROAD                                                Contingent
          P.O. BOX 843465                                                       Unliquidated
          DALLAS, TX 75284-3465                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2307
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 200 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 220 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.757    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,925.00
          United Motor Freight                                                  Contingent
          3800 West Marginal Way S.W.                                           Unliquidated
          Seattle, WA 98106                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2308
                                                                             Is the claim subject to offset?     No       Yes

 3.758    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $94,973.00
          UNITED RENTALS                                                        Contingent
          10224 KINGSTON PIKE                                                   Unliquidated
          KNOXVILLE, TN 37922                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1166
                                                                             Is the claim subject to offset?     No       Yes

 3.759    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,454.00
          UNITED STEELWORKERS OF AMERICA                                        Contingent
          P.O. BOX 644485                                                       Unliquidated
          PITTSBURGH, PA 15264-4485                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       4535
                                                                             Is the claim subject to offset?     No       Yes

 3.760    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $977.00
          UNIVERSAL PROTECTION SERVICE LLC                                      Contingent
          26375 Network Place                                                   Unliquidated
          Chicago, IL 60673                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       3941
                                                                             Is the claim subject to offset?     No       Yes

 3.761    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $20,643.00
          UNIVERSAL SUPPLY & EQUIPMENT                                          Contingent
          600 TIME SAVER AVENUE                                                 Unliquidated
          HARAHAN, LA 70123                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1008
                                                                             Is the claim subject to offset?     No       Yes

 3.762    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $9,172.00
          UNIVERSAL TRUCKLOAD INC                                               Contingent
          12755 EAST NINE MILE ROAD                                             Unliquidated
          WARREN, MI 48089                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       8716
                                                                             Is the claim subject to offset?     No       Yes

 3.763    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $7,630.00
          UP N DOWN SCAFFOLDING, LLC                                            Contingent
          2853 Sugar Lakes Lane                                                 Unliquidated
          Paulina, LA 70763-2532                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2492
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 201 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 221 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.764    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $72,192.00
          USC CASTINGS, LLC                                                     Contingent
          30,000 IL ROUTE 9                                                     Unliquidated
          MACKINAW, IL 61755                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       9781
                                                                             Is the claim subject to offset?     No       Yes

 3.765    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $9,753.00
          VAHLE, INC.                                                           Contingent
          1167 BRITTMOORE                                                       Unliquidated
          HOUSTON, TX 77043                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1009
                                                                             Is the claim subject to offset?     No       Yes

 3.766    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $666.00
          VALVE AND FILTER CORPORATION                                          Contingent
          5270 MARSHALL STREET                                                  Unliquidated
          ARVADA, CO 80002                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1660
                                                                             Is the claim subject to offset?     No       Yes

 3.767    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $331.00
          VEC SOLUTIONS LLC                                                     Contingent
          39417 Babin Road                                                      Unliquidated
          Gonzales, LA 70737                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1902
                                                                             Is the claim subject to offset?     No       Yes

 3.768    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,944.00
          VEOLIA WATER SOLUTIONS &                                              Contingent
          4760 WORLD HOUSTON PARKWAY STE 100                                    Unliquidated
          HOUSTON, TX 77032                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       9371
                                                                             Is the claim subject to offset?     No       Yes

 3.769    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $461,327.00
          VESUVIUS USA                                                          Contingent
          1404 NEWTON DRIVE                                                     Unliquidated
          CHAMPAIGN, IL 61822                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1012
                                                                             Is the claim subject to offset?     No       Yes

 3.770    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $38,699.00
          VESUVIUS USA                                                          Contingent
          1404 NEWTON DRIVE                                                     Unliquidated
          CHAMPAIGN, IL 61822                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1012
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 202 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 222 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.771    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,500.00
          VICTOR CULPEPPER ENVIRONMENTAL,                                       Contingent
          LLC                                                                   Unliquidated
          25 MONTE CARLO DR.                                                    Disputed
          KENNER, LA 70065
                                                                             Basis for the claim:    Trade Debt
          Date(s) debt was incurred
          Last 4 digits of account number       0789                         Is the claim subject to offset?     No       Yes


 3.772    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $35,760.00
          WALDEMAR S NELSON CO IN                                               Contingent
          1200 ST. CHARLES AVENUE                                               Unliquidated
          NEW ORLEANS, LA 70130                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2708
                                                                             Is the claim subject to offset?     No       Yes

 3.773    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,889.00
          WALKER NATIONAL INC                                                   Contingent
          2195 WRIGHT BROTHERS AVENUE                                           Unliquidated
          COLUMBUS, OH 43217                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2710
                                                                             Is the claim subject to offset?     No       Yes

 3.774    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $467.00
          WASHING EQUIPMENT OF TN                                               Contingent
          2100 MIDDLEBROOK PIKE                                                 Unliquidated
          KNOXVILLE, TN 37921                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1014
                                                                             Is the claim subject to offset?     No       Yes

 3.775    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $505.00
          WASTE CONNECTIONS OF TN, INC                                          Contingent
          2400 CHIPMAN STREET                                                   Unliquidated
          KNOXVILLE, TN 37917                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2794
                                                                             Is the claim subject to offset?     No       Yes

 3.776    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,609.00
          WASTE MANAGEMENT OF                                                   Contingent
          P.O. BOX 43410                                                        Unliquidated
          PHEONIX, AZ 85080                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1671
                                                                             Is the claim subject to offset?     No       Yes

 3.777    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $883.00
          Waste Management of Knoxville                                         Contingent
          P.O. BOX 43410                                                        Unliquidated
          PHEONIX, AZ 85080                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1671
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 203 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 223 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.778    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,280.00
          WATCO SUPPLY CHAIN SERVICES, LLC                                      Contingent
          315 W 3RD ST                                                          Unliquidated
          PITTSBURG, KS 72762                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0572
                                                                             Is the claim subject to offset?     No       Yes

 3.779    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $50,607.00
          WB SCRAP LLC                                                          Contingent
          5000 PARIS ROAD                                                       Unliquidated
          CHALMETTE, LA 70043                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0023
                                                                             Is the claim subject to offset?     No       Yes

 3.780    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $56,723.00
          WC OF LOUISIANA                                                       Contingent
          500 BRIDGE CITY AVENUE                                                Unliquidated
          BRIDGE CITY, LA 70094                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2789
                                                                             Is the claim subject to offset?     No       Yes

 3.781    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $9,545.00
          WC OF LOUISIANA                                                       Contingent
          500 BRIDGE CITY AVENUE                                                Unliquidated
          BRIDGE CITY, LA 70094                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2789
                                                                             Is the claim subject to offset?     No       Yes

 3.782    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $53,769.00
          WESCO DISTRIBUTION                                                    Contingent
          3011 LAUSAT STREET                                                    Unliquidated
          METAIRIE, LA 70001                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       4282
                                                                             Is the claim subject to offset?     No       Yes

 3.783    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $6,606.00
          WESTERN EXPRESS INC                                                   Contingent
          7135 CENTENNIAL PLACE                                                 Unliquidated
          NASHVILLE, TN 37209                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       5359
                                                                             Is the claim subject to offset?     No       Yes

 3.784    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,206.00
          WILLIAM WRIGHT (89157)                                                Contingent
          3104 GREENHILL DR                                                     Unliquidated
          FLATWOODS, KY 41139                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1922
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 204 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 224 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.785    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $17,688.00
          WILLIAMS DOOR COMPANY, INC.                                           Contingent
          220 SHERWAY RD                                                        Unliquidated
          KNOXVILLE, TN 37922                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1677
                                                                             Is the claim subject to offset?     No       Yes

 3.786    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $114,414.00
          WINKLE INDUSTRIES INC                                                 Contingent
          2080 WEST MAIN STREET                                                 Unliquidated
          ALLIANCE, OH 44601                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1680
                                                                             Is the claim subject to offset?     No       Yes

 3.787    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $520.00
          WJS ENTERPRISES INC                                                   Contingent
          PO BOX 54138                                                          Unliquidated
          New Orleans, LA 70154-4138                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2335
                                                                             Is the claim subject to offset?     No       Yes

 3.788    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $16,239.00
          WOMACK MACHINE SUPPLY CO                                              Contingent
          2011 8TH STREET                                                       Unliquidated
          HARVEY, LA 70058                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1681
                                                                             Is the claim subject to offset?     No       Yes

 3.789    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $8,557.00
          WORKCARE, INC.                                                        Contingent
          300 S. HARBOR BLVD                                                    Unliquidated
          ANAHEIM, CA 92805                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1632
                                                                             Is the claim subject to offset?     No       Yes

 3.790    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $27,913.00
          Workcare, Inc.                                                        Contingent
          300 S. HARBOR BLVD                                                    Unliquidated
          ANAHEIM, CA 92805                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1632
                                                                             Is the claim subject to offset?     No       Yes

 3.791    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $64,949.00
          WORLDWIDE EXPRESS                                                     Contingent
          2323 VICTORY AVE, SUITE 1600                                          Unliquidated
          DALLAS, TX 75219                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       9485
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 205 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5         Filed 11/11/19                 Page 225 of 231
 Debtor       BD LaPlace, LLC                                                                         Case number (if known)            19-12155 (KBO)
              Name

 3.792     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $28,783.00
           WORLDWIDE INTEGRATED SUPPLY                                          Contingent
           3611 109ST STREET                                                    Unliquidated
           URBANDALE, IA 50322                                                  Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
           Last 4 digits of account number      0803
                                                                             Is the claim subject to offset?     No       Yes

 3.793     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $12,817.00
           WTI TRANSPORT                                                        Contingent
           7300 COMMERCE DRIVE                                                  Unliquidated
           TUSCALOOSA, AL 35401                                                 Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
           Last 4 digits of account number      2866
                                                                             Is the claim subject to offset?     No       Yes

 3.794     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $121,906.00
           XPRESS RECYCLING INC                                                 Contingent
           5030 HWY 84 W                                                        Unliquidated
           VIDALIA, LA 71373                                                    Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
           Last 4 digits of account number      8841
                                                                             Is the claim subject to offset?     No       Yes

 3.795     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $3,760.00
           ZEN-NOH GRAIN                                                        Contingent
           886 HWY 44                                                           Unliquidated
           CONVENT, LA 70723                                                    Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
           Last 4 digits of account number      0784
                                                                             Is the claim subject to offset?     No       Yes

 3.796     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $13,991.00
           ZENAR CORPORATION                                                    Contingent
           7301 SOUTH 6TH STREET                                                Unliquidated
           OAK CREEK, WI 53154                                                  Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
           Last 4 digits of account number      1686
                                                                             Is the claim subject to offset?     No       Yes

 3.797     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $41,792.00
           ZENGISTICS                                                           Contingent
           3300 N INTERSTATE 35, SUITE 450                                      Unliquidated
           Austin, TX 78705                                                     Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
           Last 4 digits of account number      8514
                                                                             Is the claim subject to offset?     No       Yes

 3.798     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $66,657.00
           ZIRCOA INC                                                           Contingent
           31501 SOLON ROAD                                                     Unliquidated
           SOLON, OH 44139                                                      Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
           Last 4 digits of account number      2719
                                                                             Is the claim subject to offset?     No       Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 206 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 19-12155-KBO                       Doc 5       Filed 11/11/19               Page 226 of 231
 Debtor       BD LaPlace, LLC                                                                     Case number (if known)        19-12155 (KBO)
              Name


           Name and mailing address                                                              On which line in Part1 or Part 2 is the    Last 4 digits of
                                                                                                 related creditor (if any) listed?          account number, if
                                                                                                                                            any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                  Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.       $                 2,376,829.00
 5b. Total claims from Part 2                                                                       5b.   +   $                65,567,786.00

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.       $                   67,944,615.00




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 207 of 207
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                 Case 19-12155-KBO                    Doc 5         Filed 11/11/19      Page 227 of 231
 Fill in this information to identify the case:

 Debtor name         BD LaPlace, LLC

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)         19-12155 (KBO)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

 2.1.        State what the contract or                   Captial Lease rental for
             lease is for and the nature of               (3) Liebherr LH60M and
             the debtor's interest                        (2) Liebherr model
                                                          LH60C moveable
                                                          cranes. Two $5,000
                                                          payments in 2016.
                                                          Additional 15%
                                                          compensation of total
                                                          amount saved from
                                                          Entergy resolution.
                  State the term remaining                9/13/20
                                                                                        AMERICAN STATE EQUIPMENT CO., INC.
             List the contract number of any                                            2055 SOUTH 108TH STREET
                   government contract                                                  MILWAUKEE, WI 53227


 2.2.        State what the contract or                   Contract for removal of
             lease is for and the nature of               By-Product Materials
             the debtor's interest                        from the manufacturing
                                                          of Steel, (including
                                                          Slag, Runner Scrap,
                                                          Tundish Scrap,
                                                          Melt-Shop Clean-Ups
                                                          and all other so-called
                                                          pit scrap generated in
                                                          the Melt Shop and
                                                          which requires further
                                                          processing for reuse or
                                                          resale.
                  State the term remaining                N/A                           BARFIELD ENTERPRISES, INC
                                                                                        ATTN: MR. JAMES W. BARFIELD
             List the contract number of any                                            PO BOX 218
                   government contract                                                  NEW BOSTON, TX 75570


 2.3.        State what the contract or                   Supply agreement for
             lease is for and the nature of               Electricity with ranges
             the debtor's interest                        of supply with a
                                                          maximum capcity of
                                                          117,000 Kilowats at           ENTERGY
                                                          approximately 230,000         PO BOX 8103
                                                          volts, 3 wire, 3 phase.       BATON ROUGE, LA 70891-8108

Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                 Case 19-12155-KBO                           Doc 5   Filed 11/11/19        Page 228 of 231
 Debtor 1 BD LaPlace, LLC                                                                         Case number (if known)   19-12155 (KBO)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease

                  State the term remaining                5/31/20

             List the contract number of any
                   government contract


 2.4.        State what the contract or                   Rental of 145,500
             lease is for and the nature of               square feet of industrial
             the debtor's interest                        space to servce as a
                                                          Steel Service Center
                                                          Depot in Leetsdale, PA.
                  State the term remaining                10/31/24
                                                                                          LEETSDALE INDUSTRIAL II
             List the contract number of any                                              100 LEETSDALE INDUSTRIAL DRIVE
                   government contract                                                    LEETSDALE, PA 15056


 2.5.        State what the contract or                   (1) New XH350L /
             lease is for and the nature of               P42554 Forklift with
             the debtor's interest                        lifting capcity of 45,000
                                                          lbs.
                  State the term remaining                N/A                             TAYLOR LEASING AND RENTAL
                                                                                          ATTN: MR. EARL
             List the contract number of any                                              3690 NORTH CHURCH AVENUE
                   government contract                                                    LOUISVILLE, MS 39339


 2.6.        State what the contract or                   Supplier Agreement for
             lease is for and the nature of               Graphite Electrodesw
             the debtor's interest                        measuring 24" X 110".
                                                          Pricing is based on
                                                          $5.15/lb. with an annual
                                                          minimum volume of
                                                          920 mts.
                  State the term remaining                12/31/22
                                                                                          TOKAI CARBON GE LLC
             List the contract number of any                                              6210 AUDREY KELL ROAD, SUITE 270
                   government contract                                                    CHARLOTTE, NC 28277


 2.7.        State what the contract or                   Provision of
             lease is for and the nature of               Transportation
             the debtor's interest                        Management System
                                                          (TMS), to manage the
                                                          dispatch and manage
                                                          the Shipment lifecycle
                                                          and to minize freight
                                                          costs throu efficient
                                                          load plans and auto
                                                          tendering load when
                                                          possible.                       TRANSWORKS COMPANY
                  State the term remaining                6/5/21                          MS. KIMBERLY LYMAN
                                                                                          9910 DUPONT CIRCLE DRIVE EAST
             List the contract number of any                                              SUITE 200
                   government contract                                                    FORT WAYNE, IN 46825



Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                 Case 19-12155-KBO                           Doc 5   Filed 11/11/19         Page 229 of 231
 Debtor 1 BD LaPlace, LLC                                                                          Case number (if known)   19-12155 (KBO)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                            State the name and mailing address for all other parties with
                                                                                       whom the debtor has an executory contract or unexpired
                                                                                       lease

 2.8.        State what the contract or                   Rental of (10), 66' Mill
             lease is for and the nature of               Gondola rail cars, at a
             the debtor's interest                        rate of $310 per car.

                  State the term remaining                None
                                                                                           TRINITY INDUSTRIES LEASING COMPANY
             List the contract number of any                                               2525 STEMMONS FREEWAY
                   government contract                                                     DALLAS, TX 75207


 2.9.        State what the contract or                   Rental of (80), 38' Billet
             lease is for and the nature of               Steel Flat rail cars, at a
             the debtor's interest                        rate of $550 per car.

                  State the term remaining                6/19/25
                                                                                           TRINITY INDUSTRIES LEASING COMPANY
             List the contract number of any                                               2525 STEMMONS FREEWAY
                   government contract                                                     DALLAS, TX 75207




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                              Page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                                 Case 19-12155-KBO                   Doc 5    Filed 11/11/19          Page 230 of 231
 Fill in this information to identify the case:

 Debtor name         BD LaPlace, LLC

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)         19-12155 (KBO)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                        12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

     No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
     Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                             Check all schedules
                                                                                                                                  that apply:

    2.1      Bayou Steel BD                    138 Highway 3217                                  Bank of America,                    D
             Holdings, L.L.C.                  La Place, LA 70068                                N.A.                                E/F
                                                                                                                                     G




    2.2      BD Bayou Steel                    138 Highway 3217                                  Black Diamond                       D
             Investment, LLC                   La Place, LA 70068                                Opportunity Fund IV,                E/F
                                                                                                 L.P.                                G




Official Form 206H                                                         Schedule H: Your Codebtors                                          Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                                 Case 19-12155-KBO                          Doc 5       Filed 11/11/19            Page 231 of 231




 Fill in this information to identify the case:

 Debtor name         BD LaPlace, LLC

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)         19-12155 (KBO)
                                                                                                                                 Check if this is an
                                                                                                                                    amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                 Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

                 Schedule H: Codebtors (Official Form 206H)

                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                 Amended Schedule
                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                 Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          November 11, 2019                       X /s/ Charles S. Deutchman
                                                                       Signature of individual signing on behalf of debtor

                                                                       Charles S. Deutchman
                                                                       Printed name

                                                                       Chief Restructuring Officer
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
